


EXHIBIT 10.2


EXECUTION VERSION






PURCHASE AND SALE AGREEMENT
DATED AS OF SEPTEMBER 16, 2011
BETWEEN
JOSHUA TIMBERLANDS LLC,
as Seller
AND
RAYONIER INC.,
as Buyer




--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
 
 
 
Page


 
 
 
ARTICLE I
PROPERTY; PURCHASE PRICE
1


 
 
 
Section 1.1
Agreement to Purchase and Sell
1


Section 1.2
Property
1


Section 1.3
Assumed Liabilities
3


Section 1.4
Permitted Exceptions
4


Section 1.5
Purchase Price
6


Section 1.6
Certain Adjustments and Payments
7


Section 1.7
Pre-Closing Issues Basket
14


Section 1.8
Apportionments
16


 
 
 
ARTICLE II
CLOSING
17


 
 
 
Section 2.1
Closing
17


Section 2.2
Closing Deliveries
17


Section 2.3
Costs and Expenses
20


Section 2.4
IRC §1031 Exchange
21


 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
22


 
 
 
Section 3.1
Organization
22


Section 3.2
Qualification
22


Section 3.3
Authority
22


Section 3.4
No Violation
22


Section 3.5
Consents and Approvals
23


Section 3.6
Litigation
23


Section 3.7
Compliance with Laws
23


Section 3.8
Taxes
23


Section 3.9
Contracts
24


Section 3.10
Condemnations
24


Section 3.11
Ownership of Personal Property
24


Section 3.12
Sales of Real Property
24


Section 3.13
Certain Real Property Issues
24


Section 3.14
Environmental Compliance
25


Section 3.15
First Mortgage Loan
26


Section 3.16
Brokers and Advisors
27


Section 3.17
Additional Covenants and Representations
27


 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
28


 
 
 
Section 4.1
Organization
28


Section 4.2
Qualification
28


Section 4.3
Authority
28


 
 
 
 
 
 





--------------------------------------------------------------------------------




Section 4.4
No Violation
28


Section 4.5
Consents and Approvals
28


Section 4.6
Litigation
29


Section 4.7
Availability of Funds
29


Section 4.8
Brokers and Advisors
29


Section 4.9
Additional Covenants and Representations
29


 
 
 
ARTICLE V
CERTAIN COVENANTS
29


 
 
 
Section 5.1
Commercially Reasonable Efforts
29


Section 5.2
Maintenance of Property
30


Section 5.3
Right of Entry; Access
31


Section 5.4
Notice of Certain Events
32


Section 5.5
Public Announcements; Confidentiality
33


Section 5.6
Property Data and Records
34


Section 5.7
Required Consents
34


Section 5.8
Environmental Matters
35


Section 5.9
First Mortgage Loan
36


Section 5.10
Title Insurance Matters
38


Section 5.11
Molpus
38


Section 5.12
Update of Schedules
38


Section 5.13
Timber Lease
39


 
 
 
ARTICLE VI
CONDITIONS PRECEDENT
39


 
 
 
Section 6.1
Conditions to Obligations of Each Party to Close
39


Section 6.2
Conditions to Obligations of Buyer to Close
40


Section 6.3
Conditions to Obligations of Seller
41


 
 
 
ARTICLE VII
SURVIVAL; INDEMNIFICATION
42


 
 
 
Section 7.1
Survival of Representations and Covenants; Limitations on Recourse to Parties
42


Section 7.2
Seller’s Agreement to Indemnify
42


Section 7.3
Buyer’s Agreement to Indemnify
45


Section 7.4
Procedures
46


Section 7.5
Method and Manner of Paying Claims; Set-Off
47


Section 7.6
Miscellaneous Provisions
48


Section 7.7
Buyer’s Release of Seller
48


Section 7.8
Seller’s Release of Buyer
49


 
 
 
ARTICLE VIII
TERMINATION AND ABANDONMENT
49


 
 
 
Section 8.1
Termination
49


Section 8.2
Effect of Termination
50


 
 
 
ARTICLE IX
ACKNOWLEDGEMENTS BY BUYER
51


 
 
 
Section 9.1
Disclaimer of Certain Representations
51


Section 9.2
Disclaimer of Warranties
52







--------------------------------------------------------------------------------




ARTICLE X
DISPUTE RESOLUTION
53


 
 
 
Section 10.1
Initial Discussions
53


Section 10.2
Evidentiary Status
53


Section 10.3
Forbearance
53


Section 10.4
Litigation
53


Section 10.5
Enforcement
53


Section 10.6
Pre-Closing
54


 
 
 
ARTICLE XI
GENERAL PROVISIONS
54


 
 
 
Section 11.1
Notice
54


Section 11.2
Legal Holidays
54


Section 11.3
Further Assurances
54


Section 11.4
Assignment; Binding Effect
54


Section 11.5
Entire Agreement
54


Section 11.6
Amendment; Waiver
55


Section 11.7
No Third Party Beneficiaries
55


Section 11.8
Severability of Provisions
55


Section 11.9
Governing Law
55


Section 11.10
Counterparts
56


Section 11.11
Captions
56


Section 11.12
Construction
56


Section 11.13
Reimbursement of Legal Fees
56


Section 11.14
Specific Performance
56


Section 11.15
Seller’s Disclosure Letter
57


Section 11.16
Tax Matters
57


 
 
 
ARTICLE XII
DEFINITIONS
58


 
 
 









--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS
 
Exhibit A-1
Form of General Assignment and Assumption
Exhibit A-2
Form of Assignment and Assumption of Real Property Leases
Exhibit A-3
Form of Assignment and Assumption of Timber Lease
Exhibit B-1
Form of Statutory Warranty Deed (Alabama)
Exhibit B-2
Form of Limited Warranty Deed (Louisiana)
Exhibit B-3
Form of Special Warranty Deed (Mississippi)
Exhibit B-4
Form of Special Warranty Deed (Tennessee)
Exhibit C
Form of Bill of Sale
Exhibit D
Intentionally Deleted
Exhibit E-1
Form of Estoppel Certificate - Timber Lease
Exhibit E-2
Form of Estoppel Certificate - Louisiana Pacific Agreements
Exhibit E-3
Form of Estoppel Certificate - Bel/Quatre Mineral Agreement
Exhibit F
Escrow Instructions
Exhibit G
Form of Seller Affiliate Guaranty
 
 
Schedule A
Description of Required Title Policies
Schedule A-1
Form of Owner’s Aggregation Endorsement
 
 
 
 











--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
THIS IS A PURCHASE AND SALE AGREEMENT (this “Agreement”) made as of the 16th day
of September, 2011 by and between Joshua Timberlands LLC, a Mississippi limited
liability company (“Seller”), and Rayonier Inc., a North Carolina corporation
(“Buyer”).
BACKGROUND STATEMENT
WHEREAS, Seller is the owner of certain timberlands and other real and personal
property located in Alabama, Mississippi, Louisiana and Tennessee that it wishes
to sell, assign, transfer and convey, together with standing and cut timber,
certain other assets and rights under certain continuing leases, contracts and
other agreements, to Buyer in accordance with the terms and subject to the
conditions set forth in this Agreement;
WHEREAS, Buyer wishes to acquire and accept such real property, timber and other
assets being transferred to it in accordance with the terms and subject to the
conditions set forth in this Agreement;
WHEREAS, Seller is currently party to a Loan Agreement, dated September 2, 2010
(the “Loan Agreement”), with Metropolitan Life Insurance Company (“MetLife”) in
respect of a mortgage loan in the principal amount of Seventy-Five Million and
00/100 Dollars ($75,000,000.00) (the “First Mortgage Loan”), and Seller wishes
Buyer to assume, and Buyer is willing to assume, the First Mortgage Loan as
modified as contemplated by, and in accordance with the terms and conditions of,
this Agreement;
WHEREAS, concurrently with the execution and delivery of this Agreement Buyer is
entering into a Purchase and Sale Agreement (the “Oklahoma Purchase Agreement”)
with Oklahoma Timber, LLC, a limited liability company and Affiliate of Seller,
for the purchase and sale of certain timberlands and related assets located in
Oklahoma; and
WHEREAS, certain defined terms used in this Agreement are defined in Article XII
or are defined elsewhere in this Agreement as noted in Article XII.
NOW, THEREFORE, in consideration of the foregoing, their respective
representations, warranties, covenants and agreements set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
ARTICLE I
PROPERTY; PURCHASE PRICE
Section 1.1     Agreement to Purchase and Sell. Subject to and in accordance
with the terms and provisions of this Agreement, and for the consideration
stated herein, Seller agrees to sell the Property to Buyer and Buyer agrees to
buy the Property from Seller.
Section 1.2    Property. Subject to the terms and provisions of this Agreement
and upon satisfaction of the conditions set forth in Article VI, Seller shall at
the Closing sell, assign, transfer and convey to Buyer, and Buyer shall acquire,
assume and accept from Seller, all right, title and interest of Seller in and to
the following assets (collectively, the “Property”), free and clear of all Liens
other than the Permitted Exceptions and, in the case of Personal Property, other
than Permitted Encumbrances:
(a)Land. The real property described in Section 1.2(a) of Seller's Disclosure
Letter,




--------------------------------------------------------------------------------




together with (i) all buildings thereon, (ii) all roads, bridges and other
improvements and fixtures thereon and (iii) all other privileges, appurtenances,
easements and other rights appertaining thereto other than the Timber (the
“Land”), subject only to the Permitted Exceptions;
(b)Timber. All timber, biomass and other organic products growing, standing or
lying on the Land (the “Timber” and, together with the Land, the “Timberlands”);
(c)Nursery. The real property described in Section 1.2(c) of Seller's Disclosure
Letter, together with (i) all buildings thereon, (ii) all roads, bridges and
other improvements and fixtures thereon, (iii) all seedlings, growing stock and
nursery stock growing, standing or lying thereon, (iv) all farm products, crops,
biomass or other organic products growing, standing or lying thereon and (v) all
other privileges, appurtenances, easements and other rights appertaining thereto
(the “Nursery”), subject only to the Permitted Exceptions;
(d)Seed Orchard. The real property described in Section 1.2(d) of Seller's
Disclosure Letter, together with (i) all buildings thereon, (ii) all roads,
bridges and other improvements and fixtures thereon, (iii) all seedlings,
growing stock and nursery stock growing, standing or lying thereon, (iv) all
farm products, crops, biomass or other organic products growing, standing or
lying thereon and (v) all other privileges, appurtenances, easements and other
rights appertaining thereto (the “Orchard”), subject only to the Permitted
Exceptions;
(e)Waynesboro Office. The real property described in Section 1.2(e) of Seller's
Disclosure Letter, together with (i) all buildings thereon, (ii) all roads,
bridges and other improvements and fixtures thereon and (iii) all other
privileges, appurtenances, easements and other rights appertaining thereto (the
“Waynesboro Office”), subject only to the Permitted Exceptions;
(f)Mineral Rights, Surface Rights and Water Rights. All Mineral Rights, Surface
Rights, Rights Incident to Minerals and Mineral Rights and water rights held by
Seller or any of its Affiliates located on, related to or used in connection
with any of the Timberlands, the Nursery, the Orchard and the Waynesboro Office,
including, but not limited to, such rights as have been acquired by Seller by
prescription, subject only to the Permitted Exceptions;
(g)Timber Lease. The interests of Seller in the Timber Lease described in
Section 1.2(g) of Seller's Disclosure Letter (the “Timber Lease”), subject only
to the Permitted Exceptions;
(h)Personal Property. The machinery, equipment, motor vehicles, appliances,
tools, supplies, furnishings, and other tangible personal property, owned by
Seller at the Effective Time and listed or described in Section 1.2(h) of
Seller's Disclosure Letter and any other personal property owned by Seller
relating to or used in connection with any of the Combined Real Property
(collectively, the “Personal Property”);
(i)Personal Property Leases. The rights of Seller with respect to the leases in
effect at the Effective Time under which Seller is the lessee that relate to any
machinery, equipment, motor vehicles, appliances, tools, supplies, furnishings,
and other tangible personal property that are used by Seller in connection with
the operations conducted at any of the Combined Real Property and described in
Section 1.2(i) of Seller's Disclosure Letter or are entered into prior to
Closing in compliance with Section 5.2 (collectively, the “Personal Property
Leases”);
(j)Licenses. To the extent transferable under applicable Law, the rights of
Seller under the licenses, permits, authorizations, orders, registrations,
certificates, variances, approvals, franchises and consents of Governmental
Authorities or other Persons that are in effect at the Effective Time
(collectively, the “Licenses”);




--------------------------------------------------------------------------------




(k)Assumed Contracts. The rights of Seller under the Contracts in effect at the
Effective Time that (i) are described in Section 1.2(k) of Seller's Disclosure
Letter or (ii)  relate to the Combined Real Property or the operations conducted
on any of the Combined Real Property and are entered into prior to the Closing
in compliance with Section 5.2, but excluding the rights of Seller under any
Ancillary Agreement, Real Property Lease, Personal Property Lease or the Timber
Lease; provided that the contracts transferred to Buyer will not include any
Contracts providing for the sale of seedlings without the prior consent of Buyer
(collectively, the “Assumed Contracts”);
(l)Real Property Leases. In addition to the Timber Lease, the rights of Seller
with respect to (i) the leases, licenses and other occupancy agreements in
effect at the Effective Time that relate to all or any portion of the
Timberlands to which Seller is a lessor or licensor and are described in Section
1.2(l) of Seller's Disclosure Letter, including any lease or license under which
Seller has granted to a third party agricultural, grazing, hunting or other
recreational rights with respect to the Timberlands (or, with respect to any
recreational lease or license in respect of the Timberlands listed in Section
1.2(l) of Seller's Disclosure Letter that expires prior to the Closing Date, any
renewals of such lease or license made in compliance with Section 5.2) and
(ii) any new lease or license entered into in compliance with Section 5.2
(collectively, the “Real Property Leases”);
(m)Assumed Condemnations. The interests of Seller in any Condemnation that
exists on the date hereof or that arises between the date of this Agreement and
the Closing Date, including the Condemnations listed in Section 1.2(m) of
Seller's Disclosure Letter (or if resolved prior to the Closing, the proceeds
actually received therefrom, net of all reasonable costs incurred by Seller to
recover such proceeds), but only to the extent attributable to any of the Owned
Real Property (collectively, the Condemnations described above, the “Assumed
Condemnations”) but specifically excluding the value of any Condemnation related
to Timber reflected as depleted on the June 2011 Inventory and removed from the
Timberlands prior to the Closing Date;
(n)Property Data and Records. The Property Data and Records (as defined in
Section 5.6(a)); and
(o)Intangible Property. All intangible personal property to the extent used in
connection with the ownership, use or operation of any of the Property
identified in clauses (a)-(n) above, including (i) all bonds, warranties and
guaranties, if any, (ii) except as otherwise provided in this Agreement, all
claims and actions at law or in equity in favor of Seller and deposits in favor
of Seller (including utility deposits, subject to proration as hereinafter
provided), (iii) all approvals, plans, specifications, permits, certificates of
occupancy, working drawings, and similar property relating exclusively to the
Combined Real Property, and (iv) all other intellectual property of any nature,
in each of clauses (i) through (iv) above, to the extent assignable by Seller
without the consent of or payment of any fee to any third party (unless such
consent has been obtained) and without the payment of any additional
consideration for such assignment (collectively, the “Intangible Property”).
Unless expressly identified or described in this Section 1.2, no other assets of
Seller, including accounts receivable in respect of sales of Timber removed from
the Timberlands prior to the Closing, shall be included within or constitute the
Property. For the avoidance of doubt, Property shall exclude all Tax losses and
credits of Seller or its Affiliates, Tax loss and carry forwards and other Tax
attributes of Seller, its Affiliates, or relating to the Property for any
Pre-Closing Period, all deposits or advance payments with respect to Taxes made
by Seller, its Affiliates, or on Seller's behalf, and any claims, rights, and
interest in and to any refund, credit or reduction of Taxes relating to the
Property for any Pre-Closing Period.
Section 1.3    Assumed Liabilities.
(a)Subject to the terms and provisions of this Agreement and upon satisfaction
of the




--------------------------------------------------------------------------------




conditions set forth in Article VI, at the Closing Seller shall assign to Buyer,
and Buyer shall assume from Seller and perform, (i) all of the liabilities and
obligations of Seller with respect to the Property from and after the Closing
Date under the Personal Property Leases, the Licenses, the Assumed Contracts,
the Real Property Leases, the Timber Lease and the First Mortgage Loan (as
amended as contemplated by this Agreement) to the extent such liabilities and
obligations first arise on or after the Closing Date or liability has been
apportioned or pro-rated to Buyer in accordance with the express terms hereof,
(ii) the obligation to pay the principal amount owed under the First Mortgage
Loan and (iii) subject to Section 1.8, the liabilities and obligations described
in Section 1.4(e) (collectively, the “Assumed Liabilities”). In addition, Buyer
shall, except as otherwise expressly set forth in this Agreement (i)  acquire
the Property subject to any recorded instrument burdening the Property
constituting a Permitted Exception and (ii) assume and perform the costs and
liabilities allocated to Buyer pursuant to Section 1.8.
(b)Except for the Assumed Liabilities (as they may be expanded pursuant to
Section 1.7(c)) and other obligations of Seller to be performed by Buyer
pursuant to paragraph (a) above, Buyer will not assume, and will not be deemed
to have assumed, any liabilities of any nature of Seller whether disclosed or
undisclosed, fixed or contingent, including, without limitation, any Income
Taxes of Seller and its Affiliates for the Pre-Closing Period or any Income
Taxes of Seller and its Affiliates resulting from the transactions contemplated
by this Agreement (collectively, the “Excluded Liabilities”).
Section 1.4    Permitted Exceptions. The Property shall be sold, transferred,
assigned and conveyed to Buyer subject to the following matters (collectively,
the “Permitted Exceptions”):
(a)Restrictions on the ability of Buyer to build upon any of the Combined Real
Property imposed by any current or future development standards, building or
zoning ordinances or any other Law;
(b)To the extent a tract included in the Combined Real Property is bounded or
traversed by a river, stream, branch or lake:
i.the rights of upper and lower riparian owners and the rights of others to
navigate such river or stream;
ii.the right, if any, of neighboring riparian owners and the public or others to
use any public waters, and the right, if any, of the public to use the beaches
or shores for recreational purposes;
iii.any claim of lack of title to the Combined Real Property formerly or
presently comprising the shores or bottomland of navigable waters or as a result
of the change in the boundary due to accretion or avulsion; and
iv.any portion of the Combined Real Property which is sovereignty lands or any
other land that may lie within the bounds of navigable rivers as established by
Law;
(c)To the extent any portion of the Combined Real Property is bounded or
traversed by a public road or publicly maintained right of way, the rights of
others (whether owned in fee or by easement) in and to any portion of the
Combined Real Property that lies within such road or maintained right of way;
(d)Railroad tracks and related facilities, if any (whether owned in fee or by
easement), and related railroad easements or railroad rights of way, if any,
traversing the Combined Real Property and the rights of railroad companies to
any tracks, siding, ties and rails associated therewith;
(e)Subject to the apportionment provisions of Section 1.8, all ad valorem
property or other Taxes (other than Income Taxes) not yet due and payable as of
the Closing Date in respect of the Property, and all other assessments and other
charges of any kind or nature imposed upon or levied against or on account of
the Property by any Governmental Authority, including any additional or
supplemental




--------------------------------------------------------------------------------




Taxes (including, for the avoidance of doubt, Taxes attributable to Pre-Closing
Periods) that may result from a reassessment of the Combined Real Property
(other than due to a failure of Seller to maintain the current use valuation of
any of the Combined Real Property that has occurred or occurs on or after the
establishment of a current use valuation and prior to the Closing), and, to the
extent caused by Buyer's removing the Property from, or failure of Buyer to
timely apply for the maintenance of, the Property's present classification or
changes subsequent to the Closing Date in use, (i) any potential roll-back or
greenbelt type Taxes related to any agricultural, forest or open space exemption
that is subject to recapture pursuant to applicable Law and (ii) any recapture,
reassessment, roll-back Taxes or changes in Tax assessments;
(f)Liens for Taxes not yet due and payable as of the Closing Date or the amount
or validity of which is being contested in good faith by appropriate proceedings
(provided that Seller causes the Title Company, at Seller's expense, to delete
any exception taken or proposed to be taken in the Title Policies for any such
contested Taxes);
(g)Any state of facts relevant to title which an accurate survey or an
inspection of the Combined Real Property would reveal, including, without
limitation, the location of boundary lines, and improvements, shortages in area,
and encroachments, other than (i) the lack of legal access to any parcel or
portion of the Combined Real Property and (ii) those state of facts which
individually would have an adverse effect on the use, value, operation or
commercial growing or harvesting of timber or seedlings on (each as applicable
to the Intended Use) any parcel or portion of the Combined Real Property for its
Intended Use;
(h)All recorded reservations by or conveyances to others of any Mineral Rights
of any kind or character and any leases or agreements concerning any of such
Mineral Rights in, on or under the Timberlands, other than those that (i)
individually would have an adverse effect on the use, value, operation or
commercial growing or harvesting of timber or seedlings on (each as applicable
to the Intended Use) any parcel or portion of the Combined Real Property for its
Intended Use or (ii) (if the applicable lease or agreement concerning any of
such Mineral Rights in, on or under the Timberlands exists to Seller's
Knowledge, but is not specifically listed on Schedule B, Section 2 or II of the
Title Commitments delivered to Buyer prior to the date hereof (other than
general or standard exceptions) or disclosed with particularity by a specific
(and not general) document reference in any recorded documentary exception so
listed on Schedule B, Section 2 or II of the Title Commitments) would create any
obligations for Buyer in excess of the obligations Buyer would have had under
applicable Law with respect to such Mineral Rights of others in the absence of
such lease or agreements;
(i)Rights, if any, relating to the construction and maintenance in connection
with any public utility of wires, poles, pipes, conduits and appurtenances
thereto, on, under, above or across the Combined Real Property;
(j)Any matter affecting title to the Property that is specifically listed on
Schedule B, Section 2 or II of the Title Commitments (other than general or
standard exceptions) or disclosed with particularity by a specific (and not
general) document reference in any recorded documentary exception so listed on
Schedule B, Section 2 or II of the Title Commitments and is not objected to by
Buyer pursuant to Section 1.6(b), and any Title Objection that Buyer has
expressly waived or is deemed to have waived pursuant to Section 1.6(b) or that
is covered by the New Issues Basket Amount pursuant to Section 1.7 or that is
approved by Buyer pursuant to Section 5.2;
(k)Rights of others under any of the Personal Property Leases, the Licenses, the
Assumed Contracts, the Real Property Leases, the Louisiana Pacific Agreements,
the Louisiana Pacific Mortgages or the Timber Lease;
(l)Lack of legal access rights to those portions of the Combined Real Property
which




--------------------------------------------------------------------------------




are listed in Section 1.4(l) of Seller's Disclosure Letter as of the date hereof
as having (i) no legal access or (ii) only verbal or historical access rights;
(m)Any Condemnation in respect of the Timberlands;
(n)Any easement, covenant, use restriction, zoning restriction, boundary line
dispute, encroachment or other third-party right affecting any of the Property
not described in items (a) through (m) above which individually would not have
an adverse effect on the use, value, operation or commercial growing or
harvesting of timber or seedlings on (each as applicable to the Intended Use)
any parcel or portion of the Combined Real Property for its Intended Use;
(o)The First Mortgage Loan and Mortgage Financing Documents (as the same will be
modified at Closing pursuant to Section 5.9);
(p)With respect to the Timber Lease, any prior encumbrance on the lessor's title
to the real property leased pursuant to the Timber Lease that is permitted under
the terms of the Timber Lease which individually would not have an adverse
effect on the use, value, operation or commercial growing or harvesting of
timber or seedlings on (each as applicable to the Intended Use) any parcel or
portion of the Combined Real Property for its Intended Use; and
(q)The Bel/Quatre Mineral Agreement, unless and until Seller has failed to
obtain the consent of Bel Mineral, Limited Liability Company and Quatre Mineral,
Limited Liability Company to the assignment of the Bel/Quatre Mineral Agreement
to the Buyer. Seller shall have no liability to the Buyer for the failure of
Seller to obtain any of the consents referred to in the foregoing sentence,
except for any claims with respect to the covenant set forth in Section
2.2(b)(ix).
Section 1.5    Purchase Price.
(a)The aggregate purchase price payable by Buyer to Seller in consideration for
the Property shall be (i) an amount payable in cash (the “Cash Portion”) equal
to Two Hundred Sixty-Four Million and 00/100 Dollars ($264,000,000.00) (the
“Initial Purchase Price”) less the total amount of principal outstanding under
the First Mortgage Loan at Closing and (ii) the assumption by Buyer of the First
Mortgage Loan as provided in and subject to Section 5.9, subject to adjustment
of the Cash Portion as provided in Section 1.6 (as so adjusted, the “Purchase
Price”).
(b)Following the execution of this Agreement, Seller and Buyer shall cooperate
in good faith to jointly prepare a written allocation of the Purchase Price
among (i) the Land and its appurtenances (including, without limitation, the
Licenses, Assumed Contracts, Real Property Leases and Assumed Condemnations, but
excluding the Timber), on a county-by-county and state-by-state basis, (ii) the
Nursery, the Orchard and the Waynesboro Office, (iii) the Timber, on a
county-by-county and state-by-state basis, (iv) the Timber Lease, and (v) the
Personal Property, Personal Property Leases and Intangible Property.  The
Parties shall negotiate in good faith to resolve any disputes that arise in
connection with the allocation of the Purchase Price, provided that if the
Parties are unable to resolve any such disputes, the Parties shall appoint a
nationally-recognized accounting firm, and such firm shall resolve any
disputes.  The Parties agree that the accounting firm's resolution shall be
conclusive for the purposes of determining the allocation of Purchase Price as
of the Closing Date.   Further, the Parties agree that the allocation of the
Purchase Price shall be documented in a written agreement signed by both Parties
on or prior to the Closing Date. Seller and Buyer shall cooperate in good faith
to agree on adjustments to the Purchase Price after the Closing to reflect any
of the adjustments and substitutions made pursuant to Section 1.8 or any
adjustments to the consideration paid by Buyer pursuant to Section 1.6, and each
Party and their respective Affiliates shall prepare and timely file Form 8594
(and any analogous state and local Tax forms) in a manner consistent with this
Section 1.5.
(c)Concurrently with the execution and delivery hereof, Buyer has deposited the
sum of




--------------------------------------------------------------------------------




Two Million Four Hundred Thousand Dollars ($2,400,000) in immediately available
US Dollars (the “Deposit”) directly to the Title Company. If the Closing does
not occur, then the Deposit shall then be returned or delivered to the Party
entitled thereto as provided for in this Agreement. The Deposit shall be
invested by the Title Company in an interest-bearing account in accordance with
the terms of this Agreement, including those certain escrow instructions set
forth on Exhibit F attached hereto and incorporated herein by this reference.
All interest earned on the Deposit shall be deemed for all purposes to be a part
of the Deposit and be released by the Title Company to whichever party is
entitled to receive the principal amount of the Deposit under this Agreement,
but shall be credited towards the Cash Portion of the Purchase Price in the
event of a Closing.
(d)    Subject to Section 2.3(b), the payment of the Purchase Price shall be
made free and clear of and without deduction for any Taxes, including for the
avoidance of doubt, any withholding taxes provided Seller provides to Buyer
prior to Closing any affidavits, certificates and forms relating to withholding
Taxes with respect to Seller and the transactions contemplated by this Agreement
required to be provided by Seller under applicable Law or by Governmental
Authority in order to establish a complete exemption from withholding Taxes, or
such affidavits, certificates or forms reasonably required from Seller and
identified by the Title Company in order to establish a complete exemption from
withholding Taxes (including, for example, an affidavit of Seller's residence or
gain or Seller's certificate of exemption, as applicable, and any income tax
withholding forms required in the State of Alabama). If Seller does not provide
Buyer prior to the Closing such affidavits, certificates, or forms that
establish a complete exemption from withholding Taxes, these withholding Taxes
shall be Seller's responsibility (except as otherwise provided in this
Agreement) and Buyer shall be entitled to withhold such Taxes for which an
exemption has not been established from the Purchase Price in accordance with
applicable Law.
Section 1.6    Certain Adjustments and Payments. The Cash Portion of the
Purchase Price shall be subject to the following adjustments and payments:
(a)Timber Harvest Adjustment.
i.For the purpose of this Section 1.6:
“Aggregate Excess Harvest Value” means the sum of the Excess Harvest Values, if
any, relating to the Timberlands and Leased Timberlands.
“Excess Harvest” means a harvest of Timber to the extent that such harvest was
not already reflected as depleted in the June 2011 Inventory. Any Timber cut
down but not shipped off the applicable Timberlands or Leased Timberlands as of
the end of the day prior to the Closing Date shall be deemed unharvested for
purposes of this determination, unless such Timber has been sold to a third
party.
“Excess Harvest Value” means the product of (i) the Harvest Amount of any Excess
Harvest and (ii) the applicable Harvested Timber Unit Value for such Timber.
“Harvest Amount” means for any Excess Harvest the volume of Timber that was
actually removed from the Timberlands or Leased Timberlands and not already
reflected as depleted in the June 2011 Inventory.
“Harvested Timber Unit Value” means with respect to any particular Timber, (i)
if the applicable Timber was subject to a Timber Sale Agreement, it shall mean
the sale price specified in the applicable Timber Sale Agreement and (ii) if the
applicable Timber was not subject to a Timber Sale Agreement, the fair market
value on the Closing Date for such Timber.
“June 2011 Inventory” means the Timber inventory included as Section 1.6(a)(ii)
of Seller's




--------------------------------------------------------------------------------




Disclosure Letter.
“Net Harvest Adjustment” means an amount equal to the (i) the Aggregate Excess
Harvest Value plus (ii) the Prepaid Amount minus (iii) the Unused Depletion
Payment.
“Ongoing Timber Sale Agreements” means the Timber Sale Agreements listed in
Section 1.6(a) of Seller's Disclosure Letter and any other Timber Sale Agreement
entered into prior to the Closing in compliance with Section 5.2.
“Prepaid Amount” means the total amount paid to Seller under any Timber Sale
Agreement prior to Closing to the extent that the Timber related to such
prepayment is standing or lying on the Timberlands or the Leased Timberlands on
the Closing Date.
“Timber Sale Agreement” means any timber sale agreement or other commitment to
sell Timber from any of the Timberlands or Leased Timberlands, created or in
effect at any time prior to the Closing.
“Unused Depletion Payment” means, (i) with respect to any Ongoing Timber Sale
Agreement for which any of the Timber subject to such commitment was reflected
as depleted in the June 2011 Inventory but is still standing or lying on the
Timberlands or Leased Timberlands on the Closing Date and Seller did not already
receive the sale proceeds for such Timber standing or lying on the Timberlands
or the Leased Timberlands prior to the Closing Date, an amount equal to the
contract sales price for such Timber (or if there is no contractually specified
price, the fair market value as of the Closing Date for such Timber) and (ii)
with respect to any other Timber that was reflected as depleted in the June 2011
Inventory but is still standing or lying in the Timberlands or Leased
Timberlands on the Closing Date and has not been sold, the fair market value for
such Timber.
ii.The Initial Purchase Price shall be adjusted as follows:
(x)    if the Net Harvest Adjustment is a positive number (that is, the sum of
the Aggregate Excess Harvest Value and the Prepaid Amount exceed the Unused
Depletion Payment) the Initial Purchase Price shall be reduced by the Net
Harvest Adjustment; and
(y)    if the Net Harvest Adjustment is a negative number (that is, the Unused
Depletion Payment is greater than the sum of the Aggregate Excess Harvest Value
and the Prepaid Amount), the Initial Purchase Price shall be increased by the
Net Harvest Adjustment.
iii.No later than thirty (30) days after the Closing Date, Seller shall provide
to Buyer a harvest report (the “Harvest Statement”) certifying (w) the Harvest
Amount, (x) the Aggregate Excess Harvest Value, (y) the Prepaid Amount and (z)
the Unused Depletion Payment. For purposes of preparing the Harvest Statement,
Seller will calculate the volume of Timber constituting an Excess Harvest and
the volume of Timber relating to the Unused Depletion Payment on a basis
consistent with Seller's past practice and reasonably acceptable to Buyer.
iv.In connection with the preparation of the Harvest Statement, for a period of
thirty (30) days after the Closing Date, Buyer shall allow Seller and its agents
and representatives reasonable access during normal business hours to the books,
records, representatives and agents of Seller, upon reasonable written notice to
Buyer and with a Buyer representative present.




--------------------------------------------------------------------------------




v.Buyer shall have thirty (30) days from the receipt of the Harvest Statement to
deliver to Seller written notice (a “Harvest Objection Notice”) of any
objections to the calculation of any portion of the Harvest Amount, the
Aggregate Excess Harvest Value, the Prepaid Amount or the Unused Depletion
Payment, which Harvest Objection Notice shall request commencement of the
procedure set forth in this Section 1.6(a)(v). If Seller does not receive a
Harvest Objection Notice prior to the expiration of such thirty (30)-day period,
Buyer shall be deemed to have waived its right to object to Seller's calculation
of any portion of the Harvest Amount, Aggregate Excess Harvest Value, the
Prepaid Amount or the Unused Depletion Payment.
vi.During the period following receipt of such Harvest Objection Notice, Seller
and Buyer shall negotiate in good faith to reach agreement on the Harvest
Amount, the Aggregate Excess Harvest Value, the Prepaid Amount and the Unused
Depletion Payment. If Seller and Buyer agree on the calculation of the Harvest
Amount, the Aggregate Excess Harvest Value, the Prepaid Amount and the Unused
Depletion Payment, then such amounts and the corresponding adjustment to the
Initial Purchase Price shall become final and binding on the Parties and the
Parties shall promptly thereafter execute an amendment to the final closing
statement confirming such amounts and the corresponding adjustment to the
Initial Purchase Price. If Seller and Buyer are unable to agree on any of the
disputed calculations within thirty (30) days after receipt of the Harvest
Objection Notice, the Parties shall refer outstanding matters relating to the
calculation of the Harvest Amount, the Aggregate Excess Harvest Value, the
Prepaid Amount and the Unused Depletion Payment to the Forestry Consultant and
each Party will, at a mutually agreed time within five (5) Business Days after
referral of the matter to the Forestry Consultant, simultaneously submit to the
Forestry Consultant (and each other) their respective calculations of the
disputed portions of the Harvest Amount, Aggregate Excess Harvest Value, the
Prepaid Amount and the Unused Depletion Payment, and any necessary supporting
documentation. Within ten (10) days of such submissions, the Forestry Consultant
will select one of the two submissions (and shall not select any other amount)
as being most representative of the disputed portion of the Harvest Amount, the
Aggregate Excess Harvest Value, the Prepaid Amount and the Unused Depletion
Payment and the submission so selected shall be final and binding on the
Parties. The costs and expenses of the Forestry Consultant in connection with
the dispute resolution procedure set forth herein shall be paid by the
non-prevailing Party.
vii.Upon a final determination of the Harvest Amount, the Aggregate Excess
Harvest Value, the Prepaid Amount and the Unused Depletion Payment, the Initial
Purchase Price shall be adjusted to reflect the final Net Harvest Adjustment
based on the formula set forth in clause (ii) above and (x) if the Initial
Purchase Price as adjusted by the final Net Harvest Adjustment is greater than
the Initial Purchase Price as adjusted based on the initial calculation of the
Net Harvest Adjustment pursuant to clause (viii) below, Buyer shall pay the
amount of such difference to Seller and (y) if the Initial Purchase Price as
adjusted by the final Net Harvest Adjustment is less than the Initial Purchase
Price as adjusted by the initial calculation of the Net Harvest Adjustment
pursuant to clause (viii) below, Seller will pay the amount of such difference
to Buyer. Any such payment shall be made in cash by wire transfer of immediately
available funds to the bank account or accounts designated by the recipient.
viii.The Parties will meet at least seven (7) Business Days prior to the Closing
and agree on a preliminary adjustment based on the anticipated amount of the Net
Harvest Adjustment. Each Party agrees to act reasonably in discussing any
proposed adjustment, but if they fail to agree on a preliminary adjustment they
will proceed to the Closing, subject to




--------------------------------------------------------------------------------




a complete adjustment post-Closing pursuant to the above provisions of this
Section 1.6(a). The Cash Portion of the Purchase Price paid at the Closing will
reflect such preliminary adjustment.
ix.In the event that on or after the Closing Date Seller receives proceeds from
the sale of any Timber pursuant to any Ongoing Timber Sale Agreement or any
other Timber Sale Agreement entered into prior to the Closing in compliance with
Section 5.2, it will remit the proceeds received to Buyer promptly after
receipt. At the request of Buyer, Seller will confirm in writing whether it has
received any such payments.
(b)Title Objections.
i.Title Objection Procedure. Buyer shall have until October 4, 2011 (the “Title
Objection Period”) to deliver to Seller written notice of any objection to
matters reflected in or disclosed by any Title Commitment or any other matter
affecting title to the Combined Real Property (or a survey matter) revealed by
any survey, inspection or investigation of the Combined Real Property that is
conducted by or on behalf of Buyer prior to the expiration of the Title
Objection Period, or, to the extent an access matter is first disclosed to Buyer
after the date hereof in an update to Seller's Disclosure Letter provided by
Seller in accordance with this Agreement, access to the Combined Real Property,
in each case that is not a Permitted Exception pursuant to Sections 1.4(a)
through (d) or (g) through (q), which in Buyer's reasonable judgment, would
either constitute a title defect or would, individually, adversely affect the
use, value, operation or commercial growing or harvesting of timber or seedlings
on (each as applicable to the Intended Use) any parcel or portion of the
Combined Real Property for its Intended Use (each, a “Title Objection” and
collectively, the “Title Objections”). Notwithstanding the foregoing, (i) Buyer
shall have no right to object to any Permitted Exception pursuant to this
Section 1.6(b) and, for the purposes of this Agreement, such items will not be
considered Title Objections and (ii) if any Title Objection does not adversely
affect the fair market value of the applicable portion of the Combined Real
Property (assuming use for its Intended Use) by more than $25,000 (as compared
to the fair market value such parcel would have were such Title Objection to be
removed or otherwise cured to the reasonable satisfaction of Buyer) (each, a
“Small Title Objection” and collectively, the “Small Title Objections”), Buyer
shall have no right to object to such Small Title Objection with respect to such
parcel of the Combined Real Property pursuant to this Section 1.6(b) and, for
purposes of this Agreement, such items will not be considered Title Objections
and will be considered Permitted Exceptions. Upon the receipt of Title
Objections from Buyer, Seller may elect (but shall not be obligated) to cure or
cause to be cured any such Title Objection, and Seller shall notify Buyer in
writing within seven (7) days after receipt of the Title Objections whether
Seller elects to cure the same. Failure of Seller to respond in writing within
such time period shall be deemed an election by Seller not to cure such Title
Objections. Any Title Objection shall be deemed to be cured if (a), in the case
of a Title Objection related to a Title Commitment, Seller (without cost to
Buyer) causes the Title Company to issue a Title Policy for the affected
Combined Real Property not raising such Title Objection as an exception to the
Title Policy or (b) in the case of any other Title Objection, Buyer is
reasonably satisfied with the cure that Seller has effected. Notwithstanding
anything to the contrary herein, (i) Seller shall be obligated to cure, on or
before the Closing Date, all Liens against the Combined Real Property evidencing
monetary encumbrances (other than Liens for real estate Taxes or assessments not
yet due and payable as of the Closing Date, the Louisiana Pacific Mortgages and
Liens securing the First Mortgage Loan) (“Monetary Liens”) and all voluntary
monetary Liens created after the Effective Time without Buyer's consent that are




--------------------------------------------------------------------------------




not Permitted Exceptions, including any that would constitute Small Title
Objections but for the provisions of this sentence (“Voluntary Liens”) and (ii)
Buyer shall be deemed to have objected to all of the requirements set forth in
Schedule B, Section 1 and I of the Title Commitments (other than those
specifically applicable to Buyer). If Seller does not receive written notice of
the Title Objections for any objection to matters reflected on Schedule B,
Section 2 or II of a particular Title Commitment (other than general or standard
exceptions) that are identified by a specified recorded book and page or
instrument/document number reference on or before the expiration of the Title
Objection Period, Buyer shall be deemed to have waived its right to object to
any and all such specific matters and Buyer shall be deemed to accept title to
the Combined Real Property encompassed within such Title Commitment subject to
all such specific matters. Any such Title Objection waived (or deemed waived) by
Buyer shall be deemed to constitute a Permitted Exception, and the Closing shall
occur as herein provided without any reduction of the Purchase Price. On the
earlier of (i) the date specified by Buyer in a written notice to Seller or (ii)
the day that is thirty (30) days prior to the end of the MetLife Negotiation
Period, at Seller's expense, Seller shall order, and thereafter obtain and
deliver to Buyer as promptly as possible, an update of each Title Commitment;
provided, however, that Seller shall only be obligated to order and obtain one
such update of each Title Commitment. The same title objection procedure set
forth in this Section 1.6(b)(i) shall apply to any new matters or exceptions
revealed by any update of a Title Commitment, except that Buyer's Title
Objection Period shall be ten (10) days after receipt of such update and
Seller's response period shall be within three (3) days after its receipt of any
Title Objection raised by Buyer relating to such update of a Title Commitment,
and, if applicable, the Closing shall be extended for a sufficient period to
accommodate such time periods for Buyer's objections and Seller's response.
ii.Remedy for Title Failure. In the event of any Title Failure (other than any
Title Failure where the fair market value of the applicable parcel, determined
as provided in clause (v) below, is less than $25,000 (a “Small Title
Failure”)), Buyer's sole and exclusive remedy, subject to Section 1.7,
Section 6.2(g) and Section 8.1(e), shall be to adjust the Purchase Price
downward by the fair market value of the property subject to such Title Failure
as provided in Section 1.6(b)(v) and such Title Failure shall be a Permitted
Exception. Nothing in this Section 1.6(b)(ii) is intended to override the
condition to Closing contained in Section 6.2(g) or the termination right in
Section 8.1(e).
iii.Remedy for Title Objection. In the event Seller elects or is deemed to have
elected not to cure any Title Objection (other than with respect to Title
Failures, which are addressed in clause (ii) above, and other than Monetary
Liens and Voluntary Liens), then Buyer's sole and exclusive remedy, subject to
Section 1.7, Section 6.2(g) and Section 8.1(e), shall be to adjust the Purchase
Price downward as provided in Section 1.6(b)(v) below, in which case such Title
Objection shall be a Permitted Exception. Nothing in this Section 1.6(b)(iii) is
intended to override the condition to Closing contained in Section 6.2(g) or the
termination right in Section 8.1(e).
iv.Intentionally Deleted.
v.FMV Calculation For Title Failures and Title Objections. The fair market value
impact of any Title Failure shall be an amount equal to the fair market value of
the applicable portion of the Combined Real Property, assuming use for the
Intended Use and that Seller could deliver good title to such portion of the
Combined Real Property subject only to Permitted Exceptions (excluding the title
defect), and this fair market value is referred




--------------------------------------------------------------------------------




to below as the “Title Defect Impact”. The fair market value impact of any Title
Objection (other than a Title Failure) shall be the difference between (a) the
fair market value of the applicable portion of the Combined Real Property
assuming use for the Intended Use and assuming that such Title Objections were
removed or otherwise cured to the reasonable satisfaction of Buyer and (b) the
fair market value of such parcel of the Combined Real Property (assuming use for
the Intended Use) as affected by such Title Objection (the “Title Objection
Impact”). During the period following receipt of any notice of Title Objection,
Seller and Buyer shall negotiate in good faith to reach agreement on the amount
of the Title Defect Impact or Title Objection Impact and whether any proposed
Title Failure is a Small Title Failure or any proposed Title Objection is a
Small Title Objection (as applicable). If Seller and Buyer agree on the
calculation of the Title Failure Impact (and agree that such Title Failure is
not a Small Title Failure) or any Title Objection Impact (and agree that such
Title Objection is not a Small Title Objection), then such amounts shall become
final and binding on the Parties for purposes of calculating the Determined
Value of such Title Failure or Title Objection for purposes of Section 1.7 and
any reduction to the Initial Purchase Price pursuant to this Section 1.6(b). If
Seller and Buyer are unable to agree on any of the disputed calculations within
five (5) Business Days after Seller's receipt of the notice of the Title Failure
or Title Objection, the Parties shall refer outstanding matters relating to the
calculations of the Title Defect Impacts and Title Objection Impacts to the
Forestry Consultant and each Party will, at a mutually agreed time within
five (5) Business Days after referral of the matter to the Forestry Consultant,
simultaneously submit to the Forestry Consultant and each other their respective
calculations of the disputed portions of the Title Defect Impacts and Title
Objection Impacts, and any necessary supporting documentation. Within ten (10)
days of such submissions, the Forestry Consultant will select one of the two
submissions (and shall not select any other amount) as being most representative
of the disputed portion of the Title Defect Impacts and Title Objection Impacts
and the submission so selected shall be final and binding on the Parties. The
costs and expenses of the Forestry Consultant in connection with the dispute
resolution procedure set forth herein as to any Title Failure or Title Objection
shall be paid by the non-prevailing Party.
vi.For a period of ninety (90) days after the Closing Date, Seller shall have
the right to cure any Title Failure or Title Objection (i), in the case of a
Title Failure or Title Objection related to a Title Commitment, by delivering an
updated Title Commitment and an endorsement to the Title Policies for the
applicable parcel of Property including the deletion of such Title Objection or
cure of such Title Failure issued by the Title Company in a form reasonably
acceptable to Buyer and, if applicable, an endorsement to MetLife's title
insurance policy acceptable to MetLife or (ii) in the case of any other Title
Objection, by curing such Title Objection to the reasonable satisfaction of
Buyer. Seller shall be responsible for the costs associated with the title
examinations and the issuance of the Title Commitments and the premiums payable
in connection with the Title Policy and the endorsements described in this
Section 1.6(b)(vi). Upon completion of such cure with respect to any parcel of
Property, Buyer will pay to Seller that portion of the Initial Purchase Price
(if any) related to such Property previously withheld by Buyer as provided in
clause (v) above.
(c)Casualty Loss.
i.Notification of Casualty Loss. From the date of this Agreement until the
Closing Date, Seller shall promptly give notice to Buyer of any Casualty Loss
with respect to any of the Combined Real Property of which Seller has knowledge
occurring during the period from May 1, 2011 through the end of the day
immediately prior to the Closing Date




--------------------------------------------------------------------------------




(the “Adjustment Period”), together with a written estimate of the acreage
affected (location and amount) and the fair market value of the damaged or lost
Timber and the anticipated amount of any Casualty Damages (as defined below), as
determined in good faith by Seller, resulting from such Casualty Loss. Buyer
shall have until the sixtieth (60th) day after the Closing Date to deliver to
Seller written notice of any Casualty Loss with respect to the Timberlands or
the land subject to the Timber Lease that occurred during the Adjustment Period
but was not identified by Seller in accordance with the previous sentence of
this Section 1.6(c)(i), together with a written estimate of the fair market
value of the damaged or lost Timber and any anticipated Casualty Damages, as
determined in good faith by Buyer, resulting from such Casualty Loss. If Seller
does not receive notice of such Casualty Loss from Buyer prior to the expiration
of such 60-day period, Buyer shall be deemed to have waived its rights to
receive an adjustment to the Purchase Price in respect of any such Casualty Loss
pursuant to this Section 1.6(c), apart from any adjustment to the Purchase Price
for any portion of such Casualty Loss that was identified by Seller prior to the
Closing pursuant to the first sentence of this Section 1.6(c)(i), and Buyer
shall be deemed to accept the Timberlands subject to such Casualty Loss;
provided, however, that nothing in this Section 1.6(c) is intended to override
the condition to Closing contained in Section 6.2(g) or the termination right
set forth in Section 8.1(e).
ii.Adjustment for Casualty Loss with Respect to Timberlands. Subject to Section
1.7, the Cash Portion of the Purchase Price shall be reduced by the sum of
(i) the aggregate fair market value, calculated as provided in clause (iii)
below, of damaged or lost Timber resulting from Casualty Losses identified in
accordance with Section 1.6(c)(i) and relating to the Timberlands plus (ii) the
estimated cost associated with putting the affected Timberlands back into
production (for example, increased site preparation costs) and the damage to any
property improvements (for example, buildings, roads and bridges) (collectively,
“Casualty Damages”); provided that if the total Casualty Damages with respect to
any single Casualty Loss are less than $25,000 (“Small Casualty Losses”) then no
adjustment to the Cash Portion of the Purchase Price shall be made to reflect
such Casualty Loss. If Buyer objects to any calculation of the fair market value
of the damaged or lost Timber or Casualty Damages resulting from a Casualty Loss
made by Seller prior to the Closing pursuant to Section 1.6(c)(i) or if Seller
objects to any calculation of the fair market value of the damaged or lost
Timber and Casualty Damages resulting from a Casualty Loss made by Buyer
post-Closing pursuant to Section 1.6(c)(i), Seller and Buyer shall negotiate in
good faith to determine by mutual agreement the calculation of the fair market
value of the damaged or lost Timber or Casualty Damages in accordance with
Section 1.6(c)(iii). If Seller and Buyer agree on the amount of such value, then
such value will become final and binding on the Parties. If Seller and Buyer are
unable to agree on the amount of such value within fifteen (15) days of Buyer's
delivery of a notice of objection to Seller's pre-Closing calculation or
Seller's delivery of a notice of objection to Buyer's post-Closing calculation,
Seller and Buyer will refer the matter to the Forestry Consultant, and each
will, at a mutually agreed time within three (3) days after such referral,
simultaneously submit to the Forestry Consultant (and each other) their
respective calculations of the fair market value of such damaged or lost Timber
and any related Casualty Damages. Within fifteen (15) days of such submissions,
the Forestry Consultant shall determine the fair market value of the damaged or
lost Timber and any related Casualty Damages in accordance with this
Section 1.6(c) and shall select one of the two submissions of the Parties (and
shall not select any other amount) as being most representative of the fair
market value of such damaged or lost Timber and any related Casualty Damages,
excluding Casualty Damages resulting from Small Casualty Losses, and the
submission so selected shall




--------------------------------------------------------------------------------




be final and binding on the Parties. The costs and expenses of the Forestry
Consultant in connection with the dispute resolution procedure set forth herein
shall be paid by the non-prevailing Party.
iii.Determination of FMV of Timber Related to a Casualty Loss. For the purpose
of determining the fair market value of the damaged or lost Timber resulting
from a Casualty Loss, the fair market value for damaged or lost Timber shall be
deemed to equal the value of the Timber, net of the salvage value of such Timber
to Buyer after deducting the cost of harvesting and delivering such Timber.
iv.Adjustment for Casualty Loss for Other Owned Real Property. If any of the
Nursery, Orchard or Waynesboro Office is damaged by any Casualty Loss prior to
Closing, (i) in the event of any Casualty Loss relating to any building, Seller
will assign to Buyer the proceeds of any related insurance and will pay Buyer an
amount equal to the deductible under the applicable policy and (ii) with respect
to any Casualty Loss relating to seedlings or Timber located on any of such
Owned Real Property, Seller will pay Buyer an amount equal to the fair market
value of such seedlings or Timber; provided, however, Seller will not be
required to make any out-of-pocket payments with respect to any individual
Casualty Loss if the amount payable with respect to such Casualty Loss is less
than $25,000 (“Small Building Casualty Losses”). Any such payments or assignment
of proceeds will be made at Closing, unless Buyer and Seller agree to address
this as a post-Closing matter. If prior to Closing Seller and Buyer cannot agree
on the amount to be paid by Seller with respect to any such Casualty Loss and
they do not agree to address this as a post-Closing matter, then they will refer
such matter to the Forestry Consultant using the same procedures and time
periods set forth in Section 1.6(c)(ii) above.
v.The Parties acknowledge that completion of this process for any Casualty
Losses for which Seller has provided a notice prior to Closing under Section
1.6(c)(i) and any Casualty Loss of the type described in Section 1.6(c)(iv) is a
condition to the Parties' obligations to complete the Closing, and accordingly
they agree to proceed expeditiously with respect to these matters.
Section 1.7    Pre-Closing Issues Basket.
(a)Buyer has agreed that Seller will not be responsible for certain costs
associated with certain issues arising prior to the Closing based on (i) Title
Failures, (ii) Title Objections, (iii) Disclosed Environmental Issues, (iv)
Casualty Losses for which Seller provided notice to Buyer prior to the Closing
pursuant to Section 1.6(c)(i) above, (v) Casualty Losses of the type referred to
in Section 1.6(c)(iv) and (vi) certain matters first disclosed by Seller as an
update to Seller's Disclosure Letter pursuant to Section 5.12 (“New Disclosure
Issues”) as described in paragraph (c) below (collectively, “Pre-Closing
Issues”) but only to the extent the Determined Value of the Pre-Closing Issues
pursuant to this Agreement and the “Determined Value” of the corresponding
“Pre-Closing Issues” in the Oklahoma Purchase Agreement, in each case excluding
Small Matters but together with the amounts referred to in paragraph (f) below,
in the aggregate are less than $3,000,000 (the “New Issues Basket Amount”).
(b)As used in this Agreement, “Determined Value” means:
i.in the case of Title Failures (other than Small Title Failures), the amount
determined pursuant to Section 1.6(b)(v);
ii.in the case of Title Objections (other than Small Title Objections and
Monetary Liens that Seller has agreed or is required to remove), the amount
determined based on the




--------------------------------------------------------------------------------




procedures set forth in Section 1.6(b)(v);
iii.in the case of Applicable RECs (other than Small Applicable RECs), the
Estimated REC Costs determined pursuant to Section 5.8;
iv.in the case of Casualty Losses (other than Small Casualty Losses and Small
Building Casualty Losses), the amount determined as provided in Section 1.6(c);
and
v.in the case of certain New Disclosure Issues (other than Small Disclosure
Issues), based on the procedures set forth in paragraph (c) below.
(c)In the event of any New Disclosure Issues other than litigation or third
party claims and any matter addressed in clauses (i) - (iv) of paragraph (b)
above, the Determined Value will be determined as follows: within 10 days after
receipt of an update of Seller's Disclosure Letter pursuant to Section 5.12,
Buyer can object to any New Disclosure Issue (other than those addressed in
paragraph (d) below and any matter addressed in clauses (i) - (iv) of paragraph
(b) above) by providing written notice to Seller together with Buyer's estimate
of the total cost (including diminution in value of the Property) that Buyer
will incur if it assumes responsibility (other than for any litigation or third
party claims) for such New Disclosure Issue (the “New Disclosure Issue Impact”).
Buyer and Seller will meet promptly thereafter to discuss such New Disclosure
Issue, and if they can't agree on the New Disclosure Issue Impact within five
(5) Business Days after Buyer's notice, then they shall refer such New
Disclosure Issue to an expert selected by them, or if they are unable to agree
on an expert, to the Forestry Consultant. Seller and Buyer will, at a mutually
agreed time within five (5) Business Days after such referral, simultaneously
submit to the expert or such Forestry Consultant (and each other) their
respective calculations of the New Disclosure Issue Impact. Within fifteen (15)
days of such submissions, the expert or such Forestry Consultant shall determine
the New Disclosure Issue Impact in accordance with this Section 1.7(c) and shall
select one of the two submissions of the Parties (and shall not select any other
amount) as being most representative of the New Disclosure Issue Impact and the
submission so selected shall be final and binding on the Parties. The costs and
expenses of the expert or such Forestry Consultant in connection with the
dispute resolution procedure set forth herein shall be paid by the
non-prevailing Party. If the New Disclosure Issue Impact for any matter subject
to this paragraph (c), determined as provided above, is greater than $25,000,
the New Disclosure Issue Impact for such matter will be the Determined Value for
purposes of paragraph (a) above and Buyer will assume responsibility for such
New Disclosure Issue (other than with respect to any third party claim or
litigation arising out of such New Disclosure Issue (other than any claim or
litigation caused by Buyer's failure to remedy any issue if the New Disclosure
Impact as finally determined included a budget to remedy such issue)) with any
Contract disclosed as part of such New Disclosure Issue to be assumed as an
Assumed Contract as provided in Article I. Any New Disclosure Issue subject to
this paragraph (c) for which the New Disclosure Impact is less than $25,000 is
referred to herein as a “Small Disclosure Issue.”
(d)In the event of any pending, threatened or potential third party claim or
litigation disclosed in an update to the Seller's Disclosure Letter or otherwise
relating to a New Disclosure Issue, (i) no amount will be applied against the
New Issues Basket Amount with respect to such New Disclosure Issue, (ii) the
Buyer will assume no responsibility with respect to such third party claim or
litigation arising out of or otherwise relating to such New Disclosure Issue
(other than any claim or litigation caused by Buyer's failure to remedy any
issue if such New Disclosure Issue is subject to paragraph (c) above and the New
Disclosure Impact as finally determined included a budget to remedy such issue)
and (iii) any such third party claim or litigation arising out of or otherwise
relating to such New Disclosure Issue (other than any claim or litigation caused
by Buyer's failure to remedy any issue if such New Disclosure Issue is subject
to paragraph (c) above and the New Disclosure Impact as finally determined
included a budget to remedy such issue) will be subject to the Seller's
indemnity under Section 7.2(a)(v).
(e)At least 10 Business Days prior to the Closing Date, Seller and Buyer shall
meet to




--------------------------------------------------------------------------------




discuss the Pre-Closing Issues known to date. They will attempt in good faith to
agree on the Determined Value with respect to the Pre-Closing Issues. If within
3 Business Days they are unable to agree, they will resolve the list of
unresolved Pre-Closing Issues (as it may be updated by Seller pursuant to the
applicable provisions set forth in Section 5.12) prior to Closing pursuant to
the procedures referred to in paragraph (b) and paragraph (c) above. Any
Pre-Closing Issues arising after the meeting referred to in the first sentence
of this paragraph will be handled pursuant to the same procedures described
above, as expeditiously as practicable.
(f)Seller and Buyer have already agreed that the Determined Value with respect
to the items set forth on Section 1.7(a) of Seller's Disclosure Letter as of the
date of this Agreement is $340,000 and the Determined Value with respect to
certain items set forth on Section 1.7(b) of Seller's Disclosure Letter as of
the date of this Agreement relating to the Oklahoma Purchase Agreement is
$160,000, and accordingly, only $2,500,000 remains in the New Issues Basket
Amount, in the aggregate, for Pre-Closing Issues under this Agreement and the
Oklahoma Purchase Agreement.
Section 1.8    Apportionments.
(a)Except as provided in Section 2.3, the following shall be apportioned between
Pre-Closing and Post-Closing Periods (on a per diem basis): (i) rents due from
Seller under Personal Property Leases and the Timber Lease; (ii) Taxes (other
than Income Taxes) and assessments arising or resulting from or in connection
with the ownership of any of the Property, including without limitation all
property Taxes; (iii) revenue from the Real Property Leases, including
agricultural, grazing, hunting and other recreational lease revenue;
(iv) payments, applying to the period beginning at the Effective Time, made by
Seller in respect of any Personal Property Lease or Assumed Contract; and (v)
utilities provided to the Combined Real Property (if any) (collectively,
“Apportionments”). Prior to the Closing Date, Seller and Buyer shall determine
the Apportionments, and payment shall be made in cash by Buyer to Seller (if the
Apportionments result in a net credit to Seller) or by Seller to Buyer (if the
Apportionments result in a net credit to Buyer). If the actual amount of
Apportionment item is not known at such time, the determination of such
Apportionment shall be completed (and any associated payments made) when actual
figures are available. Any payments to be made pursuant to this Section 1.8
shall be treated as an adjustment to the Purchase Price for the Property to the
extent permitted by law, and be made no later than three (3) Business Days
following the determination of the amount of the applicable Apportionments.
Seller and Buyer agree to furnish each other with such documents and other
records as may be reasonably requested in order to confirm all Apportionment
calculations made pursuant to this Section 1.8 Notwithstanding the foregoing,
Buyer shall be responsible for any additional or supplemental Taxes (including,
for the avoidance of doubt, Taxes attributable to Pre-Closing Periods) that may
result from a reassessment of the Combined Real Property (other than due to a
failure of Seller to maintain the current use valuation of any of the Combined
Real Property that has occurred or occurs on or after the establishment of a
current use valuation and prior to the Closing), and, to the extent caused by
Buyer's removing the Property from, or failure of Buyer to timely apply for
maintenance of, the Property's present classification or changes subsequent to
the Closing Date in use, (i) any potential roll-back or greenbelt type Taxes
related to any agricultural, forest or open space exemption that is subject to
recapture pursuant to applicable Law and (ii) any recapture, reassessment,
roll-back Taxes or changes in Tax assessments.
(b)Notwithstanding the foregoing, Buyer shall assume all additional liabilities
(including, without limitation, any Taxes) arising in connection with (or
resulting from) the transactions and structure contemplated by Section 2.4, and
in no event will such liabilities be apportioned to Seller.
(c)The Parties will meet at least seven (7) Business Days prior to the Closing
and agree on a preliminary calculation of the Apportionments. Each Party agrees
to act reasonably in discussing any proposed adjustment, but if they fail to
agree on a preliminary adjustment they will proceed to the Closing,




--------------------------------------------------------------------------------




subject to a complete determination post-Closing of the Apportionments pursuant
to the above provisions of this Section 1.8. The Cash Portion of the Purchase
Price paid at Closing will reflect such preliminary calculation of the
Apportionments.
(d)Except as otherwise provided in this Agreement, there shall not be any
proration of Taxes and assessments. As between Buyer and Seller, except as
otherwise provided in this Agreement, (i) Buyer agrees that Buyer shall be
solely responsible for all Taxes and assessments due and payable in respect of
the Property for Post-Closing Periods (excluding, for the avoidance of doubt,
any Income Taxes of Seller or its Affiliates), and Buyer shall reimburse Seller
to the extent any such Taxes and assessments were prepaid by Seller, any of
Seller's Affiliates, or on Seller's behalf and (ii) Seller agrees that Seller
shall be solely responsible for all such property Taxes and other non-Income
Taxes and assessments due and payable in respect of the Property for Pre-Closing
Periods, and Seller shall reimburse Buyer to the extent any such Taxes and
assessments are paid by Buyer.
(e)If Seller and Buyer cannot agree as to Apportionments, the dispute will be
resolved pursuant to Article X.
ARTICLE II
CLOSING
Section 2.1    Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place, subject to the satisfaction, or
waiver by the Party entitled to the benefit thereof, of the conditions set forth
in Article VI, at the offices of Bingham McCutchen LLP, One Federal Street,
Boston, MA 02110, at 9:00 a.m., local time, on or as of the fifth (5th) Business
Day following the date on which all of the conditions set forth in Article VI
have been satisfied, or waived by the Party entitled to the benefit thereof
(other than those conditions that by their nature are to be satisfied at the
Closing), in accordance with this Agreement or at such other time and date as
the Parties shall agree in writing (the date on which the Closing occurs, the
“Closing Date”), provided, that in no event shall the Closing Date occur prior
to forty-five (45) days after the date hereof without the mutual consent of the
Parties. Upon completion of the Closing, the transactions contemplated by this
Agreement shall be deemed effective as of 12:01 a.m. Eastern Time on the Closing
Date (the “Effective Time”). The Parties shall use their commercially reasonable
efforts to cause the Closing Date to occur on or before November 15, 2011.
Except as specifically provided herein, time is of the essence for this
Agreement and each and every term and provision hereof for all purposes.
Section 2.2    Closing Deliveries.
(a)Designation of Buyer Subsidiaries. At least seven (7) days prior to the
Closing Buyer may by written notice designate one or more subsidiaries (“Buyer
Subsidiaries”) to acquire all or a portion of the Property and assume all or
some of the Assumed Liabilities, but only to the extent that MetLife consents to
transfers using Buyer Subsidiaries, and such designation does not create any
additional liability for Seller (with MetLife or otherwise) or is reasonably
likely to result in any significant delay of the Closing. Any such designation
and the transfer of Property and Assumed Liabilities will not relieve Buyer of
its obligations under this Agreement and such Buyer Subsidiaries shall be
jointly and severally liable with Buyer for all obligations of Buyer under this
Agreement and Buyer and all Buyer Subsidiaries shall be jointly and severally
liable under the Ancillary Agreements.
(b)Closing Deliveries by Seller. Seller shall deliver (or in the case of clause
(ix) use commercially reasonable efforts to deliver) the following items to
Buyer or the applicable Buyer Subsidiary at the Closing:
i.a certificate from an officer of Seller attesting to the matters set forth in




--------------------------------------------------------------------------------




Sections 6.2(a) and (b);
ii.duly executed counterparts of the assignment and assumption agreements under
which Seller assigns and Buyer or the applicable Buyer Subsidiary assumes all of
Seller's right, title and interest in and to the Personal Property Leases, the
Assumed Contracts, the Licenses, the Assumed Condemnations and the Intangible
Property, substantially in the form of Exhibit A-1 (the “General Assignment and
Assumption”);
iii.duly executed counterparts of assignment and assumption agreements of Real
Property Leases and an assignment and assumption agreement of the Timber Lease
under which Seller assigns and Buyer or the applicable Buyer Subsidiary assumes
all of Seller's right, title and interest in and to the Real Property Leases and
the Timber Lease substantially in the form of Exhibit A-2 (an “Assignment and
Assumption of Real Property Leases”) and Exhibit A-3 (an “Assignment and
Assumption of Timber Lease”);
iv.duly executed limited or special warranty deeds (or their local equivalent),
warranting only against Persons claiming by, through or under the Seller and
subject only to the Permitted Exceptions, in each case substantially in the form
of Exhibit B-1 (Alabama), Exhibit B-2 (Louisiana), Exhibit B-3 (Mississippi) and
Exhibit B-4 (Tennessee), as applicable, and such other Conveyance Instruments as
are reasonably necessary to vest in Buyer or the applicable Buyer Subsidiary
title to the Timberlands, the Nursery, the Orchard and the Waynesboro Office
(collectively, the “Deeds”);
v.a bill of sale with respect to the Personal Property, substantially in the
form of Exhibit C;
vi.an affidavit stating the taxpayer identification number of Seller and that
Seller is not a “foreign person” for purposes of Section 1445 of the Code and
the Treasury Regulations thereunder;
vii.intentionally deleted;
viii.releases of all Monetary Liens (other than the First Mortgage Loan and the
Louisiana Pacific Mortgages) and Voluntary Liens on the Property;
ix.Seller shall use commercially reasonable efforts to (a) deliver the consent
of Bel Mineral, Limited Liability Company and Quatre Mineral, Limited Liability
Company to the assignment of the Bel/Quatre Mineral Agreement from Seller to
Buyer (and if such consent is obtained, the Bel/Quatre Mineral Agreement shall
become an Assumed Contract at Closing) and (b) deliver estoppel certificates
from the lessor under the Timber Lease, Louisiana Pacific under the Louisiana
Pacific Agreements, and Bel Mineral, Limited Liability Company and Quatre
Mineral, Limited Liability Company under the Bel/Quatre Mineral Agreement in the
form of Exhibit E-1 to E-3 hereto (or, if Seller is unable to deliver such
estoppel certificates at the Closing, Seller shall deliver to Buyer estoppel
certificates executed solely by Seller with respect to the Timber Lease, the
Louisiana Pacific Agreements and, if consent is obtained to the assignment of
the Bel/Quatre Mineral Agreement, the Bel/Quatre Mineral Agreement, in the form
of Exhibit E-1 to E-3 hereto (as revised to reflect Seller's execution of the
same)) and any such estoppel certificates shall constitute Ancillary Agreements;
x.delivery of possession of the Property at the Closing, subject to the
Permitted Exceptions and, in the case of the Personal Property, Permitted
Encumbrances; and
xi.such assignments, bills of sale, certificates of title and other instruments
of




--------------------------------------------------------------------------------




assignment and conveyance, all in form reasonably satisfactory to Buyer, as are
necessary to convey fully and effectively to Buyer the Property in accordance
with the terms hereof.
(c)Closing Deliveries by Buyer. At the Closing, Buyer or the applicable Buyer
Subsidiary shall deliver the following items to Seller:
i.the Purchase Price;
ii.a certificate from an officer of Buyer attesting to the matters set forth in
Sections 6.3(a) and (b);
iii.duly executed counterparts of the General Assignment and Assumption and the
Assignment and Assumption of Real Property Leases and Timber Lease;
iv.any Conveyance Instruments in respect of the Property to which Buyer or the
applicable Buyer Subsidiary is a party; and
v.all such other instruments of assumption necessary, in the reasonable opinion
of Seller, for Buyer or the applicable Buyer Subsidiary to assume the Assumed
Liabilities in accordance with the terms hereof.
(d)Closing Deliveries Relating to First Mortgage Loan. At the Closing, Seller,
Buyer or the applicable Buyer Subsidiaries and MetLife, as applicable, will
execute and deliver the documents and make the payments as necessary to
consummate the assignment and assumption of the First Mortgage Loan as
contemplated by and subject to Section 5.9 and the other provisions of this
Agreement.
(e)Other Closing Deliveries. The Parties shall each execute and deliver (or in
the case of Buyer, cause any applicable Buyer Subsidiaries to execute and
deliver) such other and further certificates, assurances and documents as may
reasonably be required by the other Parties in connection with the consummation
of the transactions contemplated by this Agreement.
(f)Acceptance of Deed. Buyer agrees that the acceptance of the Deeds by, and the
delivery of the Title Policies to, Buyer or Buyer Subsidiaries at Closing shall
constitute the acknowledgement by and agreement of Buyer and Buyer Subsidiaries
that Seller has satisfied solely Seller's covenants to deliver title to the
Combined Real Property subject only to the Permitted Exceptions as required
under Sections 1.2 (a), (b)-(g), 1.4 and 2.2(b)(iv) (but not any other sections)
of the Agreement; provided, however, that such acknowledgement and agreement
shall not negate, limit, prejudice or otherwise affect in any way the rights and
remedies of Buyer under the Ancillary Agreements (including, but not limited to,
the Deeds) and under Article VII (other than, in each case, in respect of a
breach of Sections 1.2 (a), (b)-(g), 1.4 and 2.2(b)(iv)) and the other terms or
provisions of this Agreement (whether or not such agreement, term or provision,
directly or indirectly, relates to title matters, the required condition of
title or Permitted Exceptions), it being understood and agreed that all
representations, warranties, covenants, agreements, and indemnities set forth in
or otherwise made pursuant to this Agreement or the Ancillary Agreements shall
survive and remain in effect following Closing and the delivery and recording of
the Deeds as provided in this Agreement and shall not be merged therein. For the
sake of clarity, Buyer agrees that Buyer is barred from making a claim for
indemnification by Seller pursuant to the terms of Article VII for Seller's
breach of its obligations under Sections 1.2 (a), (b)-(g), 1.4 and 2.2(b)(iv),
including, without limitation, a claim that Seller has not delivered title to
the Combined Real Property subject only to the Permitted Exceptions, but will
not bar Buyer from making a claim for indemnification under Article VII for any
breach by Seller of its representations, warranties and covenants contained in
the Deeds. Without limitation of Buyer's pre-Closing rights of objection under
Section 1.6(b) of this Agreement, unless otherwise agreed by Buyer, the only
matters that will be listed at Closing on Exhibit B (Statutory/Special
Warranty/Permitted Exceptions/Encumbrances) to the Deeds are the




--------------------------------------------------------------------------------




recorded documentary exceptions specifically listed in Schedule B of the final
Title Policies approved by Buyer and the following matters: (x) the lien for ad
valorem taxes not yet due and payable, (y) any prior reservation or conveyance
of minerals of every kind and character not created by Seller, including, but
not limited to, oil, gas, sand and gravel, in, on and under the Property, and
(z) all rights of the state where the Property is located and the United States
of America, (if any) in and to any navigable waterways situated on or about the
Property and all navigational servitudes arising from any navigable waterways
situated on or about the Property, and all existing easements relating to
flowage rights, locks, dams, canals or other improvements pertaining to
waterways on the Property (and not any other general or standard exceptions);
provided, however, that Buyer agrees that for purposes of Article VII hereof
solely in respect of the Deeds, the following exceptions shall be deemed to have
been listed on and included in said Exhibit B (Statutory/Special
Warranty/Permitted Exceptions/Encumbrances) to each Deed:
i.Discrepancies or conflicts in boundary lines, shortage in area and
encroachments which an accurate and complete survey would disclose;
ii.The right, if any, of neighboring riparian owners and the public or others to
use any public waters or the rights of the public to use the beaches or shores
for recreational purposes;
iii.Land formerly or presently comprising the shores or bottom of navigable
waters or to artificial accretions or fill or rights or claims of parties to
such land;
iv.Sovereignty lands and other land which may lie beneath the ordinary high
watermark as established as of the date the state in which the Property is
located was admitted to the Union;
v.Restrictions on the ability of the Grantee under the applicable Deed to build
upon any of the Property imposed by any current or future development standards,
building or zoning ordinances or any other law;
vi.Railroad tracks and related facilities, if any (whether owned in fee or by
easement), and related railroad easements or railroad rights of way, if any,
traversing the Property and the rights of railroad companies to any tracks,
siding, ties and rails associated therewith; and
vii.Rights, if any, relating to the construction and maintenance in connection
with any public utility of wires, poles, pipes, conduits and appurtenances
thereto, on, under, above or across the Property.
Section 2.3    Costs and Expenses.
(a)Each Party shall be responsible for its own attorneys' fees and expenses.
(b)Seller shall prepare the Deeds at Seller's expense and Seller shall pay all
costs associated with filing any documents, including the Deeds, to be recorded
and all sales, use, excise, documentary, stamp duty, registration, transfer,
conveyance, economic interest transfer and other similar Taxes related to the
conveyance of the Property from Seller to Buyer or the applicable Buyer
Subsidiary arising in connection with the transactions contemplated by this
Agreement (collectively, “Transfer Taxes”). The Party having primary
responsibility under applicable Law shall timely prepare and file Tax Returns in
respect of such Transfer Taxes with the applicable Taxing Authority. The Parties
agree to cooperate with each other in connection with the preparation and filing
of such Tax Returns, and each Party shall complete any other forms or affidavits
relating to Transfer Taxes required by applicable Law or Governmental Authority,
as well as any forms or affidavits relating to Transfer Taxes reasonably
requested from the Title Company.




--------------------------------------------------------------------------------




To the extent any Transfer Taxes are paid by Buyer or any of its Affiliates or
on behalf of Buyer, Seller shall reimburse Buyer and its Affiliates for such
Transfer Taxes within thirty (30) days of Seller's receipt of a written request
for reimbursement of such payment of the Transfer Taxes, as well as a receipt or
other documentation evidencing payment of such Transfer Taxes.
(c)Seller shall also be responsible for (i) all interest and other fees and
charges related to the First Mortgage Loan for the period up to the Closing, and
(ii) all costs and expenses relating to the transfer of the First Mortgage Loan
as contemplated by Section 5.9, including any Transfer Taxes payable in
connection with the assumption and/or recording of the First Mortgage Loan by
Buyer or the Buyer Subsidiaries and the legal fees and other expenses of MetLife
(including any administrative fee charged by MetLife and the costs of the
issuance of any endorsements to MetLife's existing loan title insurance policies
or issuance of any new loan title insurance policies requested by MetLife) but
excluding the legal fees and expenses of Buyer and the Buyer Subsidiaries;
provided, however, that Seller shall only be responsible for the amount of legal
fees and other expenses of MetLife that are unrelated to any Additional Buyer
Changes (as defined in Section 5.9). Seller shall have no responsibility for
costs or expenses related to the transactions and structure contemplated by
Section 2.4 or any increased costs related to the use of multiple Buyer
Subsidiaries to take title to the Property.
(d)As provided in Section 5.10(c) Seller shall be responsible for all premiums
and costs associated with obtaining Title Policies (including the standard
coverage premiums for the Title Policies), except that Seller shall be
responsible for one-half of any premium costs in excess of the standard coverage
premiums for the Title Policies (including costs, if any, allocable to any
endorsements or extended coverage requested by Buyer), provided that Seller's
liability for its share of such excess premium costs with respect to (i) the
Title Policies under this Agreement and (ii) the Title Policies (as defined in
the Oklahoma Purchase Agreement) shall not exceed $55,000 in the aggregate, and
Buyer shall be responsible for any portion of such excess premium costs that is
not Seller's responsibility.
(e)Notwithstanding the foregoing, Buyer shall be responsible for any additional
Transfer Taxes and/or other costs, fees, or other liabilities arising in
connection with (or resulting from) the transactions and structure contemplated
by Section 2.4.
(f)Except as otherwise provided in this Agreement, all other costs shall be paid
by the Party incurring such costs.
Section 2.4    IRC §1031 Exchange.
(a)Buyer may substitute an intermediary (“Buyer's Intermediary”) to act in place
of Buyer as the buyer of all or part of the Property hereunder and thereby elect
to consummate the transaction as a like kind exchange pursuant to Section 1031
of the Code. Buyer, however, shall not be released or relieved of any liability
or obligation as a result of its assignment to Buyer's Intermediary; provided,
further, that notwithstanding Buyer's assignment to Buyer's Intermediary, all
warranties, representations, and obligations of Buyer under this Agreement shall
remain in effect prior to Closing and those representations, warranties and
obligations which are intended to survive Closing shall continue in full force
and effect as Buyer's warranties, representations, and obligations and shall
survive Closing as herein provided. Upon designation of Buyer's Intermediary and
Buyer's written assignment of this Agreement to Buyer's Intermediary and Buyer's
Intermediary's assumption in writing of Buyer's obligations hereunder, Buyer's
Intermediary shall be substituted for Buyer at Closing as Buyer of the
applicable Property, and Seller agrees to accept performance required of Buyer
hereunder from Buyer's Intermediary. Buyer agrees that if it assigns its rights
hereunder to Buyer's Intermediary, Seller's tender of performance to Buyer's
Intermediary shall be treated as performance to Buyer. Buyer shall pay all
additional costs (including, without limitation, attorneys' fees) incurred by
Buyer as a result of substituting Buyer's Intermediary.




--------------------------------------------------------------------------------




(b)For the avoidance of doubt, (i) Buyer's obligations under this Agreement are
not conditioned (whether as a condition precedent or subsequent to the Closing)
on Buyer's completion of an exchange or the substitution of Buyer's Intermediary
pursuant to Section 2.4(a), (ii) Buyer shall bear all additional costs, fees and
expenses arising in connection with (or resulting from) an exchange or
substitution; (iii) the Closing shall not be delayed or otherwise affected by
reason of such exchange or substitution; (iv) Seller shall not be required to
acquire or hold title to any property for purposes of consummating the exchange
or substitution; (v) Seller shall not incur any additional liability in
connection with or as a result of the exchange or substitution; and (vi) neither
the exchange nor the substitution shall result in any adverse Tax consequences
to Seller. Seller makes no representation regarding and shall have no liability
with respect to the tax treatment of Buyer's exchange transaction. Seller shall
not have to incur any liability or expense in connection with Buyer's attempt to
structure an exchange transaction, and Buyer shall indemnify and hold Seller
harmless from and against any such liability and expense.
(c)Buyer's ability to effect an exchange as contemplated in this Section 2.4 is
subject to receiving any required consents under the Mortgage Financing
Documents (as amended as contemplated by this Agreement).
(d)Subject to the provisions of paragraph (b) above, Seller agrees to reasonably
cooperate with Buyer in connection with the foregoing.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as otherwise disclosed to Buyer in the disclosure letter (“Seller's
Disclosure Letter”) delivered to Buyer by Seller on the date of this Agreement,
but subject to Section 11.15 of this Agreement, Seller represents and warrants
to Buyer, as of the date hereof and as of the Closing Date, as follows:
Section 3.1    Organization. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Mississippi and has all requisite power and authority to: (i) execute this
Agreement and all other agreements, instruments and documents required to be
executed by it in connection with the consummation of the transactions
contemplated by this Agreement (the “Ancillary Agreements”); and (ii) perform
its obligations and consummate the transactions contemplated hereby and by the
Ancillary Agreements.
Section 3.2    Qualification. Seller is qualified or registered as a foreign
limited liability company for the transaction of business and is in good
standing under the Laws of each jurisdiction in which the location of its
properties makes such qualification necessary, other than those jurisdictions as
to which the failure to be so qualified or registered would not, individually or
in the aggregate, have a Material Adverse Effect or a material adverse effect on
Seller's ability to perform its obligations under this Agreement and the
Ancillary Agreements.
Section 3.3    Authority. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby by Seller
have been duly and validly authorized by all necessary organizational action,
and no other organizational proceedings on the part of Seller are necessary for
it to authorize this Agreement or to consummate the transactions contemplated
hereby. This Agreement has been duly and validly executed and delivered by
Seller and, assuming due authorization, execution and delivery by Buyer, is a
legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors' rights and to general equity principles.
Section 3.4    No Violation. The execution, delivery and performance by Seller
of this Agreement




--------------------------------------------------------------------------------




and the Ancillary Agreements will not result in a breach or violation of, or
default under, (i) the terms, conditions or provisions of Seller's limited
liability company agreement; (ii) any Contract to which Seller is a party or by
which any of its assets are bound except for the consents to transfer required
under the First Mortgage Loan and the Timber Lease; (iii) any Law applicable to
Seller or any of the Property; or (iv) any permit, license, order, judgment or
decree of any Governmental Authority by which Seller or any of the Property is
or may be bound, excluding from the foregoing clauses (ii), (iii) and (iv) such
breaches, violations or defaults that would not be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect or a
material adverse effect on Seller's ability to perform its obligations under
this Agreement and the Ancillary Agreements.
Section 3.5    Consents and Approvals. There are no approvals, consents or
registration requirements with respect to any Governmental Authority or any
other Person that are or will be necessary for the valid execution and delivery
by Seller of this Agreement and the Ancillary Agreements, or the consummation of
the transactions contemplated hereby and thereby, other than (i) those described
in Section 3.5 of Seller's Disclosure Letter and (ii) those which (A) have been
obtained or will have been obtained prior to the Closing Date, or (B) where the
failure to obtain the same would not, individually or in the aggregate, have a
Material Adverse Effect or a material adverse effect on Seller's ability to
perform its obligations under this Agreement and the Ancillary Agreements.
Section 3.6    Litigation.
(a)Pending Matters. Except as set forth in Section 3.6(a) of Seller's Disclosure
Letter, there are no Claims pending in the form of litigation that has been
commenced and served on Seller or in the form of other written communications
received by Seller or, to Seller's Knowledge, other threatened Claims that
(i) either (A) seek to restrain or enjoin the execution and delivery of this
Agreement or any Ancillary Agreement or the consummation of any of the
transactions contemplated hereby or thereby, or (B) are asserted against Seller
or against any of the Property, and (ii) would be reasonably likely,
individually or in the aggregate, to have a Material Adverse Effect or a
material adverse effect on Seller's ability to perform its obligations under
this Agreement and the Ancillary Agreements.
(b)Adverse Judgments. There are no judgments or outstanding orders, injunctions,
decrees, stipulations or awards (whether rendered by a Governmental Authority or
by an arbitrator) against Seller (or against any of the Property), excluding any
ex parte action where no written notice has been provided to Seller and with
respect to which Seller does not otherwise have Seller's Knowledge, that
prohibit or restrict, or could reasonably be expected to result in any material
delay of, the consummation of the transactions contemplated by this Agreement or
the Ancillary Agreements.
Section 3.7    Compliance with Laws. Section 3.7 of Seller's Disclosure Letter
lists, as of the date of this Agreement, all licenses, certificates, permits,
franchises, approvals, exemptions, registrations and rights granted or issued
by, or made with, any Governmental Authority to or by Seller that are necessary
to conduct operations on any of the Combined Real Property as presently
conducted, except for those licenses, certificates, permits, franchises,
approvals, exemptions, registrations and rights the failure to hold which would
not be reasonably likely, individually or in the aggregate, to have a Material
Adverse Effect. Seller is presently operating the Combined Real Property in
compliance with applicable Laws, other than Environmental Laws, which are
expressly excluded from this Section 3.7, and except for those violations, if
any, that would not be reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect or a material adverse effect on Seller's ability
to perform its obligations under this Agreement and the Ancillary Agreements.
Section 3.8    Taxes. Except for such Liens as are reflected in the Title
Commitments, there are no material Liens or other encumbrances, other than the
Permitted Exceptions, on any of the Property that arose




--------------------------------------------------------------------------------




in connection with any failure or alleged failure by Seller to timely pay any
Tax. All material Taxes related to the Property required to be withheld and paid
have been timely withheld and paid, except for (i) such Taxes the failure to pay
which would not be reasonably likely, individually or in the aggregate, to have
a Material Adverse Effect and (ii) any Taxes being contested in good faith and
listed in Section 3.8 of Seller's Disclosure Letter. Section 3.8 of Seller's
Disclosure Letter includes a list of all pending Tax protests or challenges
initiated by Seller relating to any of the Combined Real Property and pending as
of the date of this Agreement. As of the date of this Agreement, there are no
pending real estate Tax abatement proceedings affecting the Combined Real
Property.
Section 3.9    Contracts. (a) Section 3.9 of Seller's Disclosure Letter contains
a list, and Seller has made available to Buyer full and complete copies, of:
(i) each Assumed Contract and Personal Property Lease that is in effect on the
date of this Agreement; (ii) the Real Property Leases in effect on the date of
this Agreement; (iii) the Timber Lease; (iv) the Licenses in effect on the date
of this Agreement; and (v) each material amendment, supplement, and modification
in respect of any of the foregoing in effect on the date of this Agreement.
(b)Except as described in Section 3.9(b) of Seller's Disclosure Letter, with
respect to each Assumed Contract, Personal Property Lease, License, Real
Property Lease or Timber Lease, except as would not be reasonably likely,
individually or in the aggregate, to have a material adverse effect on the use
and enjoyment of the Combined Real Property or any material portion thereof in
accordance with or subject to the terms of such Assumed Contract, Personal
Property Lease, License, Real Property Lease or Timber Lease: (i) such Assumed
Contract, Personal Property Lease, License, Real Property Lease or Timber Lease
is in full force and effect and to Seller's Knowledge is a legal, valid, binding
and enforceable obligation of each party thereto; (ii) the transactions
contemplated by this Agreement and the Ancillary Agreements will not result in a
breach or default under such Assumed Contract, Personal Property Lease, License,
Real Property Lease or Timber Lease, or otherwise cause such Assumed Contract,
Personal Property Lease, License, Real Property Lease or Timber Lease to cease
to be legal, valid, binding, enforceable and in full force and effect on
identical terms following the Closing; (iii)  neither Seller nor, to Seller's
Knowledge, any other party to such Assumed Contract, Personal Property Lease,
License, Real Property Lease or Timber Lease is in breach or default under such
Assumed Contract, Personal Property Lease, License, Real Property Lease or
Timber Lease; and (iv) no event has occurred or failed to occur or circumstances
exist which, with the delivery of notice, the passage of time or both, would
constitute a breach or default by Seller or, to Seller's Knowledge, by any other
party, under such Assumed Contract, Personal Property Lease, License, Real
Property Lease or Timber Lease or permit the termination, modification or
acceleration of rent under such Assumed Contract, Personal Property Lease,
License, Real Property Lease or Timber Lease.
(c)Except as set forth in Section 3.9(c) of Seller's Disclosure Letter, Seller
has not received any prepaid rents or other advanced payments in connection with
the Property, except where Seller has fully performed the underlying obligation
and the prepayments are no longer outstanding.
Section 3.10    Condemnations. Except as described in Section 1.2(m) of Seller's
Disclosure Letter, there are no Condemnations as of the date hereof and no
Condemnations have been concluded between May 1, 2011 and the date hereof that
were not fully reflected in the June 2011 Inventory and, to Seller's Knowledge,
no Condemnations have been threatened in writing.
Section 3.11    Ownership of Personal Property. Seller has title to all of the
Personal Property, free and clear of any Liens, except for encumbrances that are
not Monetary Liens or Permitted Encumbrances.
Section 3.12    Sales of Real Property. Section 3.12 of Seller's Disclosure
Schedule lists all parcels of real property sold or otherwise transferred by
Seller since June 19, 2006.
Section 3.13    Certain Real Property Issues.




--------------------------------------------------------------------------------




(a)Access. Except as set forth in Section 3.13(a) of Seller's Disclosure Letter,
(i) there are no pending disputes between Seller and any third party regarding
access to any portion of the Combined Real Property, and, (ii) since June 19,
2006, (A) to Seller's Knowledge, Seller has not been denied (whether verbally or
in writing) vehicular or pedestrian access to any portion of the Combined Real
Property, (B) to Seller's Knowledge, no third party has threatened (whether
verbally or in writing) the denial of future vehicular or pedestrian access to
any portion of the Combined Real Property and (C) Seller has obtained sufficient
access to the Timberlands to conduct commercial timber growing, operation,
management and harvesting consistent with past practice.
(b)Mining Permits. Since June 19, 2006 Seller has not held, and does not now
hold, nor since June 19, 2006 has Seller ever permitted the holding for the
benefit of or on behalf of Seller (it being understood and agreed that a mining
permit held by a tenant under a bona fide lease from Seller to such tenant shall
not be considered held for the benefit of or on behalf of Seller), any permit or
license issued by any Governmental Authority which permits or allows the
exploration, mining, drilling, extraction, production, storage, transportation
or processing of coal, oil, gas or any other Minerals on or at the Combined Real
Property, and no such permit or license is required to be held by or for the
benefit of or on behalf of Seller for any operations presently carried on at the
Combined Real Property or contemplated by Seller. For the purpose of this
Section 3.13(b), mining for sand or gravel by Seller is not considered mining.
Section 3.14    Environmental Compliance.
(a)Compliance. To Seller's Knowledge and other than as disclosed in Section
3.14(a)(i) of the Seller's Disclosure Letter, including in the Environmental
Reports listed in Section 3.14(a) of Seller's Disclosure Letter, Seller and its
Property, including, without limitation, the Combined Real Property, and the use
thereof, are in compliance with all Environmental Laws in effect in any
jurisdiction where it currently is doing business or owns Property, including,
without limitation, all states where any of the Combined Real Property is
located.
(b)No Releases. To Seller's Knowledge and other than as disclosed in the
Environmental Reports which are listed in Section 3.14(b) of Seller's Disclosure
Letter and in Section 3.14(b)(i) of Seller's Disclosure Letter, there has not
been any Environmental Matter or threat of an Environmental Matter on, upon,
into or emanating from the Combined Real Property, except those Environmental
Matters permitted by applicable Environmental Laws or reported to the
appropriate government authorities and resolved to the satisfaction of such
authorities, minor oil leaks from logging operations or vehicles used in
Timberlands management and the application of pesticides or herbicides used in
accordance with applicable regulations in the ordinary course of normal
silvicultural activities and possible “over spray” of pesticides or herbicides
from agricultural operations on adjacent lands, and to Seller's Knowledge, other
than as disclosed in Section 3.14(a)(i) of the Seller's Disclosure Letter,
including in the Environmental Reports listed in Section 3.14(a) of Seller's
Disclosure Letter, there have never been any such Environmental Matters on, upon
or into any real property adjoining or in the vicinity of such Environmental
Matters which could have had the result that Hazardous Substances have come to
be located upon any of the Combined Real Property or the water or groundwater
thereunder in violation of Environmental Laws.
(c)To Seller's Knowledge and other than as disclosed in the Environmental
Reports which are listed in Section 3.14(a) of Seller's Disclosure Letter and in
Section 3.14(a)(i) of Seller's Disclosure Letter, no Hazardous Substances are
currently located on or under the Combined Real Property and no portion of the
Combined Real Property has been used as a land fill or dump to receive garbage,
refuse or waste, except for random household dumping.
(d)No portion of the Combined Real Property is listed or proposed for listing on
the National Priorities List established by the United States Environmental
Protection Agency or any other list




--------------------------------------------------------------------------------




purporting to identify properties posing the threat or existence of
contamination by Hazardous Substances; except as set forth in Section 3.14(d) of
Sellers Disclosure Letter, to Seller's Knowledge, no “endangered species” or
“threatened species”, as those terms are defined in the Endangered Species Act
of 1973, 16 U.S.C. § 1531 et seq., as amended (the “Endangered Species Act”),
are present on the Combined Real Property, and no portion of the Combined Real
Property has been designated as a “critical habitat,” as that term is defined in
the Endangered Species Act.
(e)Storage Tanks. Except as listed in Section 3.14(e) of Seller's Disclosure
Letter and other than as disclosed in the Environmental Reports which are listed
in Section 5.8(a) of Seller's Disclosure Letter, to Seller's Knowledge, there
are no underground storage tanks of any kind or character, whether empty or
containing substances of any nature located within the Combined Real Property,
and there are no above-ground storage tanks of any kind or character, whether
empty or containing substances of any nature, located within any of the Combined
Real Property, except as shown in Section 3.14(e) of Seller's Disclosure Letter.
(f)Notices. Seller has not received, nor, to Seller's Knowledge, have there been
issued to any party any:
i.Written notice from any Governmental Authority by which any of the Property,
including, without limitation, the Combined Real Property, has been identified
in any manner by any Governmental Authority as a Hazardous Substance disposal or
removal site, clean-up site or candidate for removal, remediation or closure
pursuant to any Environmental Law;
ii.Written notice of any violation of, or Lien arising under or in connection
with any Environmental Law with respect to the Combined Real Property; or
iii.Written communication from any Governmental Authority or other Person
concerning any Hazardous Substance on or related to the Combined Real Property
or any action or omission by Seller in connection with the release or presence
of any Hazardous Substance or concerning any violation of any Environmental Law.
(g)For the purposes of this Section 3.14, any notice shall not include any
matter that has been resolved prior to 2011 to the written satisfaction of
Governmental Authorities.
Section 3.15    First Mortgage Loan.
(a)Set forth in Section 3.15 of Seller's Disclosure Letter is a list of each
Contract entered into by Seller to evidence or secure the First Mortgage Loan
(the “Mortgage Financing Documents”), including all amendments or modifications
thereto. True and correct copies of the Mortgage Financing Documents and Loan
Agreement have been provided to Buyer. The Mortgage Financing Documents are in
full force and effect. Seller has also provided true and correct copies of all
legal opinions (on a non-reliance basis), title policies, officer's
certificates, closing documents, periodic reports and other submissions to
MetLife and any notices under the Mortgage Financing Documents delivered to or
received from MetLife.
(b)Neither Seller nor any of its Affiliates has received written notice from
MetLife that it is in breach or default under the Mortgage Financing Documents
(which breach or default has not been cured or waived). None of Seller or to
Seller's Knowledge any other party to a Mortgage Financing Document is in breach
or default under such Mortgage Financing Document. To Seller's Knowledge, no
event has occurred or failed to occur or circumstance exists which, if remaining
unremedied after the giving of any required notice and expiration of applicable
grace periods, would constitute an “Event of Default” under any Mortgage
Financing Document; and, to Seller's Knowledge no event has occurred or failed
to occur or circumstance exists which, with the delivery of notice, the passage
of time or both, would constitute a breach or default under any such Mortgage
Financing Document by any other party thereto.




--------------------------------------------------------------------------------




Section 3.16    Brokers and Advisors. Other than Molpus, no broker, investment
banker, financial advisor or other Person is entitled to any broker's, finder's,
financial advisor's or other similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller or its Affiliates.
Section 3.17    Additional Covenants and Representations.
(a)Neither Seller nor the holder of any direct or indirect ownership interest in
Seller (collectively, the “Seller Parties”), or any Affiliate of Seller is
subject to sanctions of the United States government or in violation of any Laws
relating to terrorism or money laundering, including, without limitation,
Terrorism Executive Order or a Person similarly designated under any related
enabling legislation or any other similar Executive Orders, the Patriot Act, any
sanctions and regulations promulgated under authority granted by the Trading
with the Enemy Act, 50 U.S.C. App. 1-44, as amended from time to time, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as amended
from time to time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from time to
time.
(b)None of Seller, the Seller Parties, nor any Affiliate of Seller is (i) listed
on the Specially Designated Nationals and Block Person List (the “SDN List”)
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or on any other similar list (collectively with the SDN List, the
“Lists”) maintained by the OFAC pursuant to any authorizing statute, Executive
Order or regulation; or (ii) a Person (a “Designated Person”) either (A)
included within the term “designated national” as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515, or (B) designated under Sections 1(a),
1(b), 1(c) or 1(d) of the Terrorism Executive Order or a Person similarly
designated under any related enabling legislation or any other similar Executive
Orders (collectively, the “Executive Orders”), including a “Prohibited Person.”
“Prohibited Person” is defined as follows:
i.a person or entity that is listed in the Annex to the Terrorism Executive
Order, or is otherwise subject to the provisions of the Terrorism Executive
Order or any other Executive Order;
ii.a person or entity owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the Annex to the Terrorism Executive Order,
or is otherwise subject to the provisions of the Terrorism Executive Order and
the Patriot Act;
iii.a person or entity with whom a Seller is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or anti-money laundering
Law, including the Terrorism Executive Order, any other Executive Order and the
Patriot Act;
iv.a person or entity who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Terrorism Executive Order or any other Executive
Order; or
v.a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website,
http://www.treas.gov/ofac/tllsdn.prf or any replacement website or other
replacement official publication of such list.




--------------------------------------------------------------------------------




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
Except as otherwise disclosed to Seller in the disclosure letter (“Buyer's
Disclosure Letter”) delivered to Seller by Buyer on the date of this Agreement,
Buyer represents and warrants to Seller, as of the date hereof and as of the
Closing Date, as follows, it being understood that disclosure of any item in any
Section of Buyer's Disclosure Letter shall be deemed to have been disclosed in
each other Section of Buyer's Disclosure Letter only to the extent such
disclosure is reasonably apparent on its face, upon a reading of the disclosure
without any independent knowledge on the part of the reader regarding the matter
disclosed, that such disclosure is responsive to such other Section:
Section 4.1    Organization. Buyer is a corporation, duly organized, validly
existing and in good standing under the laws of the state in which it is
organized and has all requisite power and authority to: (i) execute this
Agreement and the Ancillary Agreements to which it is a party; and (ii) perform
its obligations and consummate the transactions contemplated hereby and thereby.
Section 4.2    Qualification. Buyer is, or prior to the Closing will be,
qualified or registered as a foreign corporation for the transaction of business
and is in good standing under the Laws of each jurisdiction in which the
location of its properties makes such qualification necessary, other than those
jurisdictions as to which the failure to be so qualified or registered would
not, individually or in the aggregate, have a material adverse effect on its
financial condition or results of operations or on its ability to perform its
obligations under this Agreement and the Ancillary Agreements to which it is a
party.
Section 4.3    Authority. The execution, delivery and performance of this
Agreement and the consummation of transactions contemplated hereby by Buyer have
been duly and validly authorized by all necessary organizational action, and no
other organizational proceedings on the part of Buyer are necessary for it to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Buyer and,
assuming due authorization, execution and delivery by Seller, is a legal, valid
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws of general applicability relating to
or affecting creditors' rights and to general equity principles.
Section 4.4    No Violation. The execution, delivery, and performance by Buyer
of this Agreement and the Ancillary Agreements to which it is a party will not
result in a breach or violation of, or default under, (i) the terms, conditions
or provisions of its Articles of Incorporation or By-Laws; (ii) any Contract to
which it is a party or by which it or any of its assets may be bound; (iii) any
Law applicable to it or any of its assets; or (iv) any permit, license, order,
judgment or decree of any Governmental Authority by which Buyer or any of its
assets is or may be bound, excluding from the foregoing clauses (ii), (iii) or
(iv), such breaches, violations or defaults that would not be reasonably likely,
individually or in the aggregate, to have a material adverse effect on its
financial condition or results of operation or on its ability to perform its
obligations under this Agreement and the Ancillary Agreements to which it is a
party.
Section 4.5    Consents and Approvals. There are no approvals, consents or
registration requirements with respect to any Governmental Authority or any
other Person that are or will be necessary for the valid execution and delivery
by Buyer of this Agreement and the Ancillary Agreements to which it is a party,
or the consummation of the transactions contemplated hereby and thereby, other
than those that (i) have been obtained or will be obtained prior to or at
Closing, (ii) where the failure to obtain the same would not, individually or in
the aggregate, have a material adverse effect on the financial condition or
results of operations of Buyer or on the ability of Buyer to perform its
obligations under this Agreement and the Ancillary Agreements to which it is a
party, or (iii) may be required to be obtained by Buyer for Buyer to




--------------------------------------------------------------------------------




conduct its operations on the Combined Real Property where the failure to
receive the same would not have a material adverse effect on the ability of
Buyer to perform its obligations under this Agreement and the Ancillary
Agreement to which it is a party.
Section 4.6    Litigation. There are no claims against Buyer or, to the actual
knowledge of Buyer, any threatened claims against Buyer, which either alone or
in the aggregate seek to restrain or enjoin the execution and delivery of this
Agreement or any of the Ancillary Agreements or the consummation of any of the
transactions contemplated hereby or thereby. There are no judgments or
outstanding orders, injunctions, decrees, stipulations or awards (whether
rendered by a Governmental Authority or by an arbitrator) against Buyer (or
affecting any of its assets) that prohibit or restrict, or could reasonably be
expected to result in any delay of, the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements.
Section 4.7    Availability of Funds. Buyer currently has available and will at
the Closing (or at such other time as any such amounts shall become due and
payable) have available, sufficient funds to pay the Cash Portion of the
Purchase Price and to pay any and all other amounts payable by Buyer pursuant to
this Agreement and to effect the transactions contemplated hereby.
Section 4.8    Brokers and Advisors. No broker, investment banker, financial
advisor or other Person is entitled to any broker's, finder's, financial
advisor's or other similar fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Buyer or its Affiliates.
Section 4.9    Additional Covenants and Representations.
(a)Neither Buyer nor any of its subsidiaries (collectively, the “Buyer Parties”)
is subject to sanctions of the United States government or in violation of any
Laws relating to terrorism or money laundering, including, without limitation,
Terrorism Executive Order or a Person similarly designated under any related
enabling legislation or any other similar Executive Orders, the Patriot Act, any
sanctions and regulations promulgated under authority granted by the Trading
with the Enemy Act, 50 U.S.C. App. 1-44, as amended from time to time, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as amended
from time to time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from time to
time.
(b)Neither Buyer nor the Buyer Parties are (i) listed on the Lists; or (ii) a
Designated Person or Prohibited Person.
ARTICLE V
CERTAIN COVENANTS
Section 5.1    Commercially Reasonable Efforts.
(a)General. Subject to the terms and conditions of this Agreement, each of the
Parties agrees to use all commercially reasonable efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to consummate and make effective as promptly as practicable
the transactions contemplated by this Agreement and to cooperate with each other
in connection with the foregoing, including using all commercially reasonable
efforts:
i.to obtain all necessary waivers, consents, releases and approvals, including
all




--------------------------------------------------------------------------------




consents, approvals and authorizations that are required to be obtained under
any applicable Law;
ii.to lift or rescind any injunction or restraining order or other order
adversely affecting the ability of the Parties to consummate the transactions
contemplated hereby or by the Ancillary Agreements;
iii.to effect all necessary registrations and filings and submissions of
information requested by Governmental Authorities; and
iv.to fulfill all conditions to this Agreement.
(b)Certain Filings. In furtherance and not in limitation of the foregoing, each
of the Parties agrees to make, or cause to be made, all necessary filings
required pursuant to any Regulatory Law with respect to the transactions
contemplated hereby as promptly as practicable after the date of this Agreement,
but in no event later than 15 days after the date hereof, including those set
forth in Section 3.5 of Seller's Disclosure Letter, and to supply as promptly as
practicable any additional information and documentary material that may be
requested pursuant to any Regulatory Law.
(c)Cooperation. If necessary to obtain any consent, approval, permit or
authorization or to remove any impediment to the transactions contemplated
hereby or by any Ancillary Agreement relating to any Regulatory Law or to avoid
the entry of, or to effect the dissolution of, any injunction, temporary
restraining order or other order in any suit or proceeding relating to
Regulatory Law, each of the Parties shall cooperate with each other and take
such lawful steps as shall be necessary or appropriate to secure such end,
without the expenditure of money (other than as expressly set forth in this
Agreement).
(d)HSR Act. The Parties hereby confirm they have concluded that they are not
required to make any filings under the HSR Act in connection with the sale of
the Property contemplated by this Agreement.
Section 5.2    Maintenance of Property.
(a)Subject to the terms and conditions of this Agreement, and except as
otherwise expressly contemplated hereby, Seller, from the date hereof through
the Closing Date, shall use commercially reasonable efforts to maintain the
Property in the ordinary course consistent with past practice; provided,
however, that it is understood and agreed that if Seller harvests Timber that is
already reflected as depleted in the June 2011 Inventory, and in compliance with
applicable Law and the terms of the Mortgage Financing Documents, such harvest
activity will be deemed not to violate this Section 5.2(a).
(b)From the date hereof through the Effective Time, Seller shall:
i.comply in all material respects with all applicable Laws in connection with
the ownership and operation of the Property;
ii.not sell, lease or otherwise convey or transfer any interest in the Combined
Real Property except with respect to the Timberlands for the renewal of
recreational leases on substantially the same or better financial terms as
currently in effect, and using the same form of lease as used for existing
leases, and except for the entry in the ordinary course of business into new
recreational leases substantially in the form of, and upon terms substantially
similar to those of, existing recreational leases to which Seller is a party and
except for any of the proposed Contracts identified in Section 5.2 of Seller's
Disclosure Letter as of the date of this Agreement and except for any Contracts
entered into with Buyer's prior written consent;
iii.without limiting the generality of Section 5.2(a) above, continue all its
silvicultural and maintenance activities relating to the Combined Real Property
in accordance




--------------------------------------------------------------------------------




with current practices and the 2011-2012 Management and Operation Plan referred
to in Section 5.2(b) of Seller's Disclosure Letter as of the date of this
Agreement;
iv.perform in all material respects its obligations under all Contracts pursuant
to which it is a party, including without limitation the Mortgage Financing
Documents;
v.continue to retain Molpus as its property manager consistent with past
practice;
vi.except as provided in clause (ii) above, any of the proposed Contracts
identified in Section 5.2 of Seller's Disclosure Letter as of the date of this
Agreement and any Contracts entered into with the prior written consent of
Buyer, not enter into any Contract that is binding on any of the Combined Real
Property or would restrict the ownership or operation of the Property by Buyer
or that Seller intends to treat as an Assumed Contract, other than those
Contracts that will be terminated prior to or on the Closing Date; and
vii.without limiting the generality of the preceding clauses (i)-(vi), (x) not
enter into any Timber Sale Agreement unless the Timber Sale Agreement provides
that upon cutting down the timber title passes to the purchaser of the timber,
or (y) not cut any Timber other than pursuant to one of the existing Timber Sale
Agreements listed in Section 1.6(a) of the Seller's Disclosure Letter or a new
Timber Sale Agreement entered into with the Buyer's consent, or Timber that is
not cut pursuant to any Timber Sale Agreement, provided that such Timber not cut
pursuant to a Timber Sale Agreement is removed from the Combined Real Property
prior to the day before the Closing Date.
In the event Seller requests consent from Buyer to enter into any new Contract,
Buyer agrees it will respond to any written request for a consent promptly, and
in any event within seven (7) Business Days.
Section 5.3    Right of Entry; Access.
(a)General; Certain Limitations. Upon reasonable prior written notice to Seller,
but in no event less than one (1) Business Day prior notice, and receipt of
written authorization from Seller, and subject to Section 5.3(d), below, prior
to the Closing Date or termination of this Agreement in accordance with
Article VIII, Buyer, through its authorized agents or representatives, may enter
upon the Combined Real Property at all reasonable times for the purposes of
making inspections and other studies; provided, however, that neither Buyer nor
its agents or representatives shall (i) enter upon the Combined Real Property
for the purpose of preparing Phase II Reports or making any soil borings or
other invasive or other subsurface environmental investigations relating to all
or any portion of the Combined Real Property, or (ii) except for database
searches and other customary contracts in connection with the preparation of the
New Phase I Reports for the Combined Real Property, contact any official or
representative of any Governmental Authority regarding Hazardous Substances on
or the environmental condition of the Combined Real Property, in each case
without Seller's prior written consent thereto, which may be withheld in
Seller's sole discretion.
(b)Disclosure of Results. The results of such inspections and studies (as well
as any information and documents that Seller delivered or caused to be delivered
to Buyer concerning the Combined Real Property) shall be treated as confidential
by Buyer to the same extent as other information subject to the terms of the
Confidentiality Agreement and the same shall not be disclosed to any third party
or Governmental Authority (provided that such results, information and documents
may be disclosed to consultants, attorneys, investors and lenders of Buyer for
use solely in connection with the transactions contemplated by this Agreement,
who shall be required by Buyer to similarly treat such results, information and
documents as confidential) except to the extent required by any Law or court
order or in connection with any legal proceeding filed to enforce a Party's
rights under this Agreement. In the event that disclosure of the results of any
such inspection or study or any such information or document that Seller
delivered or caused to be delivered to Buyer concerning the Combined Real
Property is required by applicable Law or




--------------------------------------------------------------------------------




court order, Buyer shall notify Seller promptly in writing so that Seller may
seek a protective order (at its own cost and expense) or other appropriate
remedy or, in its sole discretion, waive compliance with the terms of this
Section 5.3(b). Buyer shall cooperate with Seller, at Seller's sole cost and
expense, to obtain a protective order or other appropriate remedy. In the event
that no such protective order or other appropriate remedy is obtained, or Seller
waives compliance with the terms of this Section 5.3(b), Buyer shall give Seller
written notice of the information to be disclosed as far in advance of its
disclosure as practicable.
(c)Other Access. Between the date of this Agreement and the Closing Date or
termination of this Agreement pursuant to Article VIII, Seller will provide
reasonable access to the Property Data and Records (as defined in
Section 5.6(a)) and representatives of Molpus to discuss the Property and
transition issues.
(d)Conditions of Inspection. Buyer agrees that its entry onto the Property shall
be subject to, and conducted in accordance with, all applicable laws and the
rights of, any tenants or other parties in possession of or having a right to
use or occupy all or any portion of the Property so as to minimize, to the
extent reasonably possible to do so, any interference with the operations and
occupancy of the Property and to minimize, to the extent reasonably possible to
do so, any disturbance of Seller and any such tenants, occupants or users. Upon
the completion of any such inspections and studies, Buyer, at its expense, shall
repair any damage caused to the Property and remove all debris resulting from
and all other material placed on the Combined Real Property, in connection with
Buyer's inspections and studies. Seller or its representative shall have the
right to accompany Buyer and its agents during any entry onto the Property by
Buyer or its agents, and if Seller wishes to exercise such right, Seller shall
make their representatives available at the reasonable times requested by Buyer
for entry onto the Property.
Notwithstanding any general liability or other insurance that may be maintained
by Buyer, Buyer shall indemnify Seller and defend and hold Seller harmless
(using counsel selected by Buyer but reasonably satisfactory to Seller) from any
and all Losses that Seller sustains or incurs by reason of or in connection with
any entry onto the Property by Buyer or any of its agents, representatives or
consultants, or any inspections, investigations studies or tests conducted on or
with respect to the Property by Buyer or any of its agents, representatives or
consultants; provided, however, that Buyer shall have no obligation to repair
any damage caused by the acts or omissions of Seller, their agents or
representatives or to remediate, contain, abate or control any pre-existing
condition of the Property which existed prior to Buyer's entry thereon to the
extent not exacerbated by Buyer's entry or investigations. This Section 5.3 will
survive any termination of this Agreement.
Section 5.4    Notice of Certain Events.
(a)By Seller. Prior to the Closing Date or the termination of this Agreement
pursuant to Article VIII, Seller will give Buyer prompt written notice of any of
the following to the extent any person within the definition of Seller's
Knowledge becomes aware of such event:
i.any Casualty Loss;
ii.the occurrence of any Condemnation or the commencement of any proceeding for
a Condemnation relating to the Timberlands;
iii.initiation of any litigation by or against Seller with respect to the
Property;
iv.any notice given or received by Seller or Molpus pursuant to the Timber
Lease, the Louisiana Pacific Agreements, the Bel/Quatre Mineral Agreement or any
Timber Sale Agreement; and
v.the occurrence of any event or circumstance that would cause any of Seller's
representations and warranties in Article III to be incorrect in any material
respect.




--------------------------------------------------------------------------------




(b)By Buyer. Prior to the Closing Date or the termination of this Agreement
pursuant to Article VIII, Buyer will give Seller prompt written notice of any of
the following to the extent Buyer becomes aware of such event:
i.initiation of any material litigation against Buyer; and
ii.the occurrence of any event or circumstance that would cause any of Buyer's
representations and warranties in Article IV to be incorrect in any material
respect.
Section 5.5    Public Announcements; Confidentiality.
(a)No Recording. This Agreement (or a memorandum thereof) shall not be recorded
by Buyer in any real property records.
(b)Certain Disclosures. Notwithstanding anything to the contrary set forth in
clauses (c) and (d) below or the Confidentiality Agreement, except as required
by applicable Law (including rules and regulations promulgated by the SEC) or
stock exchange rules, Seller and Buyer shall consult with each other before
issuing, and will provide each other the opportunity to review, comment upon and
concur with, and use commercially reasonable efforts to agree on, any press
release and other public announcement with respect to the transactions
contemplated by this Agreement, including the time, form and content of such
press release or public announcement, and shall not issue any such press release
or make any such public announcement prior to such consultation; provided,
however, that any disclosure required to be made under applicable Law, stock
exchange rules or rules and regulations promulgated by the SEC may be made
without such mutual agreement if a Party required to make such disclosure has
determined in good faith that it is necessary to do so and has used commercially
reasonable efforts, prior to the issuance of the disclosure, to provide the
other Parties with a copy of the proposed disclosure and to discuss the proposed
disclosure with the other Parties. Notwithstanding the foregoing, Buyer or its
Affiliates may make any filing required by any rule or regulation promulgated by
the SEC or any stock exchange; provided, that Buyer will use reasonable efforts
to consult with Seller prior to making any such filings if such filings would
disclose the names of any Affiliate of Seller other than Oklahoma Timber, LLC.
Seller acknowledges that Buyer will be required to file a copy of this Agreement
with the SEC as a “material contract.”
(c)Buyer Confidentiality Obligations. Except as otherwise expressly set forth
herein, the provisions of the Confidentiality Agreement shall remain in effect
until the Effective Time, at which time the Confidentiality Agreement shall
terminate and be of no further force or effect.
(d)Seller's Confidentiality Obligations. (i) From and after the Closing until
the second anniversary of the Closing, Seller agrees to treat and handle
confidentially and not disclose to anyone (except its directors, officers,
members, employees, attorneys, accountants or agents (“Representatives”), and
Affiliates, and as otherwise permitted by this Agreement, the Information,
whether acquired before or after the date of this Agreement. As used in this
Agreement, “Information” means any confidential information related to any of
the Property or Seller's ownership of the Property, including any such
information contained in the Property Data and Records. The Information does not
include information which (i) becomes generally available to the public, other
than as a result of a disclosure by Seller or its Representatives or Affiliates;
or (ii) becomes available to Seller after the Closing on a non-confidential
basis from a source other than Buyer or its Affiliates or its or their
Representatives, provided that such source is not bound by a confidentiality
agreement with Buyer or any of its Affiliates.
i.Seller agrees that after the Closing the Information will not be used by
Seller or its Affiliates other than for the purpose of performing its
obligations under this Agreement and the Ancillary Agreements and winding up its
ownership interest in the Property, and that such Information will be kept
confidential by Seller. Seller agrees that it will make use of




--------------------------------------------------------------------------------




the Information only for the purposes specified in this Agreement. Seller agrees
that it will not knowingly permit or facilitate such use by any other person or
entity without the prior written consent of Buyer.
ii.In the event that Seller is requested or required by law to disclose any of
the Information, it is agreed that Seller will provide Buyer with prompt prior
notice of such request so that Buyer may seek an appropriate protective order
and/or waive compliance with the provisions of this Agreement. If Buyer seeks a
protective order with respect to the Information or any such other information,
Seller will cooperate with and use its reasonable best efforts (at Buyer's cost)
to assist Buyer in seeking such protective order. In the event that a protective
order is not sought or obtained by Buyer, nothing contained in this Agreement
shall prohibit Seller from disclosing the Information as requested or required.
Section 5.6    Property Data and Records.
(a)Delivery. No later than the Closing, Seller shall provide, or cause Molpus or
its other representatives to provide, to Buyer (except for those items that are
stored at locations included in the Property) copies of all data related to the
description, operation and management of the Property and which is in the
possession or control of Seller, its Affiliates, Molpus or Seller's other
representatives. Such data includes maps, surveys, drawings, deeds, permits,
property tax records, aerial photography, information relating to the mineral
and subsurface rights and other land records, geographic information system
data, records and information, forest inventory data, soil data, working files
for proposed timber harvest and silvicultural activities, road maintenance
plans, timber harvest records and other property records, environmental reports,
property tax records, and Nursery and Orchard records, in each case related to
the Property and whether in paper, electronic and/or other form, that are in
Seller's possession or control, but excluding any internal memoranda, internal
correspondence and valuation and performance calculations or analyses of Seller
as well as any data subject to the attorney-client or other privilege (as
reasonably and in good faith determined by Seller) (the “Property Data and
Records”). Seller will provide all Property Data and Records in electronic form
to the extent available.
(b)At least 30 days prior to Closing representatives of Seller, Molpus and Buyer
will meet to discuss a transitioning plan for the Property Data and Records and
transition services to be provided by Molpus at Buyer's request.
(c)Access. Without limiting in any way Seller's obligations under Section 5.6(a)
above, (i) for a period of one (1) year after the Closing, Seller will provide
Buyer with, and (ii) thereafter Seller will use reasonable efforts to cause
Molpus to provide Buyer with, reasonable access, at Buyer's cost, to any
property data and records then in Seller's possession to the extent such
property data and records relate to the Property or the Assumed Liabilities
(subject to the proviso set forth in Section 5.6(a)). Notwithstanding the
foregoing, this Section 5.6(c) shall not obligate any Party to retain email for
periods longer than those specified in its published document retention policy,
as the same may be amended or modified from time to time.
(d)Return/Destruction. If this Agreement is terminated for any reason prior to
the consummation of the Closing, Buyer shall return or destroy all Property Data
and Records to Seller in accordance with the provisions of the Confidentiality
Agreement, and the Confidentiality Agreement shall remain in full force and
effect in accordance with its terms.
Section 5.7    Required Consents. Each of the Parties shall cooperate, and use
all commercially reasonable efforts, to make all filings and obtain all
licenses, permits, consents, approvals, authorizations, qualifications and
orders of Governmental Authorities and other third parties necessary to
consummate the transactions contemplated by this Agreement. In addition to the
foregoing, Buyer agrees to provide such




--------------------------------------------------------------------------------




information as to financial capability, resources and creditworthiness as may be
reasonably requested by any Person whose consent or approval is sought hereunder
or in connection herewith, including, without limitation, the consent of MetLife
under the First Mortgage Loan and Buyer further agrees, at Buyer's cost and
expense, to execute and deliver to MetLife such instruments and documents as are
required by the Mortgage Financing Documents or otherwise reasonably required by
MetLife and customary to be delivered by an assignee in connection with a
mortgage loan assumption, including legal opinions, and Seller agrees, at
Seller's cost and expense, to execute and deliver to MetLife such instruments
and documents as are required by the Mortgage Financing Documents or otherwise
reasonably required by MetLife and customary to be delivered by an assignor in
connection with a mortgage loan assignment. Notwithstanding the foregoing,
nothing herein shall obligate or be construed to obligate any Party to make any
payment to any Person in order to obtain the consent or approval of such Person
or to transfer any Assumed Contract, Real Property Lease, Personal Property
Lease, License, Timber Lease or Intangible Property in violation of its terms.
With respect to any agreement for which any required consent or approval is not
obtained prior to the Closing, each of Seller and Buyer shall use all
commercially reasonable efforts to obtain any such consent or approval after the
Closing until either such consent or approval has been obtained or Seller
determines in good faith that such consent cannot reasonably be obtained. In
addition, to the extent that any Assumed Contract, Real Property Lease, Personal
Property Lease, License, Timber Lease or Intangible Property may not be assigned
without the consent or approval of any Person, and such consent is not obtained
prior to the Closing, Seller shall use all commercially reasonable efforts to
provide Buyer with the same benefits (and Buyer shall be responsible for all
corresponding obligations) arising under such Assumed Contract, Real Property
Lease, Personal Property Lease, License, Timber Lease or Intangible Property,
including performance by Seller (or Buyer if applicable) as agent, if legally
permissible and commercially feasible; provided, however, that Buyer (or Seller,
if applicable) shall provide Seller (or Buyer, if applicable) with such access
to the premises, books and records and personnel as is reasonably necessary to
enable Seller (or Buyer, if applicable) to perform its obligations under such
Assumed Contracts, Real Property Leases, Personal Property Leases, Licenses,
Timber Lease or Intangible Property and Buyer shall pay or satisfy the
corresponding liabilities for the enjoyment of such benefits to the extent Buyer
would have been responsible therefor if such consent or approval had been
obtained.
Section 5.8    Environmental Matters.
(a)Seller has provided a copy of each of the environmental site assessments
identified in Section 5.8(a) of Seller's Disclosure Letter to Buyer
(individually, a “Phase I Report” and collectively, the “Phase I Reports”) upon
the following terms and conditions: (i) the Phase I Reports are provided for
informational purposes only, without any representation or warranty by or on
behalf of Seller as to the accuracy or completeness of the information contained
therein; (ii) the Phase I Reports are subject to the terms and conditions of the
Confidentiality Agreement; and (iii) no information contained in the Phase I
Reports shall be deemed to obligate Seller to take any action, including action
to remediate any condition described in the Phase I Reports. Buyer acknowledges
receipt of the Phase I Reports and accepts delivery of the Phase I Reports upon
the terms and conditions set forth herein.
(b)Environmental Objections.
i.Environmental Objection Procedure. Buyer shall have until the end of the
thirtieth (30) day after the date of this Agreement (the “Environmental Review
Period”) to cause environmental consultants to prepare one or more Phase I
reports relating to the Property (“New Phase I Reports”) and to deliver to
Seller written notice of the existence of an Applicable REC on any portion of
the Combined Real Property. Promptly after becoming available and in any event
prior to the Closing, Buyer will deliver, without representation, warranty or
recourse of any nature, copies of the final New Phase I Reports to Seller. To
the extent that




--------------------------------------------------------------------------------




Buyer does not provide the foregoing notice during the Environmental Review
Period or, with respect to any Applicable REC first disclosed in any update to
Seller's Disclosure Letter pursuant to Section 5.8, within ten (10) days after
receipt of such update, Buyer shall be deemed to have waived the right to
provide such notice to Seller and any right to either apply the Determined Value
for such Applicable REC against the New Issues Basket Amount pursuant to Section
1.7 or to terminate this Agreement pursuant to Section 8.1(e) based on any
Determined Value for Applicable RECs. If Buyer gives notice to Seller of any
Applicable RECs, at the request of either Seller or Buyer, the environmental
consultant that prepared the New Phase I Report in which the Applicable REC is
disclosed shall prepare an estimate of the remediation costs. For purposes of
this estimate, the remediation costs shall be based on a Remediation, but will
not include any costs associated with pending or threatened claims by third
parties (other than claims by Governmental Authorities for a Remediation)
described in the New Phase I Reports or any relevant update to Seller's
Disclosure Letter pursuant to Section 5.8 related to such Applicable REC
(“Pending Private REC Claims”). Upon receipt of such estimate, Buyer and Seller
shall discuss this estimate and if Seller and Buyer agree on the amount of such
costs, then such estimated costs (the “Estimated REC Costs”) will become final
and binding on the Parties. If Seller and Buyer are unable to agree on the
amount of such costs within five (5) Business Days of the environmental
consultant's delivery of his calculation of the Estimated REC Costs, Seller and
Buyer will refer the matter to a second environmental consultant, mutually
acceptable to Buyer and Seller and each Party will, at a mutually agreed time
within five (5) Business Days after referral of the matter to the second
environmental consultant, simultaneously submit to the second environmental
consultant and each other their respective calculations of the disputed portions
of the estimated costs, and any necessary supporting documentation. Within
ten (10) days of such submissions, the environmental consultant will select one
of the two submissions (and shall not select any other amount) as being most
representative of the disputed portion of the estimated costs and the submission
so selected shall be final and binding on the Parties and such environmental
consultant's calculation of the Estimated REC Costs shall be the final Estimated
REC Costs for the purposes of Sections 1.7, 6.2(g), 6.3(f), 8.1(e) and 8.1(f).
The costs and expenses of the environmental consultant in connection with the
dispute resolution procedure set forth herein shall be paid by the
non-prevailing Party. If the Estimated REC Costs for any particular Applicable
REC are less than $25,000, then that Applicable REC will constitute a “Small
Applicable REC” for purposes of this Agreement.
ii.Remedy for Environmental Objection. With respect to any Applicable REC,
unless the Parties otherwise agree (for example, with an adjustment to the
Purchase Price), Buyer's sole and exclusive remedy with respect to any such
Applicable REC shall be the termination rights under Section 8.1(e) and the
rights under Section 7.2(a)(i)(v) in respect of any Pending Private REC Claim.
Section 5.9    First Mortgage Loan.
(a)Promptly after the date hereof, Seller will contact MetLife to seek consent
for the assumption of the First Mortgage Loan by Buyer or, if Buyer chooses to
form one or more Buyer Subsidiaries, by the Buyer Subsidiaries and will submit a
written request for a consent to assignment as provided in Section 3.9.7 of the
Loan Agreement. Buyer will have a reasonable opportunity to review and comment
on this consent request prior to submission to MetLife. Once Seller has received
a response from MetLife, Seller and Buyer will jointly proceed to obtain such
consent strictly in accordance with the requirements of the terms of the
Mortgage Financing Documents and will use commercially reasonable efforts to
obtain the release of Seller under the Mortgage Financing Documents on the basis
set forth in Section 3.9.7(i) of the




--------------------------------------------------------------------------------




Loan Agreement as well as the release at Closing of any escrows, reserves or
other collateral of Seller not comprising the Property. Buyer shall make and
submit such applications to MetLife for the assumption of the First Mortgage
Loan by Buyer or the Buyer Subsidiaries, as applicable, as MetLife may
reasonably require pursuant to the Loan Agreement.
Each of Seller and Buyer will work expeditiously and in good faith to obtain
such consent and any such modifications to the First Mortgage Loan required by
MetLife, or desired by Buyer solely to the extent modifications are necessary to
allow MetLife to consent to the assumption and to reflect that one or more Buyer
Subsidiaries or Buyer, as applicable, not Seller, will be the borrower under the
First Mortgage Loan or required by Seller to evidence the release of Seller on
the basis set forth in Section 3.9.7(i) of the Loan Agreement and of any
collateral for the First Mortgage Loan not comprising the Property (including
any receivables in respect of Timber to which Seller is entitled hereunder). Any
such modifications or changes will be subject to Seller's approval only to the
extent the modifications or changes would impose legally binding obligations on
Seller. Buyer will not be obligated to deliver any documents or consent to any
changes to the Mortgage Financing Documents to the extent the delivery of such
documents or such changes would increase the obligations, or decrease the
rights, of the “Borrower” under the Mortgage Financing Documents.
(b)In addition to implementing the transfer of the First Mortgage Loan to the
Buyer Subsidiaries or Buyer, as applicable, as described above, Seller agrees
that Buyer will have a period of forty-five (45) days during which it may seek
other modifications to the Mortgage Financing Documents (“Additional Buyer
Changes”). This 45-day period (the “MetLife Negotiation Period”) will commence
when Seller delivers written notice to Buyer informing Buyer that it is free to
contact MetLife. Seller will provide reasonable cooperation in setting up
conference calls or requesting meetings at which representatives of MetLife and
Buyer can discuss any such changes. Seller will be entitled to attend any such
conference calls or meetings to monitor the discussions between MetLife and
Buyer. Seller will also cooperate in signing any requested documentation in
connection with implementing the Additional Buyer Changes if such documents do
not create additional liability for Seller or adversely affect the releases
referenced in Section 5.9(a). Buyer acknowledges that obtaining the Additional
Buyer Changes is not a condition to Closing under this Agreement.
(c)Prior to the Closing Seller will not discuss with MetLife the transactions
contemplated by this Agreement and the proposed modifications to the Mortgage
Financing Documents without a representative of Buyer being present.
Notwithstanding the foregoing, Seller shall retain the ability to contact and
deal with MetLife with respect to the administration of the First Mortgage Loan
and other matters related to the First Mortgage Loan unrelated to the consent to
the assumption and Additional Buyer Changes without Buyer's consent, approval or
participation.
(d)Prior to the Closing Seller will not amend or waive any provisions of the
Mortgage Financing Documents without Buyer's prior written consent, to the
extent such amendment or waiver would alter any of the terms of the Mortgage
Financing Documents or impose legally binding obligations on Buyer.
(e)At Closing (and in addition to the execution and delivery of all instruments
and documents necessary to consummate the assumption of the First Mortgage Loan
as described in paragraph (a) above), Buyer shall make or cause the Buyer
Subsidiaries to make such replacement deposits into reserve and escrow accounts
(not to exceed the amount of Seller's reserves being replaced thereby) as are
required by MetLife under the Mortgage Financing Documents to replace deposits
and reserves made by Seller prior to Closing. Such deposits and collateral shall
be made by Buyer without reduction or adjustment to the Purchase Price.
(f)Although obtaining the release of Seller from its obligations under the
Mortgage Financing Documents is not a condition to either Party's obligations to
consummate the Closing under this Agreement, as described in paragraph (a) above
Buyer and Seller will use commercially reasonable efforts




--------------------------------------------------------------------------------




to obtain such release. In the event this release is not obtained, Buyer
acknowledges that Seller is retaining, and not transferring to Buyer, any claim
it may have against MetLife for failure to deliver such release and Seller shall
not be required to represent or warrant that it does not have such claims or
release such claims as part of the loan assumption process.
Section 5.10    Title Insurance Matters.
(a)Title Commitments and Policies. Seller has provided to Buyer title
commitments from the Title Company for the issuance of one or more Title
Policies on the Owned Real Property and the leasehold interest under the Timber
Lease (individually, a “Title Commitment” and collectively, the “Title
Commitments”). Buyer acknowledges that, as of the date of this Agreement, Buyer
has been provided with all of the Title Commitments (without implying that such
Title Commitments satisfy the requirements for Title Policies as set forth on
Schedule A), but not Completed Title Commitments. Seller shall use commercially
reasonable efforts to obtain (or cause the Title Company to obtain) a legible
copy of each vesting deed and recorded documentary exception and appurtenance
referred to in the Title Commitments and to cooperate with Buyer in its efforts
to obtain the same. At or prior to Closing, Seller shall satisfy all of the
requirements set forth in Schedule B - Section 1 and I of the Title Commitments
that are specifically applicable to Seller or that Seller has otherwise agreed
to pay or perform in accordance with the provisions of this Agreement. At or
prior to Closing, Buyer shall satisfy all of the requirements set forth in
Schedule B - Section 1 and I of the Title Commitments as of the date hereof that
are specifically applicable to Buyer or that Buyer has otherwise agreed to pay
or perform in accordance with the provisions of this Agreement. For purposes of
this Agreement, any requirements set forth in Schedule B - Section 1 and I of
the Title Commitments that refer to Rayonier Operating Company LLC shall be
deemed to refer to the applicable Buyer Subsidiary.
(b)No Surveys. As soon as practicable after the date hereof but in no event
later than September 19, 2011, Seller shall provide to Buyer copies of any
existing surveys of the Combined Real Property or portions thereof in Seller's
possession or control. Seller shall not be obligated to perform any new survey
of all or any part of the Combined Real Property to Buyer. Buyer agrees that the
obtaining of any survey of the Combined Real Property or any portion thereof
shall not be a condition precedent to Buyer's obligation to consummate the
transactions contemplated by this Agreement or the Ancillary Agreements and that
any new survey obtained by Buyer shall be at its sole cost and expense.
(c)Title Expenses. As provided in Section 2.3, Seller shall be responsible for
the costs associated with (i) the title examinations and the issuance of the
Title Commitments and the premiums payable in connection with the issuance of
the Title Policies (including standard coverage premiums) and (ii) the issuance
of any endorsements to MetLife's existing loan title insurance policies or the
issuance of any new loan title insurance policies requested by MetLife (except
that, in the case of (i) above, Seller shall be responsible for one-half of any
premium costs in excess of the standard coverage premiums for the Title Policies
(including costs, if any, allocable to any endorsements or extended coverage
requested by Buyer), provided that Seller's liability for its share of such
excess premium costs with respect to (y) the Title Policies under this Agreement
and (z) the Title Policies (as defined in the Oklahoma Purchase Agreement) shall
not exceed $55,000 in the aggregate, and Buyer shall be responsible for any
portion of such excess premium costs that is not Seller's responsibility).
(d)Access. Seller shall use commercially reasonable efforts (at no additional
cost or liability to Seller) to cause the Title Company to affirmatively insure
in the Title Policies access to those portions of the Combined Real Property
which are listed in Section 1.4(l) of Seller's Disclosure letter as to which
(i) permission to access has been granted verbally or in writing or (ii) Seller
has otherwise historically enjoyed access, in each case.
Section 5.11    Molpus. Seller acknowledges that Buyer does not intend to assume
any Contract




--------------------------------------------------------------------------------




relating to the retention of Molpus as property manager or in any other capacity
with respect to the Combined Real Property, and Seller will be responsible for
terminating Molpus' engagement with respect to the Combined Real Property and
any related expenses and Buyer acknowledges and agrees that the Property does
not include personal property of Molpus or intellectual property or proprietary
data owned or licensed by Molpus and used in connection with the operation and
management of the Property in connection with such engagement. At Buyer's
request delivered at least thirty (30) Business Days prior to the Closing,
Seller will authorize Molpus to make itself available for up to sixty (60) days
after the Closing to assist Buyer in transition activities, all on a time and
materials basis at Buyer's expense.
Section 5.12    Update of Schedules.
(a)Seller will be permitted to deliver updates to Seller's Disclosure Letter to
provide any additional information required to update or correct the information
contained therein in response to the representations and warranties in Article
III. Seller will deliver the first update to Seller's Disclosure Letter no later
than September 30, 2011. As set forth in Section 1.7, Seller and Buyer will meet
to discuss the Determined Value with respect to certain new matters set forth in
Seller's Disclosure Letter.
(b)Seller's Disclosure Letter will be deemed to have been updated for purposes
of the condition set forth in Section 6.2(a) and Seller's indemnification
obligations in Section 7.1(a)(i) to reflect any updated disclosure delivered
pursuant to paragraph (a) above related to any matter set forth in Seller's
Disclosure Letter. In addition, Sections 3.14(a), (b), (d) and (e) of Seller's
Disclosure Letter will be deemed to have been updated for all purposes under
this Agreement to include disclosure of all the specific matters (but not
disclosures about environmental risks generally) set forth in either the Phase I
Reports or the New Phase I Reports.
Section 5.13    Timber Lease. If Seller receives any notice from the lessor
under the Timber Lease that triggers any right of first offer of Seller
thereunder, Seller shall promptly provide Buyer with a copy of such notice.
Within fifteen (15) days of Buyer's receipt of such notice, Buyer shall direct
Seller whether or not to exercise such offer right, and Seller shall comply with
Buyer's direction. If Buyer directs Seller to exercise such offer right, Buyer
shall reimburse Seller at Closing for the amount of any purchase price and
closing costs paid by Seller to acquire the real property offered by the Timber
Lease lessor and such real property shall become subject to the terms and
conditions of this Agreement upon Seller's acquisition thereof. If, as a result
of any Casualty Loss, Condemnation, force majeure event, drilling for
Minerals or other circumstance set forth in the Timber Lease, Seller has
the option under the Timber Lease to release all or a portion of the affected
Timberlands from the Timber Lease, then Seller shall promptly notify Buyer of
the same.  Within fifteen (15) days of Buyer's receipt of such notice, Buyer
shall direct Seller whether or not to exercise such option, and Seller shall
comply with Buyer's direction.
ARTICLE VI
CONDITIONS PRECEDENT
Section 6.1    Conditions to Obligations of Each Party to Close. The obligations
of the Parties to consummate the transactions contemplated by this Agreement
shall be subject to the satisfaction or waiver, on or before the Closing Date,
of the following conditions:
(a)Waiting Periods. All waiting periods (and any extension thereof) under
Regulatory Law applicable to the transactions contemplated by this Agreement
shall have expired or been earlier terminated and neither the Department of
Justice nor the Federal Trade Commission shall have taken any action to enjoin
or delay (for a period of longer than one hundred twenty (120) days) the
consummation of the transactions contemplated by this Agreement.
(b)No Injunction. There shall be no injunction, restraining order or decree of
any nature




--------------------------------------------------------------------------------




of any court or Governmental Authority that is in effect that restrains or
prohibits the consummation of the transactions contemplated by this Agreement or
imposes conditions on such consummation not otherwise provided for herein.
(c)No Investigation. No Party shall have been advised by any United States
federal or state government agency (which advisory has not been officially
withdrawn on or prior to the Closing Date) that such government agency is
investigating the transactions contemplated by this Agreement to determine
whether to file or commence any litigation that seeks or would seek to enjoin,
restrain or prohibit the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements.
(d)Oklahoma Purchase Agreement. All conditions precedent to the closing under
the Oklahoma Purchase Agreement shall have been met (other than those conditions
that by their nature are to be satisfied at closing) and the closing shall be
ready to and shall occur concurrently with the Closing under this Agreement.
Section 6.2    Conditions to Obligations of Buyer to Close. The obligation of
Buyer to consummate the transactions contemplated by this Agreement shall be
subject to the satisfaction or waiver, on or before the Closing Date, of the
following conditions:
(a)Representations and Warranties. Each of the representations and warranties of
Seller contained in this Agreement shall be true and correct, without regard to
“materiality” or “Material Adverse Effect” or similar qualifications in any such
representation and warranty, as of the Closing with the same effect as though
made as of the Closing (except to the extent expressly made as of an earlier
date, in which case as of such date), except where the failure of such
representations and warranties to be true and correct as so made does not have
and would not be reasonably likely to have, in each case individually or in the
aggregate, a Material Adverse Effect or a material adverse effect on Seller's
ability to perform its obligations under this Agreement and the Ancillary
Agreements.
(b)Agreements and Covenants. Seller shall have performed or complied with, in
all material respects, all agreements and covenants required by this Agreement
to be performed or complied with by Seller on or prior to the Closing.
(c)Consents. All material consents, authorizations, estoppels, registrations or
approvals of or with any Governmental Authority or other Person required in
connection with the consummation of the transactions contemplated by this
Agreement, each of which is set forth in Section 6.2(c) of Seller's Disclosure
Letter as of the date of this Agreement, to have been filed, made, given or
obtained by Seller or its Affiliates shall have been filed, made, given or
obtained and copies thereof shall have been delivered to Buyer; provided,
however, that the obligation of Buyer to consummate the transactions
contemplated by this Agreement shall not be subject to the satisfaction or
waiver of the condition set forth in this Section 6.2(c) if Buyer fails to
satisfy its obligations under Section 5.1(c) and such failure caused Seller to
fail to meet the condition set forth in this Section 6.2(c).
(d)First Mortgage Loan. The MetLife Negotiation Period shall have expired and
MetLife shall have consented to the assumption of the First Mortgage Loan by one
or more of the Buyer Subsidiaries or, if Buyer chooses not to use Buyer
Subsidiaries, Buyer in accordance with Section 5.9, with any modifications in a
form satisfactory to Buyer to the extent such modifications would change the
obligations of the “Borrower” under the Loan Agreement or otherwise impose
legally binding obligations on Buyer (including modifications necessary to allow
MetLife to consent to the assumption and to reflect Buyer's structure) that are
different from the existing obligations.
(e)Seller Deliveries. Seller shall have tendered for delivery or caused to be
tendered for delivery to Buyer or Buyer Subsidiaries the items set forth in
Section 2.2(b).




--------------------------------------------------------------------------------




(f)Title Policies. The Title Company shall have issued (or, at Buyer's election,
irrevocably and unconditionally committed to issue) final Title Policies in the
form of hand-marked pro forma Title Policies having the terms, provisions,
modifications, coverages (including, but not limited to, affirmative,
reinsurance and coinsurance coverages) and endorsements as set forth on or
contemplated by Schedule A as reasonably approved by Buyer. This condition shall
not apply to the extent that the Title Company will not issue (or irrevocably
and unconditionally commit to issue) such final Title Policies due to the
Buyer's failure to satisfy all of the requirements set forth in Schedule B -
Section 1 and I of the Title Commitments as of the date hereof that are
specifically applicable to Buyer or that Buyer has otherwise agreed to pay or
perform in accordance with the provisions of this Agreement.
(g)Pre-Closing Issues. The aggregate Determined Value of all Pre-Closing Issues
(including the agreed upon Determined Value of the items set forth on Sections
1.7(a) and 1.7(b) of Seller's Disclosure Letter as of the date of this Agreement
plus the corresponding amount of “Determined Values” under the Oklahoma Purchase
Agreement), but excluding any amount related to Small Matters under this
Agreement or the Oklahoma Purchase Agreement and excluding any matters described
in Section 1.7(d) of this Agreement or Section 1.7(d) of the Oklahoma Purchase
Agreement, shall not exceed $3,000,000.
(h)Seller Guarantor. Buyer shall have received a written guarantee (the “Seller
Guaranty”) of Seller's obligations under this Agreement and the Ancillary
Agreements, in the form of Exhibit G hereto, from a creditworthy Affiliate of
Seller reasonably satisfactory to Buyer (“Seller Guarantor”).
Section 6.3    Conditions to Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the satisfaction or waiver, on or before the Closing Date, of the following
conditions:
(a)Representations and Warranties. Each of the representations and warranties of
Buyer contained in this Agreement shall be true and correct, without regard to
“materiality” or similar qualifications in any such representation and warranty,
as of the Closing as though made as of the Closing (except to the extent
expressly made as of an earlier date, in which case as of such date), except
where the failure of such representations and warranties to be true and correct
as so made does not have and would not be reasonably likely to have, in each
case individually or in the aggregate, a material adverse effect on the ability
of Buyer to perform its obligations under or consummate the transactions
contemplated by this Agreement.
(b)Agreements and Covenants. Buyer shall have performed or complied with, in all
material respects, with all agreements and covenants required by this Agreement
to be performed or complied with by it on or prior to the Closing.
(c)Consents. The consents, authorizations, registrations or approvals of or with
Governmental Authorities or any other Person required in connection with the
consummation of the transactions contemplated by this Agreement, each of which
is set forth in Section 6.3(c) of the Buyer Disclosure Letter delivered to
Seller by Buyer on the date of this Agreement, to have been filed, made, given
or obtained by Buyer or its Affiliates shall have been filed, made, given or
obtained and copies thereof shall have been delivered to Seller; provided,
however, that the obligation of Seller to consummate the transactions
contemplated by this Agreement shall not be subject to the satisfaction or
waiver of the condition set forth in this Section 6.3(c) if Seller fails to
satisfy its obligations under Section 5.1(c) and such failure caused Buyer to
fail to meet the condition set forth in this Section 6.3(c).
(d)First Mortgage Loan. MetLife shall have consented to the assumption of the
First Mortgage Loan by one or more of the Buyer Subsidiaries, or, if Buyer
chooses not to use Buyer Subsidiaries, by Buyer.
(e)Deliveries. Buyer shall have tendered for delivery or caused to be tendered
for delivery to Seller the items set forth in Section 2.2(c).




--------------------------------------------------------------------------------




(f)Pre-Closing Issues. The aggregate Determined Value of all Pre-Closing Issues
(including the agreed upon Determined Value of the items set forth in Sections
1.7(a) and 1.7(b) of Seller's Disclosure Letter as of the date of this Agreement
plus the corresponding amount of “Determined Values” under the Oklahoma Purchase
Agreement), but excluding any amount related to Small Matters under this
Agreement or the Oklahoma Purchase Agreement and excluding any matters described
in Section 1.7(d) of this Agreement or Section 1.7(d) of the Oklahoma Purchase
Agreement, shall not exceed $3,000,000, unless Buyer agrees in writing that all
of the Pre-Closing Issues (including the Pre-Closing Issues with a Determined
Value over $3,000,000) will not be subject to Seller's indemnification
obligations under Article VII.
ARTICLE VII
SURVIVAL; INDEMNIFICATION
Section 7.1    Survival of Representations and Covenants; Limitations on
Recourse to Parties.
(a)Except as otherwise set forth in this Article VII, all (i) representations
and warranties made in this Agreement shall survive for a period of eighteen
(18) months after the Closing Date, and (ii) all agreements or covenants made in
this Agreement to be performed prior to or at Closing shall survive
indefinitely; provided, that:
(u)    claims for the breach of the representations, warranties and covenants in
Sections 1.8 (insofar as it relates to Taxes), 3.8 and 11.16 must first be
asserted prior to the expiration of the applicable Tax statute of limitations
plus sixty (60) days;
(v)    any claims for indemnification under Section 7.2(a)(ii) or
Section 7.3(a)(ii) (including with respect to claims for breach of any covenant
in Section 1.8 unrelated to Taxes) must first be asserted prior to the
expiration of eighteen (18) months after the Closing Date;
(w)    any claims for indemnification under Section 7.2(a)(i) relating to a
breach of the representations and warranties in Section 3.14 must first be
asserted on or before the second anniversary of the Closing Date;
(x)    any claims for indemnification under Section 7.2(a)(v) must first be
asserted on or before the fourth anniversary of the Closing Date; and
(y)    any claims for indemnification under Section 7.2(a)(i) or Section
7.3(a)(ii) relating to the representations and warranties in Sections 3.1, 3.2,
3.3, 4.1, 4.2 and 4.3, any claims for indemnification under Section 7.2(a)(iii)
or Section 7.3(a)(iii) relating to all covenants and agreements to be performed
after the Closing (including with respect to claims for breach of any covenant
in Section 1.8 unrelated to Taxes) and any claims for indemnification under
Sections 7.2(a)(iii), (iv) and (vi) and Section 7.3(a)(iii), (iv), (v) and (vi)
must first be asserted not later than the fourth anniversary of the Closing
Date.
The period during which a particular representation or warranty or covenant or
indemnity survives is referred to herein as the (the “Indemnity Claim Period”).
For the avoidance of doubt, all claims related to Taxes shall be subject to the
Indemnity Claim Period specified in Section 7.1(a)(u).
(b)After the applicable Indemnity Claim Period, the Parties agree that no claims
or causes of action may be brought against any Party, directly or indirectly,
based upon any of the applicable representations and warranties, covenants and
indemnities contained in this Agreement.
Section 7.2    Seller's Agreement to Indemnify.




--------------------------------------------------------------------------------




(a)Subject to the terms and conditions set forth herein, from and after the
Closing, Seller shall indemnify and hold harmless Buyer and any Buyer
Subsidiaries, and their respective directors, officers, employees, Affiliates,
controlling persons, agents, partners, members and representatives and their
successors and assigns (collectively, the “Buyer Indemnitees”) from and against
all liability, demands, claims, actions or causes of action, assessments,
damages, costs and expenses (including costs of investigation and reasonable
attorneys' fees and expenses, but excluding all punitive, incidental, indirect,
special or consequential damages (unless payable to a third party))
(collectively, the “Buyer Damages”) actually incurred by any Buyer Indemnitee as
a result of, arising out of or relating to:
i.the failure of any representation or warranty of Seller made to Buyer set
forth in this Agreement or any Ancillary Agreement to be true and correct as of
the date made or as of the Closing;
ii.subject to Section 2.2(f), a breach of any covenant of Seller in this
Agreement that contemplates performance or compliance on or prior to the Closing
Date;
iii.a breach of any covenant of Seller set forth in this Agreement or any
Ancillary Agreement that contemplates performance or compliance after the
Closing Date (which, for the sake of clarity, does not include Seller's
obligation to deliver the Deeds to Buyer or Buyer Subsidiaries at Closing
(subject to Section 2.2(f)), but does include any warranty or other covenant
under such Deeds);
iv.all liabilities and obligations relating to the following:
1.any liabilities relating to or secured by any Monetary Liens, other than the
First Mortgage Loan;
2.any accounting, transactional, brokerage or other expenses relating to the
negotiation and consummation of the transactions contemplated in this Agreement
to be paid by or on behalf of Seller;
3.any other expenses or costs that, pursuant to the terms and of this Agreement
or any Ancillary Agreement are to be borne by Seller;
4.any claim arising under or relating to any of the Personal Property Leases,
the Licenses, the Assumed Contracts, the Real Property Leases and the Timber
Lease and relating to the period of performance prior to the Closing Date; and
5.any claim asserted by Molpus and related to or arising out of its engagement
by Seller or Seller's Affiliates.
v.Any claims of third parties (including any Governmental Authority) and
relating to or arising out of the pre-Closing ownership or operation by Seller
of the Combined Real Property, including with respect to any New Disclosure
Issue of the type described in Section 1.7(d) but excluding any Environmental
Matters (other than any Pending Private REC Claims) and any Assumed Liabilities
(collectively, “Pre-Closing Third Party Claims”); and
vi.Any claim of MetLife under the Mortgage Financing Documents and relating to
or arising out of any failure by Seller to perform any obligations prior to
Closing under any of the Mortgage Financing Documents or the occurrence of any
event or the existence of any circumstance prior to Closing which with the
delivery of notice, the passage of time or both, would constitute a breach or
default under any Mortgage Financing Documents (“Pre-Closing Mortgage Claims”).




--------------------------------------------------------------------------------




For purposes of the indemnity set forth in Section 7.2(a)(i) and (ii) above, the
existence and extent of any failure or breach shall be determined without
reference to any materiality qualifiers (“Material Adverse Effect,” “in all
material respects” and similar qualifiers) contained in the text of the
applicable representation, warranty or covenant. If any matter could be asserted
as an indemnification claim under one or more of the clauses set forth above in
this paragraph (a), the Buyer Indemnitees shall be free to pick and choose the
clauses under which they assert such claim, and may assert such claim under
multiple clauses, but will not be entitled to collect multiple recoveries for
the same underlying matter.
(b)Buyer agrees that, except as provided in Sections 11.13 and 11.14, the
indemnification provided in this Section 7.2 is the exclusive remedy after the
Closing Date for a breach by Seller of any representation, warranty, agreement
or covenant contained in this Agreement or any Ancillary Agreement and is in
lieu of any and all other rights and remedies that Buyer may have under this
Agreement or any Ancillary Agreement or otherwise for monetary relief or
equitable relief with respect to the matters described in Section
7.2(a)(i) through (vi) above. There shall be no indemnification for a breach of
any representation, warranty, agreement or covenant or other matter described in
Section 7.2(a) to the extent that a Purchase Price adjustment has been made with
respect to such matter pursuant to Section 1.6.
(c)The obligations of Seller to indemnify Buyer Indemnitees pursuant to
Section 7.2(a) are subject to the following limitations:
i.No indemnification shall be made by Seller with respect to any claim made
pursuant to Section 7.2(a)(i) or Section 7.2(a)(ii) (excluding pre-Closing
covenants relating to adjustments to the Purchase Price) unless the aggregate
amount of Buyer Damages under all claims made pursuant to Section 7.2(a)(i) and
Section 7.2(a)(ii) (excluding pre-Closing covenants relating to adjustments to
the Purchase Price) exceeds an amount equal to $300,000 (the “Basket Amount”)
and, in such event, indemnification shall be made by Seller only to the extent
Buyer Damages under the applicable provisions of this Agreement exceed, in the
aggregate, the Basket Amount. Notwithstanding the foregoing, any claim for
breach of the representations and warranties (and indemnity related thereto) in
Sections 3.1, 3.2 and 3.3, will not be subject to the Basket Amount and no claim
for indemnification under Section 7.2(a)(iii) - (vi) will be subject to the
Basket Amount.
ii.In no event shall the aggregate obligation of Seller to indemnify Buyer
Indemnitees pursuant to Section 7.2(a)(i) or Section 7.2(a)(ii) (excluding
pre-Closing covenants relating to adjustments to the Purchase Price) exceed
$21,120,000 (the “Basic Cap”). In no event shall Seller's liability to Buyer
Indemnitees under this Agreement with respect to Pre-Closing Third Party Claims
exceed $176,000,000 (the “Third Party Claims Liability Cap”). In no event shall
the aggregate obligation to indemnify Buyer with respect to the Pre-Closing
Mortgage Claims exceed the MetLife Makewhole Amount. In addition, after the
Closing all liabilities of Seller (and Seller Guarantor under the Seller
Guaranty) to Buyer Indemnitees under this Agreement shall not exceed
$220,000,000 in the aggregate (the “Overall Liability Cap”), including, without
limitation, any indemnification obligations pursuant to this Section 7.2 and
payment by Seller of the MetLife Makewhole Amount pursuant to Section
7.2(c)(iii). Any and all amounts paid by Seller to Buyer Indemnitees under this
Article VII shall be counted once and shall be counted against the Overall
Liability Cap and any amounts paid by the Seller Guarantor under the Seller
Guaranty shall be considered as payment made against the Overall Liability Cap.
iii.If MetLife asserts in writing any Pre-Closing Mortgage Claim after the
Closing and also that any “Event of Default” has occurred under any of the
MetLife Mortgage Documents, resulting from such Pre-Closing Mortgage Claim, then
at Buyer's election (i) at




--------------------------------------------------------------------------------




the request of Seller and to the extent permitted under the MetLife Mortgage
Documents and without waiver of any claim that Seller or Buyer may have against
MetLife relating to or arising from any such Pre-Closing Mortgage Claim or Event
of Default, within sixty (60) days after such request Buyer will prepay (or pay,
if the First Mortgage Loan has been accelerated) in full the amounts outstanding
under the MetLife Mortgage Documents provided that Seller has provided to Buyer
on or before the date Buyer delivers its notice of prepayment or payment, as
applicable, the funds required to pay the MetLife Makewhole Amount or (ii) in
exchange for payment by Seller to Buyer of the MetLife Makewhole Amount, Buyer
will agree in writing to indemnify Seller for all liabilities and obligations
relating to the MetLife Mortgage Documents, including any Pre-Closing Mortgage
Claims.
iv.Seller shall be obligated to indemnify Buyer Indemnitees only for those
claims giving rise to Buyer Damages as to which the Buyer Indemnitees have given
Seller written notice prior to the end of the pertinent Indemnity Claim Period,
in the event that the Indemnity Claim Period applies to such Buyer Damages. Any
written notice delivered by a Buyer Indemnitee to Seller with respect to Buyer
Damages shall set forth, with as much specificity as is reasonably practicable,
the basis of the claim for Buyer Damages and, to the extent reasonably
practicable, a reasonable estimate of the amount thereof.
Section 7.3    Buyer's Agreement to Indemnify.
(a)Subject to the terms and conditions set forth herein, from and after the
Closing, Buyer shall indemnify and hold harmless each of Seller and Seller's
managers, partners, employees, Affiliates, controlling persons, agents and
representatives and their successors and assigns (collectively, the “Seller
Indemnitees”) from and against all liability, demands, claims, actions or causes
of action, assessments, damages, costs and expenses (including costs of
investigation and reasonable attorneys' fees and expenses, but excluding all
punitive, incidental, indirect, special or consequential damages (unless payable
to a third party)) (collectively, the “Seller Damages”) actually incurred by any
Seller Indemnitee as a result of or arising out of:
i.the failure of any representation or warranty of Buyer made to Seller set
forth in this Agreement or any Ancillary Agreement to be true and correct as of
the date made as of the Closing;
ii.a breach of any covenant of Buyer in this Agreement that contemplates
performance or compliance on or prior to the Closing Date;
iii.a breach of any covenant of Buyer or any Buyer Subsidiary set forth in this
Agreement or any Ancillary Agreement that contemplates performance or compliance
after the Closing Date;
iv.the Assumed Liabilities;
v.any accounting, transactional, brokerage or other expenses relating to the
negotiation and consummation of the transactions contemplated in this Agreement
by or on behalf of Buyer; or
vi.any claims of third parties (including any Governmental Authorities) and
related to or arising out acts or omissions that occur post-Closing in
connection with the Combined Real Property (“Post-Closing Third Party Claims”).
For purposes of the indemnity set forth in Section 7.3(a)(i) and (ii) above, the
existence and extent of any failure or breach shall be determined without
reference to any materiality qualifiers (“Material




--------------------------------------------------------------------------------




Adverse Effect,” “in all material respects” and similar qualifiers) contained in
the text of the applicable representation, warranty or covenant. If any matter
could be asserted as an indemnification claim under one or more of the clauses
set forth above in this paragraph (a), the Seller Indemnitees shall be free to
pick and choose the clauses under which they assert such claim, and may assert
such claim under multiple clauses, but will not be entitled to collect multiple
recoveries for the same underlying matter.
(b)Seller agrees that, except as provided in Sections 11.13 and 11.14, the
indemnification provided in this Section 7.3 is the exclusive remedy after the
Closing Date for a breach by Buyer of any representation or warranty or covenant
contained in this Agreement or any Ancillary Agreement and is in lieu of any and
all other rights and remedies which Seller may have under this Agreement or any
Ancillary Agreement or otherwise for monetary relief or equitable relief with
respect to Sections 7.3(a)(i) through (vi) above.
(c)Buyer's obligations to indemnify the Seller Indemnitees pursuant to
Section 7.3(a) hereof are subject to the following limitations:
i.No indemnification shall be made by Buyer with respect to any claim made
pursuant to Section 7.3(a)(i) or Section 7.3(a)(ii) (excluding pre-Closing
covenants relating to adjustments to the Purchase Price) unless the aggregate
amount of Seller Damages under all claims made pursuant to Section 7.3(a)(i) or
Section 7.3(a)(ii) (excluding pre-Closing covenants relating to adjustments to
the Purchase Price) exceeds the Basket Amount and, in such event,
indemnification shall be made by Buyer only to the extent Seller Damages under
the applicable provisions of this Agreement exceed, in the aggregate, the Basket
Amount. Notwithstanding the foregoing, any claim for breach of the
representations and warranties (and indemnity related thereto) in Sections 4.1,
4.2 and 4.3 will not be subject to the Basket Amount and any claim under
Sections 7.3(a)(iii) - (vi) will not be subject to the Basket Amount.
ii.In no event shall Buyer's aggregate obligation to indemnify the Seller
Indemnitees pursuant to Section 7.3(a)(i) or Section 7.2(a)(ii) (excluding
pre-Closing covenants relating to adjustments to the Purchase Price) exceed the
Basic Cap. In no event will Buyer's aggregate obligation to indemnify Seller
Indemnitees under Section 7.3(a)(vi) with respect to Post-Closing Third Party
Claims exceed the Third Party Claims Cap. In addition, after the Closing, all
liabilities of Buyer to Seller Indemnitees under this Agreement including
without limitation any indemnification obligation pursuant to this Section 7.3,
shall not exceed, in the aggregate, the Overall Liability Cap.
iii.Buyer shall be obligated to indemnify the Seller Indemnitees only for those
claims giving rise to Seller Damages as to which the Seller Indemnitees have
given Buyer written notice prior to the end of the Indemnity Claim Period, in
the event that the Indemnity Claim Period applies to such Seller Damages. Any
written notice delivered by a Seller Indemnitee to Buyer with respect to Seller
Damages shall set forth, with as much specificity as is reasonably practicable,
the basis of the claim for Seller Damages and, to the extent reasonably
practicable, a reasonable estimate of the amount thereof.
Section 7.4    Procedures.
(a)General. Any party seeking indemnification (the “Indemnified Party”) shall
promptly notify the other party hereto obligated to provide indemnification
hereunder (the “Indemnifying Party”) of any Loss or Losses, claim or breach,
including any claim by a third party, that might give rise to indemnification
hereunder (with such notification referred to as a “Claim Certificate”) and
shall thereafter be entitled to update the Claim Certificate from time to time,
provided, however, that no delay on the part of the Indemnified




--------------------------------------------------------------------------------




Party in notifying the Indemnifying Party will relieve the Indemnifying Party of
any liability or obligations hereunder, except to the extent that the
Indemnifying Party has been materially prejudiced thereby, and then only to such
extent. If the Indemnifying Party objects to the indemnification of an
Indemnified Party in respect of any claim or claims specified in any Claim
Certificate, the Indemnifying Party shall deliver a written notice to such
effect to the Indemnified Party within thirty (30) days after receipt by the
Indemnifying Party of such Claim Certificate. Thereafter, the Indemnifying Party
and the Indemnified Party shall attempt in good faith to agree upon the rights
of the respective parties within thirty (30) days of receipt of such Claim
Certificate with respect to each of such claims to which the Indemnifying Party
has objected. If the Indemnified Party and the Indemnifying Party agree with
respect to any of such claims, the Indemnified Party and the Indemnifying Party
shall promptly prepare and sign a memorandum setting forth such agreement.
Should the Indemnified Party and the Indemnifying Party fail to agree as to any
particular item or items or amount or amounts, then the Indemnified Party shall
be entitled to pursue its available remedies for resolving its claim for
indemnification.
(b)Third-Party Claims. Promptly after the assertion by any third-party
(including by any Governmental Authority) of any claim against any Indemnified
Party (a “Third-Party Claim”) that, in the judgment of such Indemnified Party,
may result in the incurrence of Losses for which such Indemnified Party would be
entitled to indemnification pursuant to this Agreement, such Indemnified Party
shall deliver to the Indemnifying Party a written notice describing in
reasonable detail such Third-Party Claim; provided, however, that no delay on
the part of the Indemnified Party in notifying the Indemnifying Party will
relieve the Indemnifying Party of any liability or obligations hereunder, except
to the extent that the Indemnifying Party has been materially prejudiced
thereby, and then only to such extent. The Indemnifying Party will have the
right to assume the defense of any Third-Party Claim with counsel reasonably
acceptable to the Indemnified Party. If the Indemnifying Party assumes the
defense of such Third-Party Claim, the Indemnifying Party shall have the
authority to negotiate, compromise and settle such Third-Party Claim, subject to
paragraph (c) below. The Indemnified Party shall retain the right to employ its
own counsel and to participate in the defense of any Third-Party Claim, the
defense of which has been assumed by the Indemnifying Party pursuant hereto, but
the Indemnified Party shall bear and shall be solely responsible for its own
costs and expenses in connection with such participation.
(c)Settlement of Third-Party Claims. Notwithstanding the foregoing provisions of
this Section 7.4, (i) no Indemnifying Party shall be entitled to settle any
Third-Party Claim without the Indemnified Party's prior written consent unless
the Third-Party Claim is solely a claim for money damages and as part of such
settlement the Indemnified Party is released in writing from all liability with
respect to such Third-Party Claim and the terms of such settlement do not impose
any obligations or restrictions on the Indemnified Party, and (ii) no
Indemnified Party shall be entitled to settle any Third-Party Claim without the
Indemnifying Party's prior written consent unless as part of such settlement the
Indemnifying Party is released in writing from all liability with respect to
such Third-Party Claim, other than the related claim for indemnification under
this Article VII.
(d)Notwithstanding the foregoing, Sections 7.4(b) and (c) shall not apply to
claims related to Taxes, which shall not be considered “Third-Party Claims” and
which shall be governed exclusively by Section 7.4(a) in accordance with the
procedures set forth in Section 11.16.
Section 7.5    Method and Manner of Paying Claims; Set-Off. Subject to the
Indemnifying Party's right pursuant to Section 7.4 to defend, negotiate,
compromise and settle a Third-Party Claim, the amount of any Claim shall be paid
by the Indemnifying Party forthwith on demand. Any amounts owed by the
Indemnifying Party to the Indemnified Party (whether under this Agreement or
otherwise) may be set off in satisfaction of amounts owed by the Indemnified
Party to the Indemnifying Party or one of its Affiliates (whether under this
Agreement or otherwise) and vice versa.




--------------------------------------------------------------------------------




Section 7.6    Miscellaneous Provisions.
(a)Adjustment to Purchase Price. Any payments made pursuant to the
indemnification provisions of this Article VII shall be deemed to be adjustments
to the Initial Purchase Price and the Parties shall treat them as such for all
purposes unless otherwise required by Law.
(b)Definition of Loss. “Loss” means any loss, cost, damage, expense, payment,
liability or obligation incurred or suffered with respect to the act, omission,
fact or circumstance with respect to which such term is used, including:
(i) related attorneys', accountants' and other professional advisors' fees and
expenses, including those as to investigation, prosecution or defense of any
claim or threatened claim including any attorneys' fees and expenses in
connection with one or more appellate or bankruptcy proceedings arising out of
any such claim; and (ii) amounts paid in settlement of a dispute with a Person
not a Party that if resolved in favor of such Person would constitute a matter
to which a Party is indemnified pursuant to this Agreement, even though such
settlement does not acknowledge that the underlying facts or circumstances
constitute a breach of a representation and warranty or other indemnified
matter. Notwithstanding the foregoing, “Loss” does not include any punitive
damages; provided, however, that in the case of a Third Party Claim, “Loss”
includes the total amount of any judgment and any other award payable to a
Person other than a Party, a successor or assign of a Party, or a Buyer
Indemnitee or a Seller Indemnitee pursuant to the Third Party Claim,
irrespective of the nature or categorization of damages.
(c)No Prejudice. Except as provided in Section 5.12(b) with respect to proposed
or deemed updates to Seller's Disclosure Letter, that, pursuant to Section
5.12(b) become effective for purposes of the condition set forth in Section
6.2(a) and Seller's indemnification obligations in Section 7.2(a)(i), the
representations, warranties, covenants and obligations of Seller and Buyer, and
the rights and remedies that may be exercised by the Buyer Indemnitees and the
Seller Indemnitees, as applicable, based on such representations, warranties,
covenants and obligations, will not be limited or affected by any investigation
conducted by Buyer or Seller or any agent of Buyer or Seller with respect to, or
any knowledge acquired (or capable of being acquired) by Buyer or Seller or any
agent of Buyer or Seller at any time, whether before or after the Closing, with
respect to the accuracy or inaccuracy of or compliance with or performance of
any such representation, warranty, covenant or obligation, and no Buyer
Indemnitee or Seller Indemnitee, as applicable, shall be required to show that
it relied on any (and each Buyer Indemnitee and Seller Indemnitee, as
applicable, shall be deemed to have relied on each) such representation,
warranty, covenant or obligation of Seller or Buyer, as applicable, in order to
be entitled to indemnification pursuant to this Article VII.
(d)Exclusive Remedy. Each of the Parties agrees that, except for the purchase
price adjustment provisions in Section 1.6 and except as provided in Section
11.13 and Section 11.14, if the Closing occurs the indemnification provided in
this Article VII and Section 11.16 is the exclusive remedy for a breach by any
Party of any representation, warranty, agreement or covenant contained in this
Agreement or any Ancillary Agreement and is in lieu of any and all other rights
and remedies that any other Party may have under this Agreement or any Ancillary
Agreement or otherwise for monetary relief or equitable relief.
Section 7.7    Buyer's Release of Seller.
(a)Except for any rights under this Agreement or any Ancillary Agreement and
rights under Seller Guaranty, effective upon consummation of the Closing Buyer
on behalf of itself and its successors and assigns waives its right to recover
from, and forever releases and discharges, Seller, Seller's Affiliates, the
partners, trustees, beneficiaries, shareholders, members, directors, officers,
employees and agents of each of them, and their respective heirs, successors,
personal representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses whatsoever (including attorneys' fees and
costs), whether direct or indirect, known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with (i) the




--------------------------------------------------------------------------------




physical condition of the Property, valuation, salability or utility of the
Property, or its suitability for any purpose whatsoever, including all
structural and seismic elements, all mechanical, electrical, plumbing, sewage,
heating, ventilating, air conditioning and other systems, the environmental
condition of the Property and Hazardous Materials on, under or about the
Property, including any Environmental Matters, or (ii) any law or regulation
applicable to the Property, including Environmental Laws, or Environmental
Matters.
(b)To the fullest extent permitted by applicable Law, effective upon
consummation of the Closing, Buyer hereby waives the benefit of any Law which
provides that a general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his
settlement with the debtor. Buyer represents and warrants to Seller that it has
read and knows and understands the contents of the release contained in this
Section 7.7 and that it has made this release and executed this Agreement
voluntarily after consulting with counsel of its choosing. Buyer understands
that it cannot proceed against Seller with respect to the matters released
herein.
(c)The release and waivers by Buyer contained in this Section 7.7 shall survive
the Closing and the recordation of the Deeds, and shall not be deemed merged
into the Deeds upon its recordation.
Section 7.8    Seller's Release of Buyer.
(a)Except for any rights under this Agreement or any Ancillary Agreement,
effective upon consummation of the Closing Seller on behalf of itself and its
successors and assigns waives its right to recover from, and forever releases
and discharges, Buyer, Buyer's Affiliates, the partners, trustees,
beneficiaries, shareholders, members, directors, officers, employees and agents
of each of them, and their respective heirs, successors, personal
representatives and assigns from any and all demands, claims, legal or
administrative proceedings, losses, liabilities, damages, penalties, fines,
liens, judgments, costs or expenses whatsoever (including attorneys' fees and
costs), whether direct or indirect, known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with (i) the physical
condition of the Property, valuation, salability or utility of the Property, or
its suitability for any purpose whatsoever, including all structural and seismic
elements, all mechanical, electrical, plumbing, sewage, heating, ventilating,
air conditioning and other systems, the environmental condition of the Property
and Hazardous Materials on, under or about the Property, including any
Environmental Matters, or (ii) any law or regulation applicable to the Property,
including Environmental Laws, or Environmental Matters.
(b)To the fullest extent permitted by applicable Law, effective upon
consummation of the Closing, Seller hereby waives the benefit of any Law which
provides that a general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing
the release, which if known by him or her must have materially affected his
settlement with the debtor. Seller represents and warrants to Buyer that it has
read and knows and understands the contents of the release contained in this
Section 7.8 and that it has made this release and executed this Agreement
voluntarily after consulting with counsel of its choosing. Seller understands
that it cannot proceed against Buyer with respect to the matters released herein
(c)The release and waivers by Seller contained in this Section 7.8 shall survive
the Closing and the recordation of the Deeds, and shall not be deemed merged
into the Deeds upon its recordation.
ARTICLE VIII
TERMINATION AND ABANDONMENT
Section 8.1    Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing:




--------------------------------------------------------------------------------




(a)by mutual written consent of Seller and Buyer;
(b)by either Seller or Buyer, if the Closing has not occurred on or prior to
December 31, 2011; provided, however, that if at December 31, 2011 the only
remaining condition to Closing under Article VI (other than conditions that by
their nature are to be satisfied at the Closing) are (i) Section 6.2(d) and
Section 6.3(d) or (ii) the completion of the calculation of the Determined Value
for the Pre-Closing Issues as contemplated by Section 6.2(g) or Section 6.3(f),
then either Seller or Buyer may extend the outside date for up to thirty (30)
days (such date, including any such permitted extension thereof, the
“Termination Date”); provided, further, that the right to terminate this
Agreement pursuant to this Section 8.1(b) shall not be available to Seller or
Buyer, as applicable, if such Party fails to perform any of its obligations
under this Agreement, which failure primarily contributes to the failure of the
Closing to have occurred by such time;
(c)by Seller upon a breach or violation of any representation, warranty,
covenant or agreement on the part of Buyer set forth in this Agreement, which
breach or violation would result in the failure to satisfy the conditions set
forth in Section 6.3 and, in any such case, such breach or violation shall be
incapable of being cured by the Termination Date, or Buyer shall not be using on
a continuous basis all commercially reasonable efforts to cure in all material
respects such breach or violation commencing within a reasonable time after the
giving of written notice thereof by Seller to Buyer of such violation or breach;
provided that Buyer shall be entitled to extend the Closing to a date that is up
to 30 days after the Termination Date in order to provide Buyer with a full 30
days after written notice thereof by Seller to Buyer to effect a cure of any
Buyer breach;
(d)by Buyer upon a breach or violation of any representation, warranty, covenant
or agreement on the part of Seller set forth in this Agreement, which breach or
violation would result in the failure to satisfy the conditions set forth in
Section 6.2 and, in any such case, such breach or violation shall be incapable
of being cured by the Termination Date, or Seller shall not be using on a
continuous basis all commercially reasonable efforts to cure in all material
respects such breach or violation commencing within a reasonable time after the
giving of written notice thereof by Buyer to Seller of such violation or breach;
provided that Seller shall be entitled to extend the Closing to a date that is
up to 30 days after the Termination Date in order to provide Seller with a full
30 days after written notice thereof by Buyer to Seller to effect a cure of any
Seller breach;
(e)by Buyer if the Determined Value of the Pre-Closing Issues has been finally
determined pursuant to Section 1.7 and the condition set forth in Section 6.2(g)
will not be met; and
(f)by Seller if the Determined Value of the Pre-Closing Issues has been finally
determined pursuant to Section 1.7 and the condition set forth in Section 6.3(f)
will not be met.
Section 8.2    Effect of Termination.
(a)Subject to the following provisions of this Section 8.2, upon any termination
of this Agreement as provided in Section 8.1, the obligations of the Parties
hereunder shall terminate and there shall be no liability on the part of any
Party hereto with respect thereto, except for the provisions of Section 2.3,
Section 5.3, Section 5.5, Section 5.10(c), this Section 8.2 and Articles X -
XII, which shall survive such termination and except that no termination will
relieve either Party for any liability for any breach of this Agreement prior to
such termination, except as expressly set forth below.
(b)Nothing in this Section 8.2 or elsewhere in this Agreement shall be construed
or interpreted to preclude Buyer, in the event Seller breaches or violates any
representation, warranty, covenant or agreement set forth in this Agreement,
from electing to pursue specific performance of this Agreement in accordance
with Section 11.14 in lieu of termination.
(c)If the sale of the Property is not consummated due to Seller's uncured
material breach




--------------------------------------------------------------------------------




hereunder then Buyer shall be entitled, as its sole remedy, either (a) to
terminate this Agreement and receive the return of the Deposit plus payment of
an amount equal to all expenses incurred by Buyer and its Affiliates in
connection with due diligence, the negotiation, preparation and execution of
this Agreement and the Ancillary Agreements and taking the steps contemplated by
this Agreement to proceed to Closing (“Buyer Costs”) or (b) to enforce specific
performance of this Agreement as provided in Section 11.14. Provided that Seller
pays the Buyer Costs, Buyer expressly waives its rights to seek any damages
(other than Buyer Costs) in the event that Seller materially breaches hereunder
and Buyer, having the right to do so, elects to terminate this Agreement. Seller
will pay the Buyer Costs within five (5) Business Days after receipt of a
written summary thereof together with supporting documentation in reasonable
detail. Seller and Buyer agree that it is difficult to fix the exact damages
that Buyer would suffer as a result of Seller's material breach of this
Agreement but that the Buyer Costs represents a reasonable estimate of the
damages that Buyer would suffer as a result of Seller's material breach. Receipt
of the Buyer Costs as liquidated damages shall be Buyer's sole and exclusive
remedy for the Closing not occurring as a result of Seller's material breach of
its obligations under this Agreement in the event that Buyer, having the right
to do so, elects to terminate this Agreement. The provisions of this Section
8.2(c) shall survive the termination of this Agreement. Notwithstanding the
foregoing provisions of this Section 8.2(c), Buyer acknowledges and agrees that
Seller shall not be obligated to pay the Buyer Costs in the event that a breach
of a representation or warranty under Article III occurs and is disclosed by
Seller prior to Closing pursuant to the updating process set forth in Section
1.7.
(d)If the sale of the Property as contemplated hereunder is not consummated due
to an uncured breach of Buyer the Deposit shall be released to Seller. Seller
and Buyer agree that it is difficult to fix the exact damages that Seller would
suffer as a result of Buyer's breach of this Agreement but that the amount of
the Deposit represents a reasonable estimate of the damages that Seller would
suffer as a result of Buyer's breach. Receipt of the Deposit as liquidated
damages shall be Seller's sole and exclusive remedy for the Closing not
occurring as a result of Buyer's breach of its obligations under this Agreement.
The provisions of this Section 8.2(d) shall survive the termination of this
Agreement.
(e)If the Closing does not occur for any reason other than an uncured breach of
this Agreement by Buyer, then the Deposit shall be released promptly to Buyer,
and Seller agrees to send any required notice to the Title Company to return the
Deposit to Buyer.
ARTICLE IX
ACKNOWLEDGEMENTS BY BUYER
Section 9.1    Disclaimer of Certain Representations. As an essential inducement
to Seller to sell the Property to Buyer on the terms and conditions set forth in
this Agreement, Buyer acknowledges, understands and agrees that, except as
otherwise specifically set forth in this Agreement, the Ancillary Agreements,
the Deeds and the other conveyance instruments referred to in Article II:
(a)(i) Buyer is a sophisticated purchaser who is an experienced investor in and
owner of property of a type similar to the Property; (ii) neither Seller nor its
agents, brokers or employees has made and does make any representation or
warranty of any kind whatsoever, whether oral or written, express or implied,
with respect to the Property; and (iii) the Property is being sold to Buyer on
the Closing Date in its then “AS IS, WHERE IS” condition, with all faults.
(b)assuming that Seller complies with the covenants set forth in Sections 5.3(a)
and (c), the inspection rights and time periods provided for herein shall supply
Buyer sufficient opportunity and access to: (i) the Property to conduct all
examinations, inspections, testing, studies and investigations of the Property
(collectively, “Investigations”); (ii) information regarding the Property; and
(iii) such documents




--------------------------------------------------------------------------------




applicable to the Property, as Seller has delivered or made available to Buyer.
Assuming Seller complies with the covenants set forth in Section 5.3(a) and (c),
Buyer shall conduct such Investigation activities, inspections, and studies of
the Property as it deems necessary or appropriate, and examine and investigate
to its full satisfaction all facts, circumstances, and matters relating to the
Property (including the physical condition and use, availability and adequacy of
utilities, access, zoning, compliance with applicable laws, environmental
conditions, engineering and structural matters), title and survey matters, and
any other matters it deems necessary or appropriate for purposes of consummating
this transaction. The Investigations shall be conducted at Buyer's sole cost and
expense.
(c)Further, and without limiting the generality of clause (a) above, except for
any express representations and warranties contained or this Agreement, the
Ancillary Agreements, the Deeds and the other conveyance instruments referred to
in Article II: (i) the information and reports, including Property Data and
Records, provided or made available to Buyer have been provided for
informational purposes only and only as an accommodation to Buyer; (ii) Seller
has not made, is not making, and will not make any representation, warranty or
promise of any kind, express or implied, concerning the accuracy or completeness
of all or any part of the information reports, including Property and Data
Records provided or made available to Buyer; and (iii) any inaccuracy,
incompleteness or deficiency in any part of information or reports, including
Property and Data Records, shall be solely the risk of Buyer, shall not be
chargeable in any respect to Seller, and shall not form the basis of any claims
by Buyer against any person or entity that prepared, authored, compiled or
created any part of such information or reports, such claims (other than claims
of fraud or intentional misrepresentation of express representation or warranty
by Seller in this Agreement) being expressly waived and relinquished by Buyer.
Section 9.2    Disclaimer of Warranties.
(a)BUYER ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS AGREEMENT, THE ANCILLARY AGREEMENTS, THE DEEDS and the other
conveyance instruments referred to in Article II: (I) NO REPRESENTATIONS,
WARRANTIES OR PROMISES, EXPRESS OR IMPLIED, HAVE BEEN OR ARE BEING MADE BY OR ON
BEHALF OF SELLER OR ANY OTHER PERSON WITH RESPECT TO THE PROPERTY, INCLUDING
WITH RESPECT TO PHYSICAL OR ENVIRONMENTAL CONDITION, HABITABILITY, QUANTITY OR
QUALITY OF TIMBER, NURSERY STOCK OR SEEDLINGS, FUTURE FIBER GROWTH OR HARVEST,
FUTURE FINANCIAL RESULTS FROM THE SALE OF FIBER GROWN ON THE COMBINED REAL
PROPERTY OR FROM THE SALE OF THE COMBINED REAL PROPERTY, the economic value of
the Property, adequacy of water, sewage or other utilities serving the Property,
the fitness or suitability of the Property for Buyer's intended uses or the
present use of the Property, or the physical condition, occupation or management
of the Property, the development potential of the Property, its compliance with
applicable laws or requirements relating to leasing, zoning, subdivision,
planning, building, fire, safety, health or environmental matters (including the
presence or absence of asbestos, petroleum products or toxic or hazardous
substances), compliance with covenants, conditions and restrictions (whether or
not of record), other local, municipal, regional, state or federal requirements,
or other laws or requirements, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, AND SELLER HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES, EITHER
EXPRESS OR IMPLIED RELATING TO ANY OF THE FOREGOING MATTERS, AND (II) IN
ENTERING INTO THIS AGREEMENT, BUYER HAS NOT RELIED AND DOES NOT RELY ON ANY SUCH
REPRESENTATION, WARRANTY OR PROMISE, EXPRESS OR IMPLIED, BY OR ON BEHALF OF
SELLER OR ANY OTHER PERSON. BUYER ACKNOWLEDGES AND AGREES THAT BUYER SHALL TAKE
THE PROPERTY IN “AS IS, WHERE IS”, AND WITH ALL FAULTS CONDITION ON THE CLOSING
DATE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED in this Agreement, the Ancillary
Agreements, the Deeds and the other conveyance instruments referred to in
Article II.




--------------------------------------------------------------------------------




(b)To the extent required to be operative, the disclaimers of warranties
contained herein are “conspicuous” disclaimers for purposes of any applicable
law, rule, regulation or order.
This Section 9.2 shall survive the Closing indefinitely.
ARTICLE X
DISPUTE RESOLUTION
Section 10.1    Initial Discussions. In the event that after the Closing a Party
gives notice of any dispute, claim, question, disagreement or controversy
arising from or relating to this Agreement or the breach hereof, or the
Property, other than those disputes, claims, questions, disagreements or
controversies for which dispute resolution procedures are set forth in
Section 1.6 (a “Dispute”), representatives of the Parties shall use their
reasonable commercial efforts to settle the Dispute. To this effect, such
representatives shall consult and negotiate with each other in good faith and,
recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to the Parties. If the representatives are unable to
resolve any Dispute within thirty (30) days after the date of the notice of such
Dispute, any Party may, by giving notice to the other Party, refer the Dispute
to a senior executive officer of each Party or an Affiliate (each, a “Party
Executive”) for resolution. The Party Executives will meet with each other,
either physically at a mutually convenient location or by telephone or
videoconference, to endeavor to resolve the Dispute in view of the Parties'
mutual interest in reaching a reasonable business resolution. If the Party
Executives are unable to resolve the Dispute within thirty (30) days after
submission to them, the Party Executives shall in good faith discuss the
desirability of submitting the Dispute to mediation or binding arbitration
before a single mediator or arbitrator who has at least ten (10) years relevant
industry experience in the matter that is the subject of the Dispute. If the
Party Executives cannot unanimously agree to submit the Dispute to mediation or
binding arbitration within sixty (60) days after the Dispute was first submitted
to them, or upon the failure of any agreed-upon mediation to resolve the
Dispute, the Parties may pursue such rights and remedies as are available under
this Agreement or otherwise.
Section 10.2    Evidentiary Status. All settlement offers, promises, conduct and
statements, whether oral or written, made in the course of the settlement or any
mediation process by either Seller or Buyer, their agents, employees, experts
and attorneys, and by the mediator, are confidential, privileged and
inadmissible for any purpose, including impeachment, in any litigation,
arbitration or other proceeding involving the Parties; provided, however, that
evidence that is otherwise admissible or discoverable shall not be rendered
inadmissible or non discoverable as a result of its disclosure during settlement
or mediation efforts.
Section 10.3    Forbearance. During the pendency of the settlement or any
mediation process referred to in paragraph (a) above, the Parties agree to
forebear from filing or otherwise proceeding with litigation; provided, however,
that either Seller, on the one hand, or Buyer, on the other hand, shall be
entitled to seek a temporary restraining order or preliminary injunction to
prevent the breach of Seller's or Buyer's obligations, as the case may be, under
this Agreement or any Ancillary Agreement. If any agreement of the Parties to
use mediation breaks down and a later litigation is commenced or application for
an injunction is made, the Parties will not assert a defense of laches or
statute of limitations based upon the time spent in mediation.
Section 10.4    Litigation. After the Closing, either Seller or Buyer may
initiate litigation with respect to any Dispute submitted to the Party
Executives at any time following 60 days after the initial meeting between the
Party Executives session or 90 days after the date of sending the written
request for resolution by the Party Executives, whichever occurs first.
Section 10.5    Enforcement. The provisions of this Article X may be enforced by
any court of competent jurisdiction, and the Party seeking enforcement shall be
entitled to an award of all costs, fees and




--------------------------------------------------------------------------------




expenses, including attorneys' fees, to be paid by the Party against whom
enforcement is ordered.
Section 10.6    Pre-Closing. The provisions of this Article X do not apply prior
to the Closing.
ARTICLE XI
GENERAL PROVISIONS
Section 11.1    Notice. All notices, requests, demands, and other communications
hereunder shall be in writing, and shall be deemed to have been duly given if
delivered in person, sent by facsimile transmission or sent by overnight courier
service (with all fees prepaid) as follows:
(a)If to Seller, to the addresses for notice set forth in Section 11.1 of
Seller's Disclosure Letter; and
(b)If to Buyer to the addresses for notice set forth in Section 11.1 of Buyer's
Disclosure Letter.
Any such notice, request, demand or other communication shall be deemed to be
given and effective if delivered in person, on the date delivered, if sent by
overnight courier service, on the first Business Day after the date sent as
evidenced by the date of the bill of lading, or if sent by facsimile
transmission, on the date transmitted; and shall be deemed received if delivered
in person, on the date of personal delivery, if sent by overnight courier
service, on the first Business Day after the date sent, or if by facsimile
transmission, on the date of confirmation of receipt (including electronic
confirmation). Any Party sending a notice, request, demand or other
communication by facsimile transmission shall also send a hard copy of such
notice, request, demand or other communication by one of the other means of
providing notice set forth in this Section 11.1. Any notice, request, demand or
other communication shall be given to such other representative or at such other
address as a Party may furnish to the other Parties in writing pursuant to this
Section 11.1.
Section 11.2    Legal Holidays. If any date set forth in this Agreement for the
performance of any obligation by any Party, or for the delivery of any
instrument or notice as herein provided, should be a Saturday, Sunday or legal
holiday, the compliance with such obligation or delivery shall be deemed
acceptable on the next day which is not a Saturday, Sunday or legal holiday. As
used herein, the term “legal holiday” means any state or federal holiday for
which financial institutions or post offices are generally closed in the State
of Florida or Commonwealth of Massachusetts for observance thereof.
Section 11.3    Further Assurances. Each of the Parties shall execute such
further Conveyance Instruments and such other documents, instruments of transfer
or assignment (including a real estate excise Tax affidavit) and do such other
acts or things as may be reasonably required or desirable to carry out the
intent of the Parties hereunder and the provisions of this Agreement and the
transactions contemplated hereby.
Section 11.4    Assignment; Binding Effect. Except as otherwise provided in
Section 2.2(a), this Agreement shall not be assignable or otherwise transferable
(a) by Buyer without the prior written consent of Seller, and (b) by Seller
without the prior written consent of Buyer. Seller may, by written notice to
Buyer, assign all or any portion of its rights and obligations under this
Agreement to any Affiliate thereof but no such assignment will release Seller of
its obligations hereunder or release the applicable Affiliate of Seller from any
of the obligations under the Seller Guaranty. Buyer shall have the right to
assign its rights under this Agreement in accordance with Section 2.2(a) and
Section 2.4 but no such assignment shall relieve Buyer from its obligations
under this Agreement after the Closing with respect to that portion of this
Agreement so assigned. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
Section 11.5    Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto),




--------------------------------------------------------------------------------




Seller's Disclosure Letter, Buyer's Disclosure Letter, the Confidentiality
Agreement and the other Transaction Documents constitute the entire agreement
and understanding of the Parties and supersede any prior agreements or
understandings, whether written or oral, among the Parties with respect to the
subject matter hereof.
Section 11.6    Amendment; Waiver. This Agreement may not be amended or modified
in any manner other than by an agreement in writing signed by all of the Parties
or their respective successors or permitted assigns. No waiver under this
Agreement shall be valid or binding unless set forth in a writing duly executed
and delivered by each Party against whom enforcement of such waiver is sought.
Neither the waiver by any of the Parties of a breach of or a default under any
provision of this Agreement, nor the failure by any of the Parties, on one or
more occasions, to enforce any provision of this Agreement or to exercise any
right or privilege hereunder, shall be construed as a waiver of any other breach
or default of a similar nature, or as a waiver of any of such provisions, rights
or privileges hereunder.
Section 11.7    No Third Party Beneficiaries. Nothing in this Agreement or any
of the Ancillary Agreements, whether express or implied, is intended or shall be
construed to confer upon or give to any Person, other than the Parties hereto,
the Buyer Indemnitees and the Seller Indemnitees (with respect to Article VII),
any right, remedy or other benefit under or by reason of this Agreement.
Section 11.8    Severability of Provisions. If any provision of this Agreement
(including any phrase, sentence, clause, Section or subsection) is inoperative,
invalid, illegal or unenforceable for any reason, all other provisions of this
Agreement shall remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon any such determination, the Parties shall
negotiate in good faith to modify this Agreement so as to give effect to the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.
Section 11.9    Governing Law.
(a)THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS. EACH OF
THE PARTIES HEREBY (I) IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA IN AND FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE
OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II) AGREES THAT IT WILL NOT
ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST
FOR LEAVE FROM ANY SUCH COURT, AND (III) AGREES THAT IT WILL NOT BRING ANY
ACTION RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT IN ANY COURT OTHER THAN A NEW YORK STATE COURT IN AND FOR NEW
YORK COUNTY OR FEDERAL COURT IN THE SOUTHERN DISTRICT OF NEW YORK. EACH OF THE
PARTIES HEREBY CONSENTS TO AND GRANTS ANY SUCH COURT JURISDICTION OVER THE
PERSON OF SUCH PARTY AND OVER THE SUBJECT MATTER OF ANY SUCH DISPUTE AND AGREES
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 11.1, OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF ON SUCH
PARTY.
(b)EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE




--------------------------------------------------------------------------------




COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE SUCH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS, OR THE BREACH, TERMINATION OR
VALIDITY OF THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HEREBY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND EACH OF THE ANCILLARY AGREEMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS SET FORTH IN THIS SECTION.
Section 11.10    Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original and, when taken
together, shall constitute one agreement.
Section 11.11    Captions. The captions and other headings contained in this
Agreement as to the contents of particular articles, sections, paragraphs or
other subdivisions contained herein are inserted for convenience of reference
only and are in no way to be construed as part of this Agreement or as
limitations on the scope of the particular articles, sections, paragraphs or
other subdivisions to which they refer and shall not affect the interpretation
or meaning of this Agreement. “Article,” “Section,” “Subsection,” “Exhibit” or
“Schedule” refers to such item of or attached to this Agreement.
Section 11.12    Construction. The Parties agree that “including” and other
words or phrases of inclusion, if any, shall not be construed as terms of
limitation, so that references to “included” matters shall be regarded as
nonexclusive, non-characterizing illustrations and equivalent to the terms
“including, but not limited to,” and “including, without limitation.” Each Party
acknowledges that it has had the opportunity to be advised and represented by
counsel in the negotiation, execution and delivery of this Agreement and
accordingly agrees that if any ambiguity exists with respect to any provision of
this Agreement, such provision shall not be construed against any Party solely
because such Party or its representatives were the drafters of any such
provision.
Section 11.13    Reimbursement of Legal Fees. In the event any legal proceeding
should be brought to enforce the terms of this Agreement or for breach of any
provision of this Agreement, the non-prevailing Party shall reimburse the
prevailing Party for all reasonable costs and expenses of the prevailing Party
(including its reasonable attorneys' fees and disbursements). For purposes of
the foregoing, (i) ”prevailing Party” means (A) in the case of the Party
initiating the enforcement of rights or remedies, that it recovered
substantially all of its claims, and (B) in the case of the Party defending
against such enforcement, that it successfully defended substantially all of the
claims made against it, and (ii) if no Party is a “prevailing Party” within the
meaning of the foregoing, then no Party will be entitled to recover its costs
and expenses (including attorney's fees and disbursements) from any other Party.
Section 11.14    Specific Performance. The Parties acknowledge that money
damages would not be a sufficient remedy for any breach by Seller of this
Agreement and that irreparable harm would result if this Agreement were not
specifically enforced. Therefore, the rights of Buyer under this Agreement shall
be enforceable by a decree of specific performance issued by any court of
competent jurisdiction, and appropriate injunctive relief may be applied for and
granted in connection therewith. If Seller fails to consummate the transactions
contemplated in this Agreement, being otherwise obligated to do so hereunder,
Buyer may undertake an action, suit or proceeding for the specific enforcement
of this Agreement unless Buyer's failure




--------------------------------------------------------------------------------




to perform any of its obligations under this Agreement primarily contributes to
the failure of Seller to consummate the transactions contemplated by this
Agreement. In addition, Seller shall have the right prior to the Closing to seek
specific performance by Buyer for any breach of the Confidentiality Agreement
but shall not otherwise have a right to seek specific performance of this
Agreement.
Section 11.15    Seller's Disclosure Letter. Any references to a Section of the
Seller's Disclosure Letter contained in this Agreement shall be deemed to also
refer to any subsections of such Section. Buyer acknowledges the following with
respect to disclosures contained in Seller's Disclosure Letter:
(a)The information set forth on one section or subsection of Seller's Disclosure
Letter shall be deemed to apply and qualify the section and subsection of this
Agreement to which it corresponds in number and each other section or subsection
of this Agreement to the extent it is reasonably apparent that such information
is relevant to such other section or subsection.
(b)The inclusion of any information in Seller's Disclosure Letter shall not be
deemed to be an admission or acknowledgment, in and of itself, that such
information is required by the terms of this Agreement to be disclosed, is
material, has resulted in or would be reasonably expected to result in a
Material Adverse Effect or is outside the ordinary course of business (in each
case, other than as specifically noted in Seller's Disclosure Letter). The
information contained in Seller's Disclosure Letter is disclosed solely for
purposes of this Agreement, and no information contained herein shall be deemed
to be an admission by any party to any third party of any matter whatsoever
(including any violation of applicable law or breach of contract or agreement to
which Seller is subject).
(c)Seller's Disclosure Letter may include brief descriptions or summaries of
certain agreements, instruments and other documents, which descriptions do not
purport to be comprehensive, and are qualified in their entirety by reference to
the text of the documents described.
Section 11.16    Tax Matters.
(a)Tax Proceedings. Buyer and Seller agree to cooperate with each other to the
extent reasonably required after the Closing Date in connection with any Tax
Proceedings relating to any Taxes or Tax Returns for a Pre-Closing Period to the
extent such Taxes or Tax Returns relate to the Property, or which could
otherwise result in an indemnification obligation of Seller pursuant to this
Agreement. Promptly (but no more than twenty (20) days) after Buyer receives
notice of any Tax Proceeding that could result in an indemnification obligation
of Seller pursuant to this Agreement, Buyer shall notify Seller in writing.
Seller shall have the right to conduct and control the defense of the Tax
Proceeding at their expense, whether the Tax Proceeding began before or after
the Closing, and Buyer shall provide Seller with copies of all documents in
Buyer's possession and such assistance as Seller may reasonably request to allow
Seller to effectively conduct and control such defense; provided, that Buyer
shall have the right to participate in such Tax Proceeding at Buyer's expense
(and provided, further, that for the avoidance of doubt, Buyer shall in no event
have the right to participate in any Tax Proceedings relating to Income Taxes of
Seller or any of its Affiliates). Seller shall not be responsible for any Taxes
to the extent attributable to any action taken by Buyer with respect to any Tax
Proceeding without Seller's written consent. This Section 11.16 shall govern the
control of Tax Proceedings, rather than the procedures provided in Sections
7.4(b) and 7.4(c).
(b)Refunds and Credits. Any refunds or credits of Taxes (including any interest
paid or credited with respect thereto) of, or with respect to, Seller, any of
Seller's Affiliates, or with respect to the Property that are attributable or
allocable to any Pre-Closing Period will be payable to Seller. To the extent
Buyer receives any refunds or other amounts payable to Seller pursuant to this
Section 11.16(b), Buyer shall pay all such amounts to Seller within thirty (30)
days of Buyer's receipt of such amounts.




--------------------------------------------------------------------------------




ARTICLE XII
DEFINITIONS


The terms set forth below when used in this Agreement shall have the following
meanings:
“Additional Buyer Changes” has the meaning specified in Section 5.9(b).
“Adjustment Period” has the meaning specified in Section 1.6(c)(i).
“Affiliate” of any Person means another Person which, directly or indirectly,
controls, is controlled by, or is under common control with, the first Person.
“Agreement” has the meaning specified in the preamble to this Agreement.
“Aggregate Excess Harvest Value” has the meaning specified in Section 1.6(a)(i).
“Ancillary Agreements” has the meaning specified in Section 3.1.
“Applicable REC”  means (i) any REC  described in a New Phase I Report  (other
than any REC described in the New Phase I Report as being completely resolved,
i.e., such that there is no potential, in Buyer's judgment, for financial or
legal exposure to Buyer)  or (ii) any REC disclosed by Seller in an update to
Seller's Disclosure Letter.
“Apportionments” has the meaning specified in Section 1.8(a).
“Assignment and Assumption of Real Property Leases” has the meaning specified in
Section 2.2(b)(iii).
“Assignment and Assumption of Timber Lease” has the meaning specified in Section
2.2(b)(iii).
“Assumed Condemnations” has the meaning specified in Section 1.2(m).
“Assumed Contracts” has the meaning specified in Section 1.2(k).
“Assumed Liabilities” has the meaning specified in Section 1.3(a).
“Basic Cap” has the meaning specified in Section 7.2(c)(ii).
“Basket Amount” has the meaning specified in Section 7.2(c)(i).
“Bel/Quatre Mineral Agreement” means the Release Agreement dated as of April 1,
2004, by and among Bel Mineral, Limited Liability Company, Quatre Mineral,
Limited Liability Company and Seller relating to the Timberlands in Louisiana.
“Business Day” means any day other than a Saturday, Sunday or “legal holiday” as
defined in Section 11.2.
“Buyer” has the meaning specified in the preamble.
“Buyer Costs” has the meaning specified in Section 8.2(c).




--------------------------------------------------------------------------------




“Buyer Damages” has the meaning specified in Section 7.2(a).
“Buyer Indemnitees” has the meaning specified in Section 7.2(a).
“Buyer Parties” has the meaning specified in Section 4.9(a).
“Buyer Subsidiaries” has the meaning specified in Section 2.2(a).
“Buyer's Disclosure Letter” has the meaning specified in the preamble to Article
IV.
“Buyer's Intermediary” has the meaning specified in Section 2.4(a).
“Cash Portion” has the meaning specified in Section 1.5(a).
“Casualty Damages” has the meaning specified in Section 1.6(c)(ii).
“Casualty Loss” means any individual occurrence that results in material
physical damage to, or loss of any of the Timber on, any portion of the Combined
Real Property by fire, earthquake, flood, windstorm or other casualty, including
any such damage or loss caused by insects or disease, occurring prior to the
Effective Time.
“Claim Certificate” has the meaning specified in Section 7.4(a).
“Claims” means, with respect to the Property, all claims, demands,
investigations, causes of action, suits, defaults, assessments, litigation or
other proceedings, including administrative proceedings, third party actions,
arbitral proceedings and proceedings by or before any Governmental Authority.
“Closing” has the meaning specified in Section 2.1.
“Closing Date” has the meaning specified in Section 2.1.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute thereto.
“Combined Real Property” means the Owned Real Property and the real property
subject to the Timber Lease.
“Completed Title Commitment” means a Title Commitment together with a legible
copy of each vesting deed and recorded documentary exception and appurtenance
referenced therein (to the extent reasonably obtainable by the Title Company)
when (a) posted to the online data repository (to which Buyer has access)
established and maintained by the Title Company for such purpose, and notice of
such posting has been given by Seller or the Title Company to Buyer by email at
the email addresses set forth in Section 11.1 or (b) delivered as directed by
Buyer to Buyer and/or to the applicable local counsel for Buyer, and notice of
such delivery has been given by Seller or the Title Company to Buyer by email at
the email addresses referred to in Section 11.1.
“Condemnation” means any condemnation proceeding filed or threatened in writing
by any Governmental Authority or any exercise, by a Governmental Authority, of
eminent domain powers (or notice of the exercise thereof) with respect to the
Timberlands.
“Confidentiality Agreement” means the Confidentiality Agreement dated April 27,
2011 between an Affiliate of Seller and Buyer, as amended.




--------------------------------------------------------------------------------




“Contract” means any agreement, lease, license, evidence of debt, mortgage, deed
of trust, note, bond, indenture, security agreement, commitment, instrument,
understanding or other contract, obligation or arrangement of any kind.
“Conveyance Instruments” means such deeds and/or other instruments necessary or
appropriate under applicable Laws to convey to Buyer fee simple title to the
Owned Real Property, with covenants of limited or special warranty as to title
subject to the Permitted Exceptions, and leasehold title to the Timber Lease,
subject only to the Permitted Exceptions.
“Deeds” has the meaning specified in Section 2.2(b)(iv).
“Deposit” has the meaning specified in Section 1.5(c).
“Designated Person” has the meaning specified in Section 3.17(b).
“Determined Value” has the meaning specified in Section 1.7(b).
“Disclosed Environmental Issues” means all the specific matters (but not
disclosures about environmental risks generally) disclosed in the Phase I
Reports and New Phase I Reports or any update to Seller's Disclosure Letter
pursuant to Section 5.12 disclosing specific matters (but not disclosures about
environmental risks generally) relating to Environmental Laws or Environmental
Matters.
“Dispute” has the meaning specified in Section 10.1.
“Drilling and Other Operations” means:
i.all subsurface operations for the purposes of exploring (including seismic
surveys or other geophysical operations), drilling, mining, developing,
producing, storing, removing, treating, transporting and owning oil, gas and
other liquid or gaseous hydrocarbons;
ii.all subsurface operations for the purposes of exploring (including seismic
surveys or other geophysical operations), drilling for, mining by Surface Mining
Operations, underground shafts, tunnels, in situ or solution, gasification or
other similar methods, developing, producing, storing, removing, treating,
transporting and owning any other Minerals not described in clause (i) of this
definition;
iii.all subsurface operations for the purposes of storing valuable substances or
disposing of water (including salt water) or waste in underground structures or
formations (including salt domes and depleted reservoirs);
iv.all subsurface operations for the purposes of using injected water, chemicals
and other fluids or substances for the recovery of oil, gas or other Minerals;
and
v.all references to drilling or mining or other operations in this definition
include those methods and means now used and those hereafter developed and used
in operations for the purposes of exploring, drilling for, mining, developing,
producing, storing, removing, treating, transporting and owning Minerals.
However, none of the foregoing includes any Surface Rights.
“Effective Time” has the meaning specified in Section 2.1.
“Endangered Species Act” has the meaning specified in Section 3.14(d).




--------------------------------------------------------------------------------




“Environmental Laws” means any United States federal, state or local Laws and
the regulations promulgated thereunder, in existence on the date hereof,
relating to pollution or protection of the environment or to threatened or
endangered species, including the Endangered Species Act of 1973, 16 U.S.C.
§ 1531 et seq., as amended, Laws relating to wetlands protection, Laws relating
to reclamation of land and waterways and Laws relating to emissions, discharges,
disseminations, releases or threatened releases of Hazardous Substances into the
environment (including ambient air, surface water, ground water, soil, land
surface or subsurface strata) or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Substances.
“Environmental Matters” means any violation of any applicable Environmental Law
by Seller at or on the Combined Real Property existing as of the date hereof and
as of the Closing Date, relating to (i) emissions, discharges, disseminations,
releases or threatened releases of Hazardous Substances into air, surface water,
ground water, soil, land surface or subsurface strata, buildings or facilities
or (ii) otherwise arising out of, relating to, or resulting from the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances by any Person at the Combined Real
Property prior to the date hereof.
“Environmental Reports” means all of the Phase I Reports delivered to Buyer and
any other third-party environmental reports relating to the Combined Real
Property obtained by Seller.
“Environmental Review Period” has the meaning specified in Section 5.8(b)(i).
“Estimated REC Costs” has the meaning specified in Section 5.8(b)(i).
“Excess Harvest” has the meaning specified in Section 1.6(a)(i).
“Excess Harvest Value” has the meaning specified in Section 1.6(a)(i).
“Excluded Liabilities” has the meaning specified in Section 1.3(b).
“Executive Orders” has the meaning specified in Section 3.17(b).
“First Mortgage Loan” has the meaning specified in the Background Statement.
“Forestry Consultant” means the forestry consultant described in Section 12(a)
of Seller's Disclosure Letter or such other forestry consultant, independent of
the Parties and excluding Molpus, appointed jointly by Seller and Buyer to act
as a consultant and/or arbitrator under the provisions of Section 1.6.
“General Assignment and Assumption” has the meaning specified in
Section 2.2(b)(ii).
“Governmental Authority” means any federal, state, local or foreign government
or any court or any administrative, regulatory or other governmental agency,
commission or authority or any non-governmental self-regulatory agency,
commission or authority.
“Harvest Amount” has the meaning specified in Section 1.6(a)(i).
“Harvest Objection Notice” has the meaning specified in Section 1.6(a)(v).
“Harvest Statement” has the meaning specified in Section 1.6(a)(iii).
“Harvested Timber Unit Value” has the meaning specified in Section 1.6(a)(i).




--------------------------------------------------------------------------------




“Hazardous Substances” means any hazardous substance as defined in 42 U.S.C.
§ 9601(14), any hazardous waste as defined by 42 U.S.C. § 6903(5), any pollutant
or contaminant as defined by 42 U.S.C. § 9601(33) or any toxic substance, oil or
hazardous material regulated by or forming the basis of liability under any
Environmental Laws, including any of the following Laws and regulations, as
amended from time to time prior to the Effective Time: (i) the Comprehensive
Environmental Response, Compensation and Liability Act (as amended by the
Superfund Amendments and Reauthorization Act), 42 U.S.C. § 9601 et seq.;
(ii) the Resource Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et
seq.; (iii) the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq.; (iv) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; (v) the
Clean Water Act, 33 U.S.C. § 1251 et seq.; (vi) the Clean Air Act, 42 U.S.C.
§ 1857 et seq.; and (vii) all Laws of the states in which the Timberlands are
located that are based on, or substantially similar to, the federal statutes
listed in parts (i) through (vi) of this subparagraph.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Income Tax” or “Income Taxes” means all Taxes based upon, measured by, or
calculated with respect to (i) net income or net receipts of profits (including
any capital gains, minimum taxes and any Taxes on items of preference, but not
including sales, use, goods and services, real or personal property transfer or
other similar Taxes) or (ii) net worth, capital or capital stock.
“Indemnified Party” has the meaning specified in Section 7.4(a).
“Indemnifying Party” has the meaning specified in Section 7.4(a).
“Indemnity Claim Period” has the meaning specified in Section 7.1(a).
“Information” has the meaning specified in Section 5.5(d).
“Initial Purchase Price” has the meaning specified in Section 1.5(a).
“Intangible Property” has the meaning specified in Section 1.2(o).
“Intended Use” means (i) in the case of the Timberlands or the premises subject
to the Timber Lease, as commercially operated timberlands, (ii) in the case of
the Nursery, as a nursery, (iii) in the case of the Orchard, as a seed orchard
and (iv) in the case of the Waynesboro Office, as an office building.
“Investigations” has the meaning specified in Section 9.1(b).
“June 2011 Inventory” has the meaning specified in Section 1.6(a)(i).
“Land” has the meaning specified in Section 1.2(a).
“Law” means any rule, regulation, statute, order, ordinance, guideline, code or
other legally enforceable requirement, including common law, state and federal
laws and laws of foreign jurisdictions.
“Leased Timberlands” means the timberlands leased by Seller pursuant to the
Timber Lease.
“legal holiday” has the meaning specified in Section 11.2.
“Licenses” has the meaning specified in Section 1.2(j).
“Lien” means any mortgage, lien, charge, pledge, hypothecation, assignment,
deposit, arrangement, encumbrance, security interest, assessment, adverse claim,
levy, preference or priority or other




--------------------------------------------------------------------------------




security agreement of any kind or nature whatsoever (whether voluntary or
involuntary, affirmative or negative (but excluding all negative pledges), and
whether imposed or created by operation of law or otherwise) in, on or with
respect to, or pledge of, any Property, or any other interest in the Property,
designed to secure the repayment of debt or any other obligation, whether
arising by Contract, operation of law or otherwise.
“Lists” has the meaning specified in Section 3.17(b).
“Loan Agreement” has the meaning specified in the Background Statement.
“Loss” has the meaning specified in Section 7.6(b).
“Louisiana Pacific Agreements” means those items set forth in Section 12(c) of
Seller's Disclosure Letter.
“Louisiana Pacific Mortgages” means those items set forth in Section 12(d) of
the Seller's Disclosure Letter.
“Material Adverse Effect” means any event, occurrence, condition, fact or change
that has a material and adverse effect on the Property taken as a whole;
provided, however, that none of the following shall be taken into account in
determining whether there has been a Material Adverse Effect: (i) the effects of
changes that are generally applicable to the timber industry, the forest
products industry and the pulp and paper industry and their respective markets,
(ii) the effects of changes that are generally applicable to the United States
economy or securities markets or the world economy or international securities
markets, (iii) the effects resulting from acts of God, war or terrorism,
(iv) the effects of changes in Law or interpretations thereof applicable to
Seller, and (v) the effects resulting from actions required to be taken pursuant
to this Agreement or any Ancillary Agreement.
“MetLife” has the meaning specified in the Background Statement.
“MetLife Makewhole Amount” means, as of any date of determination, the total
prepayment premium payable pursuant to Section 5.1 of the Note (as defined in
the Loan Agreement) plus any ancillary charges (including legal fees) payable to
MetLife under the Mortgage Financing Documents and relating to the calculation
and payment of the MetLife Makewhole Amount.
“MetLife Negotiation Period” has the meaning specified in Section 5.9(b).
“Mineral Rights” means any:
vi.royalty, overriding royalty, advance royalty, minimum royalty, shut-in
royalty, production payments of any other kind and character related to Mineral
production, rights to take Mineral production in kind, net profits interests of
any kind or character in Minerals and any other contractual rights of a grantor
or lessor under any lease of Minerals or other grant of a contractual or
property interest in Minerals;
vii.bonus and delay rentals paid for any lease or other grant of an interest in
Minerals;
viii.reversionary rights or interests in Minerals and all rights of reentry to
estates in Minerals;
ix.executive rights to execute, approve or grant leases, pooling agreements,
unit




--------------------------------------------------------------------------------




declarations and related agreements, division orders, stipulations of interests,
communitization agreements, farmouts, farmins, options, orders, spacing
agreements, operating agreements and all other agreements related to Mineral
exploration, development or production;
x.preferential rights to acquire (A) Minerals, (B) any of the rights enumerated
in clauses (i) through (iv) of this definition of Mineral Rights or (C) leases
on Minerals, in federal or state lands, to the extent such reservation is
permitted by applicable Law;
xi.all royalties and other payments related to the leasing or production of
Minerals owned by the United States of America or any State that have been
granted to the owner of the surface estate in any of the Combined Real Property
as of the date of conveyance of such Combined Real Property to Buyer under any
federal or state law;
xii.any other economic or contractual rights, options or interests in and to
(A) any of the rights enumerated in clauses (i) through (vi) of this definition
of Mineral Rights, (B) Minerals, (C) any partnership or venture interest in
Minerals or (D) the exploration, development or production of Minerals; and
xiii.any other right or interest pertaining to the Minerals or any of the rights
enumerated in clauses (i) through (vii) of this definition of Mineral Rights
existing at the date of the conveyance of the applicable Combined Real Property
to Buyer and owned or held by Seller.
However, none of the foregoing includes any Surface Rights.
“Minerals” means any of the following in, on or under the Combined Real
Property:
xiv.oil, gas and all other liquid or gaseous hydrocarbons, and their constitute
parts, including condensate, casinghead gas, distillate and natural gas liquids;
xv.carbon dioxide and methane gas;
xvi.uranium, thorium and other fissionable materials;
xvii.coal and lignite, including coal bed methane and coal seam gas;
xviii.geothermal energy resources (including hydropressured reservoirs,
geopressured reservoirs, steam and other gases, hot water, hot brine, heat,
natural gas dissolved in ground water and associated energy found in ground
water);
xix.oil sands and shales; and
xx.byproducts from Mineral production or processing.
However, none of the foregoing includes any Surface Rights.
“Molpus” means Molpus Timberland Management, the current property manager
retained by Seller, and its Affiliates.
“Monetary Liens” has the meaning specified in Section 1.6(b)(i).
“Mortgage Financing Documents” has the meaning specified in Section 3.15(a).
“Net Harvest Adjustment” has the meaning specified in Section 1.6(a)(i).




--------------------------------------------------------------------------------




“New Disclosure Issue Impact” has the meaning specified in Section 1.7(c).
“New Disclosure Issues” has the meaning specified in Section 1.7(a).
“New Issues Basket Amount” has the meaning specified in Section 1.7(a).
“New Phase I Reports” has the meaning specified in Section 5.8(b)(i).
“Nursery” has the meaning specified in Section 1.2(c).
“OFAC” has the meaning specified in Section 3.17(b).
“Oklahoma Purchase Agreement” has the meaning specified in the Background
Statement.
“Ongoing Timber Sale Agreements” has the meaning specified in Section 1.6(a)(i).
“Orchard” has the meaning specified in Section 1.2(d).
“Overall Liability Cap” has the meaning specified in Section 7.2(c)(ii).
“Owned Real Property” means the Timberlands, the Nursery, the Orchard and the
Waynesboro Office.
“Parties” means Seller and Buyer, collectively.
“Party” means Seller or Buyer, individually.
“Party Executive” has the meaning specified in Section 10.1.
“Patriot Act” means the United States Uniting and Strengthening America by
Providing Appropriate Tools Required to Interrupt and Obstruct Terrorism Act of
2001.
“Pending Private REC Claims” has the meaning specified in Section 5.8(b)(i).
“Permitted Encumbrances” means (i) those items set forth in Section 12(b) of
Seller's Disclosure Letter; (ii) Liens for Taxes not yet due and payable; (iii)
mechanics', carriers', workmen's, repairmen's or other like Liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that are not delinquent; and (iv) Liens arising under original purchase
price conditional sales contracts and equipment leases with third parties
entered into in the ordinary course of business consistent with past practice
which are not, individually or in the aggregate, material to the Personal
Property.
“Permitted Exceptions” has the meaning specified in Section 1.4.
“Person” means an individual, partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
“Personal Property” has the meaning specified in Section 1.2(h).
“Personal Property Leases” has the meaning specified in Section 1.2(i).
“Phase I Report” has the meaning specified in Section 5.8(a).




--------------------------------------------------------------------------------




“Phase II Report” means an investigation and written report conducted by an
environmental professional that further evaluates a REC identified in a Phase I
Report or other transaction screen process for the purpose of providing
additional information regarding the nature and extent of environmental
contamination associated with a REC.
“Post-Closing Period” shall mean any Tax period beginning on or after the close
of business on the day prior to the Closing Date or, in the case of any Tax
period that includes, but does not begin on or after, the close of business on
the day prior to the Closing Date, the portion of such period beginning upon the
close of business on the day prior to the Closing Date.
“Post-Closing Third Party Claims” has the meaning specified in Section 7.3(a).
“Pre-Closing Issues” has the meaning specified in Section 1.7(a).
“Pre-Closing Mortgage Claim” has the meaning specified in Section 7.2(a)(vi).
“Pre-Closing Period” shall mean any Tax period ending on or before the close of
business on the day prior to the Closing Date or, in the case of any Tax period
that includes, but does not end on or before, the close of business on the day
prior to the Closing Date, the portion of such period ending on the close of
business on the day prior to the Closing Date.
“Pre-Closing Third Party Claim” has the meaning specified in Section 7.2(a)(v).
“Prepaid Amount” has the meaning specified in Section 1.6(a)(i).
“prevailing party” has the meaning specified in Section 11.13.
“Prohibited Person” has the meaning specified in Section 3.17(b).
“Property” has the meaning specified in Section 1.2.
“Property Data and Records” has the meaning specified in Section 5.6(a).
“Purchase Price” has the meaning specified in Section 1.5(a).
“Real Property Leases” has the meaning specified in Section 1.2(l).
“REC” means (i) the presence or likely presence of any Hazardous Substance on a
property under conditions that indicates an existing release, a past release, or
a material threat of a release of any Hazardous Substance into structures on the
property or in the ground, groundwater or surface water of the property, (ii)
any violation of any Environmental Law or requirement or any Governmental
Authority or (iii) any action required under the Mortgage Financing Documents
and related to any of the foregoing.
“Remediation” means any investigation, assessment, testing, treatment,
monitoring, reporting (including the preparation and submittal of any
applications or forms necessary to obtain any permits, licenses, franchises,
concessions, consents, authorizations, approvals, registrations, filings and
other similar acts of or made with any Governmental Authority required for such
Remediation), risk assessments, remediation, cleanup, removal, restoration,
capping, encapsulation, containment or other response actions required (i) by a
Governmental Authority or (ii) pursuant to the provisions of the Mortgage
Financing Documents.
“Representatives” has the meaning specified in Section 5.5(d).
“Regulatory Law” means the Sherman Antitrust Act of 1890, as amended, the
Clayton




--------------------------------------------------------------------------------




Antitrust Act of 1914, as amended, the HSR Act, the Federal Trade Commission Act
of 1914, as amended, and all federal, state and foreign, if any, statutes,
rules, regulations, orders, decrees, administrative and judicial doctrines and
other Laws that are designed or intended to prohibit, restrict or regulate
(i) foreign investment, (ii) foreign exchange or currency control or
(iii) actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition.
“Reserved Minerals Records” means any and all books, records, files, data
(including seismic data and related information), analyses or other information,
whether documentary or otherwise, maintained by Seller or any Affiliate of
Seller relating to Minerals, Mineral Rights, or Rights Incident to Minerals and
Mineral Rights.
“Rights Incident to Minerals and Mineral Rights” means:
xxi.the right to conduct Drilling and Other Operations in and under the Combined
Real Property;
xxii.the right to conduct subsurface operations for reservoir stimulation and
improved recovery techniques for the recovery and production of Minerals,
including but not limited to water flooding, immiscible gas injection, miscible
gas injection, chemical flooding and thermal recovery, and the disposal of water
(including saltwater) produced or recovered in such operations and the use of so
much of the subsurface water from the Combined Real Property as may be
reasonably necessary for such operations, subject to not materially interfering
with the water rights appurtenant to the fee interest in the Combined Real
Property to be conveyed by Seller pursuant to the Deeds;
xxiii.the right to sequester carbon dioxide or other greenhouse gases in the
subsurface of the Combined Real Property, including sequestering in hydrocarbon
reservoirs, coal seams, salt domes and other formations, together with all
rights to use the subsurface as reasonably necessary to deploy carbon
sequestration technology in the subsurface, including, but not limited to, any
credits, claims, rights or benefits arising therefrom;
xxiv.the right to use all subsurface structures and depleted reservoirs for
storage of substances or for disposal of water (including saltwater) or of
waste;
xxv.the right to use or salvage subsurface equipment, facilities or improvement
abandoned on, in, or under the Combined Real Property by owners or producers of
Minerals (including subsurface utility lines, gathering lines, flow lines, and
pipelines);
xxvi.the right to retain and possess all Reserved Minerals Records;
xxvii.any claims, causes of action, choses in action, counterclaims,
cross-claims or affirmative defenses to the extent attributable to the ownership
and use of the Minerals, Mineral Rights or Rights Incident to Minerals and
Mineral Rights described in other subsections of this definition;
xxviii.all other rights, powers, benefits or privileges incident or appurtenant
to the ownership of Minerals and Mineral Rights under applicable law; and
xxix.the free use and exercise of the rights and interests described in clauses
(i) through (viii) above.
However, none of the foregoing includes any Surface Rights.
“SDN List” has the meaning specified in Section 3.17(b).




--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission.
“Seller” has the meaning specified in the preamble to this Agreement.
“Seller Damages” has the meaning specified in Section 7.3(a).
“Seller Guarantor” has the meaning specified in Section 6.2(h).
“Seller Guaranty” has the meaning specified in Section 6.2(h).
“Seller Indemnitees” has the meaning specified in Section 7.3(a).
“Seller Parties” has the meaning specified in Section 3.17(a).
“Seller's Disclosure Letter” has the meaning specified in the preamble to
Article III.
“Seller's Knowledge” means actual knowledge possessed by the individuals set
forth in Section 1 of Section 12(e) of Seller's Disclosure Letter, without any
duty on the part of such individuals to investigate or inquire into any
particular matter, plus (x) solely for the purposes of Section 3.13, the
individuals listed in Section 2 of Section 12(e) of Seller's Disclosure Letter,
without any duty on the part of such individuals to investigate or inquire into
any particular matter, and (y) solely for the purposes of Section 3.14, the
individuals listed in Section 3 of Section 12(e) of Seller's Disclosure Letter,
without any duty on the part of such individuals to investigate or inquire into
any particular matter, in each case without any liability on the part of any
such individuals hereunder.
“Small Applicable RECs” has the meaning specified in Section 5.8(b)(i).
“Small Building Casualty Loss” has the meaning specified in Section 1.6(c)(iv).
“Small Casualty Losses” has the meaning specified in Section 1.6(c)(ii).
“Small Disclosure Issues” has the meaning set forth in Section 1.7(c).
“Small Matters” means Small Title Objections, Small Title Failures, Small
Casualty Losses, Small Building Casualty Loss, Small Applicable RECs and Small
Disclosure Issues.
“Small Title Failures” has the meaning specified in Section 1.6(b)(ii).
“Small Title Objections” has the meaning specified in Section 1.6(b)(i).
“Surface Mining Operations” means activities conducted on the surface of the
Combined Real Property to explore for, develop, produce, treat, process,
transport, market and deliver coal, lignite, iron, uranium, other metals and
other commercially valuable substances in solid form such as contour, strip,
auger, mountaintop removal, box cut and open pit mining, quarrying, placer
mining, dredging and heap leach, including reclamation, if any, in support of or
incident to such operations and the construction, maintenance and replacement of
surface and groundwater control or detention structures or facilities and other
environmental controls or monitoring facilities, storage and disposal areas, and
other monitoring and reclamation activities as may be required by applicable
Law, permit or Contract to conduct such operations.
“Surface Rights” means any rights of ingress, egress and access on, over and
upon and to all other rights of every kind and character whatsoever to enter
upon or to use the surface of the Combined Real Property or any part thereof,
including, without limitation, the right to enter upon the surface of the
Combined




--------------------------------------------------------------------------------




Real Property for purposes of exploring for, developing, removing, excavating
and/or producing the Minerals located in and under, and that may be produced
from, the Combined Real Property, or any other purpose incident thereto.
“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, customs duties, capital stock, franchise, profits,
withholding, social security (or similar, including FICA), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.
“Tax Return” means any return, report or similar statement (including the
attached schedules) required to be filed with a Governmental Authority with
respect to Taxes, including any information return, claim for refund, amended
return, or declaration of estimated Taxes.
“Tax Proceeding” means any audit, assessment, examination, claim or other
controversy or proceeding relating to Taxes or Tax Returns.
“Termination Date” has the meaning specified in Section 8.1(b).
“Terrorism Executive Order” means Executive Order 13224.
“Third Party Claim” has the meaning specified in Section 7.4(b).
“Third Party Claims Cap” has the meaning specified in Section 7.2(c)(ii).
“Timber” has the meaning specified in Section 1.2(b).
“Timber Lease” has the meaning specified in Section 1.2(g).
“Timber Sale Agreement” has the meaning specified in Section 1.6(a)(i).
“Timberlands” has the meaning specified in Section 1.2(b).
“Title Commitment” has the meaning specified in Section 5.10(a).
“Title Company” means, as the escrow agent with respect to the Deposit, Fidelity
National Title Insurance Company and, for all other purposes hereunder,
Commonwealth Land Title Insurance Company.
“Title Defect Impact” has the meaning specified in Section 1.6(b)(v).
“Title Failure” means any portion of the Combined Real Property that is not, or
as of the Closing will not be, insurable for the benefit of Buyer by the Title
Company (in its reasonable discretion and in accordance with commercial
standards applicable to the national title insurance industry).
“Title Objection” has the meaning specified in Section 1.6(b)(i).
“Title Objection Impact” has the meaning specified in Section 1.6(b)(v).
“Title Objection Period” has the meaning specified in Section 1.6(b)(i).
“Title Policies” means title insurance policies with respect to the Property
having the terms,




--------------------------------------------------------------------------------




provisions, modifications, coverages (including, but not limited to,
affirmative, reinsurance and coinsurance coverages) and endorsements as set
forth on or contemplated by Schedule A.
“Transaction Documents” means this Agreement and any exhibits or schedules
thereto or other documents referred to therein, and the Ancillary Agreements.
“Transfer Taxes” has the meaning specified in Section 2.3(b).
“Treasury Regulations” means the treasury regulations (including temporary
regulations) promulgated by the United States Department of Treasury with
respect to the Code.
“Unused Depletion Payment” has the meaning specified in Section 1.6(a)(i).
“Voluntary Liens” has the meaning specified in Section 1.6(b)(i).
“Waynesboro Office” has the meaning specified in Section 1.2(e).


[Signatures begin on the following page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be signed
by an officer thereunto duly authorized, all as of the date first written above.
JOSHUA TIMBERLANDS LLC
By: Phemus Corporation, its Managing Member
By: /s/ Kathryn I. Murtagh    
Name: Kathryn I. Murtagh    
Title: Authorized Signatory    
By: /s/ Alvaro Aguirre    
Name: Alvaro Aguiree    
Title: Authorized Signatory    
RAYONIER Inc.
By: /s/ Paul G. Boynton    
Name: Paul G. Boynton    
Title: President and Chief Operating Officer    








--------------------------------------------------------------------------------






EXHIBIT A-1 TO THE
PURCHASE AGREEMENT


FORM OF GENERAL ASSIGNMENT AND ASSUMPTION


THIS ASSIGNMENT AND ASSUMPTION INSTRUMENT (this “Instrument”) is entered into on
             , 2011, by and between RAYONIER INC, a North Carolina corporation
(“Buyer”), and JOSHUA TIMBERLANDS LLC, a Mississippi limited liability company
(“Seller”).


WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
September 16, 2011, between Buyer and Seller (the “Purchase Agreement”), Seller
has agreed to assign to Buyer and Buyer has agreed to assume from Seller, for
the consideration and upon the terms and conditions set forth in the Purchase
Agreement, all of Seller's right, title and interest in and to the Personal
Property, Personal Property Leases, Assumed Contracts, Licenses, Assumed
Condemnations and Intangible Property conveyed to Buyer, as such terms are
defined in the Purchase Agreement (collectively, the “Assigned Assets”) and all
Assumed Liabilities (as such term is defined in the Purchase Agreement).


WHEREAS, Seller desires to deliver to Buyer such instruments of sale, transfer,
conveyance, assignment and delivery as are required to vest in Buyer all of
Seller's right, title and interest in and to the Assigned Assets; and


WHEREAS, Buyer desires to deliver to Seller such instruments as are required in
order to effectuate and evidence the assumption by Buyer of the Assumed
Liabilities;


NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual promises contained therein, and for other good and valuable
consideration, the receipt and sufficiency of which Seller and Buyer each
acknowledge, the parties agree as follows:


1.Defined Terms. Each capitalized term used but not defined in this Instrument
shall have the meaning ascribed to it in the Purchase Agreement.


2.Assignment. Seller hereby irrevocably sells, transfers, assigns, conveys and
delivers to Buyer, and Buyer hereby accepts the sale, transfer, assignment,
conveyance and delivery of, all of Seller's right, title and interest in, to and
under all of the Assigned Assets to have and to hold the same unto Buyer.
3.Assumption. Buyer hereby assumes and agrees to undertake, assume, perform and
pay all of the Assumed Liabilities.


4.Purchase Agreement Controls. Nothing in this Instrument shall be deemed to
supersede, enlarge or modify any of the provisions of the Purchase Agreement,
all of which shall survive the execution and delivery of this Instrument as
provided in, and subject to the limitations set forth in, the Purchase
Agreement. If any conflict exists between the terms of this Instrument and the
terms of the Purchase Agreement, the terms of the Purchase Agreement shall
govern and control.


5.Successors and Assigns. This Instrument shall be binding upon and inure to the
benefit of Buyer and Seller and their respective successors and permitted
assigns. No provision of this Assignment is intended to, or shall, confer any
third party beneficiary or other rights or remedies upon any Person other than
the parties hereto.
6.Governing Law. This Instrument shall be governed by and construed in
accordance with the




--------------------------------------------------------------------------------




laws of the State of New York, without giving effect to any of the conflict of
law rules thereof to the extent such rules would require or permit the
application of the laws of another jurisdiction to this Instrument.


7.Effective Time. This Instrument shall be effective as of the Effective Time.
8.Counterparts. This Instrument may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
9.Amendment and Waiver. This Instrument may not be amended or modified in any
manner other than by an agreement in writing signed by the parties hereto or
their respective successors or permitted assigns. No waiver under this
Instrument shall be valid or binding unless set forth in a writing duly executed
and delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by any of the parties of a breach or default under any of the
provisions of this Instrument, nor the failure by any of the parties, on one or
more occasions, to enforce any of the provisions of this Instrument or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.
10.Notice. Any notice given pursuant to this Instrument shall be given in the
same manner as stated in Section 11.1 of the Purchase Agreement.


[Signature page follows]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Instrument as of the date first above written.
 
 
 
 





JOSHUA TIMBERLANDS LLC




By:  Phemus Corporation, its managing member
 
By:  ________________________________
Name:
Title:
 
By:  ________________________________
Name:
Title:
 






RAYONIER INC.




By:_________________________________
Name:
Title:










--------------------------------------------------------------------------------






EXHIBIT A-2 TO THE
PURCHASE AGREEMENT


FORM OF ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES


THIS ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES (this “Instrument”) is
entered into on           , 2011, by and between RAYONIER INC., a North Carolina
corporation (“Buyer”), and JOSHUA TIMBERLANDS LLC, a Mississippi limited
liability company (“Seller”).


WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
September 16, 2011, between Buyer and Seller (the “Purchase Agreement”), Seller
has agreed to assign to Buyer and Buyer has agreed to assume from Seller, for
the consideration and upon the terms and conditions set forth in the Purchase
Agreement, all of Seller's right, title and interest in and to, and the Assumed
Liabilities in connection with the Real Property Leases, which are identified on
Attachment A to this Instrument.


WHEREAS, Seller desires to deliver to Buyer such instruments of sale, transfer,
conveyance, assignment and delivery as are required to vest in Buyer all of
Seller's right, title and interest in and to the Real Property Leases; and


WHEREAS, Buyer desires to deliver to Seller such instruments as are required in
order to effectuate and evidence the assumption by Buyer of the Assumed
Liabilities in connection with the Real Property Leases;


NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual promises contained therein, and for other good and valuable
consideration, the receipt and sufficiency of which Seller and Buyer each
acknowledge, the parties agree as follows:


1.Defined Terms. Each capitalized term used but not defined in this Instrument
shall have the meaning ascribed to it in the Purchase Agreement.
2.Assignment. Seller hereby irrevocably sells, transfers, assigns, conveys and
delivers to Buyer, and Buyer hereby accepts the sale, transfer, assignment,
conveyance and delivery of, all of Seller's right, title and interest in, to and
under all of the Real Property Leases to have and to hold the same unto Buyer.
3.Assumption. Buyer hereby assumes and agrees to undertake, assume, perform and
pay, all of the Assumed Liabilities with respect to the Real Property Leases.
4.Purchase Agreement Controls. Nothing in this Instrument shall be deemed to
supersede, enlarge or modify any of the provisions of the Purchase Agreement,
all of which shall survive the execution and delivery of this Instrument as
provided in, and subject to the limitations set forth in, the Purchase
Agreement. If any conflict exists between the terms of this Instrument and the
terms of the Purchase Agreement, the terms of the Purchase Agreement shall
govern and control.
5.Successors and Assigns. This Instrument shall be binding upon and inure to the
benefit of Buyer and Seller and their respective successors and permitted
assigns. No provision of this Assignment is intended to, or shall, confer any
third party beneficiary or other rights or remedies upon any Person other than
the parties hereto.
6.Governing Law. This Instrument shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
of the conflict of law rules thereof to the extent




--------------------------------------------------------------------------------




such rules would require or permit the application of the laws of another
jurisdiction to this Instrument.
7.Effective Time. This Instrument shall be effective as of the Effective Time.
8.Counterparts. This Instrument may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
9.Amendment and Waiver. This Instrument may not be amended or modified in any
manner other than by an agreement in writing signed by the parties hereto or
their respective successors or permitted assigns. No waiver under this
Instrument shall be valid or binding unless set forth in a writing duly executed
and delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by any of the parties of a breach or default under any of the
provisions of this Instrument, nor the failure by any of the parties, on one or
more occasions, to enforce any of the provisions of this Instrument or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.
10.Notice. Any notice given pursuant to this Instrument shall be given in the
same manner as stated in Section 11.1 of the Purchase Agreement.




[Signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Instrument as of the date first above written.
 
 
 
 





JOSHUA TIMBERLANDS LLC




By:  Phemus Corporation, its managing member
 
By:  ________________________________
Name:
Title:
 
By:  ________________________________
Name:
Title:








RAYONIER INC.




By:_________________________________
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT A-3 TO THE
PURCHASE AGREEMENT


FORM OF ASSIGNMENT AND ASSUMPTION OF TIMBER LEASE


THIS ASSIGNMENT AND ASSUMPTION OF TIMBER LEASE (this “Instrument”) is entered
into on           , 2011, by and between RAYONIER INC., a North Carolina
corporation (“Buyer”), and JOSHUA TIMBERLANDS LLC, a Mississippi limited
liability company (“Seller”).


WHEREAS, pursuant to that certain Purchase and Sale Agreement, dated as of
September 16, 2011, between Buyer and Seller (the “Purchase Agreement”), Seller
has agreed to assign to Buyer and Buyer has agreed to assume from Seller, for
the consideration and upon the terms and conditions set forth in the Purchase
Agreement, all of Seller's right, title and interest in and to, and the Assumed
Liabilities in connection with the Timber Lease, which is identified on
Attachment A to this Instrument.


WHEREAS, Seller desires to deliver to Buyer such instruments of sale, transfer,
conveyance, assignment and delivery as are required to vest in Buyer all of
Seller's right, title and interest in and to the Timber Lease; and


WHEREAS, Buyer desires to deliver to Seller such instruments as are required in
order to effectuate and evidence the assumption by Buyer of the Assumed
Liabilities in connection with the Timber Lease;


NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual promises contained therein, and for other good and valuable
consideration, the receipt and sufficiency of which Seller and Buyer each
acknowledge, the parties agree as follows:


1.Defined Terms. Each capitalized term used but not defined in this Instrument
shall have the meaning ascribed to it in the Purchase Agreement.
2.Assignment. Seller hereby irrevocably sells, transfers, assigns, conveys and
delivers to Buyer, and Buyer hereby accepts the sale, transfer, assignment,
conveyance and delivery of, all of Seller's right, title and interest in, to and
under all of the Timber Lease to have and to hold the same unto Buyer.
3.Assumption. Buyer hereby assumes and agrees to undertake, assume, perform and
pay, all of the Assumed Liabilities with respect to the Timber Lease.
4.Purchase Agreement Controls. Nothing in this Instrument shall be deemed to
supersede, enlarge or modify any of the provisions of the Purchase Agreement,
all of which shall survive the execution and delivery of this Instrument as
provided in, and subject to the limitations set forth in, the Purchase
Agreement. If any conflict exists between the terms of this Instrument and the
terms of the Purchase Agreement, the terms of the Purchase Agreement shall
govern and control.
5.Successors and Assigns. This Instrument shall be binding upon and inure to the
benefit of Buyer and Seller and their respective successors and permitted
assigns. No provision of this Assignment is intended to, or shall, confer any
third party beneficiary or other rights or remedies upon any Person other than
the parties hereto.
6.Governing Law. This Instrument shall be governed by and construed in
accordance with the laws of the State of Alabama, without giving effect to any
of the conflict of law rules thereof to the extent such rules would require or
permit the application of the laws of another jurisdiction to this Instrument.
7.Effective Time. This Instrument shall be effective as of the Effective Time.




--------------------------------------------------------------------------------




8.Counterparts. This Instrument may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
9.Amendment and Waiver. This Instrument may not be amended or modified in any
manner other than by an agreement in writing signed by the parties hereto or
their respective successors or permitted assigns. No waiver under this
Instrument shall be valid or binding unless set forth in a writing duly executed
and delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by any of the parties of a breach or default under any of the
provisions of this Instrument, nor the failure by any of the parties, on one or
more occasions, to enforce any of the provisions of this Instrument or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.
10.Notice. Any notice given pursuant to this Instrument shall be given in the
same manner as stated in Section 11.1 of the Purchase Agreement.




[Signature page follows]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Instrument as of the date first above written.
 
 
 



JOSHUA TIMBERLANDS LLC


By:  Phemus Corporation, its managing member
 
By:  ________________________________
Name:
Title:
 
By:  ________________________________
Name:
Title:


STATE OF _____________
COUNTY OF ___________


I, the undersigned Notary Public in and for said County in said State, hereby
certify that, ___________, whose name as _______________ of __________________,
a(n) __________________, is signed to the foregoing instrument and who is known
to me, acknowledged before me on this day that, being informed of the contents
of the instrument, s/he, as such _________________ and with full authority,
executed the same voluntarily for and as the act of said ______________________.


Given under my hand and official seal this the day of __________________, 20__.


                                                    
Notary Public
My commission expires:________________


[NOTARY SEAL]


STATE OF _____________
COUNTY OF ___________


I, the undersigned Notary Public in and for said County in said State, hereby
certify that, ___________, whose name as _______________ of __________________,
a(n) __________________, is signed to the foregoing instrument and who is known
to me, acknowledged before me on this day that, being informed of the contents
of the instrument, s/he, as such _________________ and with full authority,
executed the same voluntarily for and as the act of said ______________________.


Given under my hand and official seal this the day of __________________, 20__.


                                                    
Notary Public
My commission expires:________________


[NOTARY SEAL]






--------------------------------------------------------------------------------




RAYONIER INC.




By: _________________________________
Name:
Title:


STATE OF _____________


COUNTY OF ___________


I, the undersigned Notary Public in and for said County in said State, hereby
certify that, ___________, whose name as _______________ of __________________,
a(n) __________________, is signed to the foregoing instrument and who is known
to me, acknowledged before me on this day that, being informed of the contents
of the instrument, s/he, as such _________________ and with full authority,
executed the same voluntarily for and as the act of said ______________________.


Given under my hand and official seal this the day of __________________, 20__.




                                                    
Notary Public
My commission expires:________________


[NOTARY SEAL]




INSTRUMENT PREPARED BY
AND AFTER RECORDING RETURN TO:
Candace D. Johnson, Esq.
Adams and Reese LLP
Post Office Box 1348
Mobile, Alabama 36633-1348
(251) 433-3234






--------------------------------------------------------------------------------




ATTACHMENT A




Timber Lease












--------------------------------------------------------------------------------




EXHIBIT B-1 TO THE
PURCHASE AGREEMENT








STATUTORY WARRANTY DEED




STATE OF ALABAMA
COUNTY OF             


KNOW ALL MEN BY THESE PRESENTS that JOSHUA TIMBERLANDS LLC (“Grantor”), a
Mississippi limited liability company with a mailing address of c/o Molpus
Timberlands Management, LLC, 158 Bonhomie Road, Hattiesburg, MS 39401 for and in
consideration of Ten and No/100ths Dollars ($10.00) and other good and valuable
consideration hereby acknowledged to have been paid to Grantor by
__________________________________________, a _________________________,
(“Grantee”), with a mailing address at [c/o Rayonier Inc.], 1301 Riverplace
Boulevard Jacksonville, FL 32207 Attn: David P. Kenney, Director Land Asset
Management, does, upon and subject to any and all conditions, covenants,
easements, exceptions, limitations, reservations, and restrictions hereinafter
contained or mentioned, hereby grant, bargain, sell and convey unto Grantee,
that certain real property (“Property”) situated in     County, Alabama, as is
more particularly described on Exhibit “A,” which is attached hereto and adopted
and incorporated herein as if fully set out, TOGETHER, with all and singular,
the rights, members, privileges, hereditaments, easements, appurtenances, and
improvements thereunto belonging or in anywise appertaining thereto; subject,
however, to the matters set forth on Exhibit “B” attached hereto and
incorporated herein by this reference.


TO HAVE AND TO HOLD unto Grantee, and to its successors and assigns forever.


All recording references in this deed are to the records appearing in the Office
of the Judge of Probate of ____________________ County, Alabama.




[Signature Page to Follow]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Grantor has caused its name to be duly executed to this deed
on this the ____ day of ________,2011 to be effective on the _____ day of
__________, 2011.
                            


JOSHUA TIMBERLANDS LLC


                    


BY:                                                                
Name: ___________________________     
Title:                                                              




STATE OF MISSISSIPPI
COUNTY OF _________________


I, the undersigned Notary Public in and for said County in said State, hereby
certify that, ___________, whose name as _______________ of JOSHUA TIMBERLANDS
LLC, a Mississippi limited liability company, is signed to the foregoing
instrument and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, s/he, as such
_________________ and with full authority, executed the same voluntarily for and
as the act of said limited liability company.


Given under my hand and official seal this the day of __________________, 2011.
 
Notary Public
My commission expires:________________
[NOTARY SEAL]




INSTRUMENT PREPARED BY:
Candace D. Johnson, Esq.
Adams and Reese LLP
Post Office Box 1348
Mobile, Alabama 36633-1348
(251) 433-3234


AFTER RECORDING RETURN TO:
__________________
__________________
__________________


Attachments:    
Exhibit “A”-    Description of the Property
Exhibit “B”-    Statutory Warranty Exceptions










--------------------------------------------------------------------------------




EXHIBIT B-2 TO THE
PURCHASE AGREEMENT


STATE OF LOUISIANA


PARISH OF         
            


ACT OF SALE/SPECIAL WARRANTY DEED


    
BE IT KNOWN, that on the dates and at the places hereafter set forth, before the
undersigned Notaries Public, duly commissioned and qualified, and in the
presence of the undersigned competent witnesses, personally came and appeared:


JOSHUA TIMBERLANDS LLC, a Mississippi limited liability company, whose principal
office is 121 South Railroad Avenue, Suite 200, Brookhaven, Mississippi 39601,
whose taxpayer identification number is 64-0914686, appearing herein by
                , as its                         ,;


(hereafter referred to as “Seller”),


who declared that for the consideration, and on the terms and conditions,
hereafter set forth, it does hereby sell, convey, assign and deliver, without
any warranty of title whatsoever, either expressed or implied, other than to
SELLER'S own acts, and the acts of those claiming by, through or under SELLER
unto


________________________________________________________, a
_______________________________, whose mailing address is
                            , whose taxpayer identification number is
_________________, appearing herein by _________________, as its
___________________;


(hereafter referred to as “Buyer”),


here present, accepting and purchasing for itself, its successors and assigns
and acknowledging due delivery and possession thereof, the immovable property in
         Parish, Louisiana, described on Exhibit A attached hereto and
incorporated herein by reference (the “Land”), together with any and all
improvements thereon, and all rights, ways, servitudes, appurtenances and
hereditaments pertaining thereto and all rights of prescription whether
acquisitive or liberative to which Seller may be entitled, and all standing
timber




--------------------------------------------------------------------------------




thereon, and sand and gravel, if any, together with (if any) Seller's oil, gas
and mineral rights (the Land, the improvements, rights, ways, servitudes,
appurtenances, hereditaments, rights of prescription, sand and gravel, and (if
any) Seller's oil, gas and mineral rights, being hereafter referred to
collectively as the “Property”).
Seller grants full substitution and subrogation to Buyer in and to all the
rights and actions of warranty which Seller has or may have against all
preceding owners and vendors.
Buyer acknowledges and agrees that the conveyance of the Property hereunder is
expressly subject to the matters listed on Exhibit B attached hereto and
incorporated herein by reference (collectively, the “Permitted Encumbrances”).
Reference to and notation of these matters is not to be construed as a renewal
or recreation thereof in any manner whatsoever, and nothing contained in this
act is intended nor shall be construed as an acknowledgment of, or as an
interruption of prescription running against, any servitude, easement or
restriction referred to herein.
Notwithstanding anything contained herein to the contrary, Seller hereby waives
any and all rights under Louisiana law or otherwise to rescind the sale
contemplated hereby or to assert a claim or vendor's lien against the Property.
THIS SALE is made and accepted for and in consideration of the sum of
__________________DOLLARS AND 00/100 ($______________.00) cash, the receipt and
sufficiency of which is hereby acknowledged by Seller.
This Act of Sale may be executed in counterparts, each of which shall be deemed
an original and all of which together shall constitute one agreement binding all
the parties.
Seller and Buyer acknowledge and agree that they shall execute any documents and
take any steps necessary, advisable or appropriate to give effect to this Act of
Sale or to carry out the purposes of this Act of Sale.
This Act of Sale shall be governed by and construed and interpreted in
accordance with the laws of the State of Louisiana.
Buyer and Seller shall pro rate ad valorem taxes for _______________. Seller
certifies that taxes




--------------------------------------------------------------------------------




for all prior years have been paid.
The acts of the Notaries in the preparation and execution of this Act of Sale do
not constitute the expression of any opinion as to the validity of the title of
the Property, and no examination of the title to the Property has been performed
by the Notaries. The Notaries are exonerated from all liability in the Property.
This Act of Sale is effective the      day of ____________, 2011.








[Remainder of Page Intentionally Left Blank]


    




--------------------------------------------------------------------------------




THUS DONE AND SIGNED on the      day of _________________, 2011, in
            , in the presence of the undersigned Notary Public, and in the
presence of the undersigned competent witnesses.
WITNESSES:                JOSHUA TIMBERLANDS LLC


BY:                     
Printed Name:                    Name:
Title:
                    
Printed Name:
                    
Printed Name:
Notary Public


My Commission Expires:             
        
    




--------------------------------------------------------------------------------




THUS DONE AND SIGNED on the      day of ________________, 2011, in
_________________, Louisiana, in the presence of the undersigned Notary Public,
and in the presence of the undersigned competent witnesses.
WITNESSES:                




By:                    
Printed Name:        Print Name:                 
As Its:                     


                        
                                
NOTARY PUBLIC
Printed Name:                            
My Commission Expires:                    
Notary No.:                            










Person responsible for payment of current year property taxes:


(Name and Address)    
            
            








--------------------------------------------------------------------------------




EXHIBIT “A”








--------------------------------------------------------------------------------




EXHIBIT “B”






--------------------------------------------------------------------------------




EXHIBIT B-3 TO THE
PURCHASE AGREEMENT










Document prepared by:                    After recording return to:
Candace D. Johnson, Esq.                    [Insert Buyer's counsel]
Adams and Reese LLP                    ___________________
Post Office Box 1348                        ___________________
Mobile, Alabama 36633                    ___________________
251-433-3234
MS Bar #10821


SPECIAL WARRANTY DEED


Indexing Instructions:






Grantor's Address:                        Grantee's Address:
Joshua Timberlands LLC                    
c/o Molpus Timberlands Management, LLC            
178 Bonhomie Road                        
Hattiesburg, MS 39401                    
Telephone: 601-545-3063                    






--------------------------------------------------------------------------------




SPECIAL WARRANTY DEED


STATE OF MISSISSIPPI
COUNTY OF             


KNOW ALL MEN BY THESE PRESENTS that JOSHUA TIMBERLANDS LLC (“Grantor”), a
Mississippi limited liability company, with a mailing address at c/o Molpus
Timberlands Management, LLC, 178 Bonhomie Road, Hattiesburg, MS 39401
(Telephone: 601-545-3063), for and in consideration of Ten and No/100ths Dollars
($10.00) and other good and valuable consideration hereby acknowledged to have
been paid to Grantor by ______________________________, a
______________________, (“Grantee”), with a mailing address at [c/o Rayonier
Inc.], 1301 Riverplace Boulevard Jacksonville, FL 32207 Attn: David P. Kenney,
Director Land Asset Management (Telephone: ___________), does, upon and subject
to any and all conditions, covenants, easements, exceptions, limitations,
reservations, and restrictions hereinafter contained or mentioned, hereby grant,
bargain, sell, convey and specially warrant unto Grantee, that certain real
property (“Property”) situated in              County, Mississippi, as is more
particularly described on Exhibit “A,” which is attached hereto and adopted and
incorporated herein as if fully set out, TOGETHER, with all and singular, the
rights, members, privileges, hereditaments, easements, appurtenances, and
improvements thereunto belonging or in anywise appertaining thereto, TO HAVE AND
TO HOLD unto Grantee, and to its successors and assigns forever.


The Property is conveyed subject to, and there is excepted from the special
warranty of this conveyance, those certain liens, encumbrances and other matters
set forth on Exhibit “B” attached hereto.


All recording references in this deed are to the records appearing in the Office
of the Chancery Clerk of         County, Mississippi.






[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Grantor has caused its name to be duly executed to this deed
by its duly authorized representative on this the ____________day of
________________, 2011 to be effective on the _______ day of __________, 2011.


JOSHUA TIMBERLANDS LLC


                    


By:                                                                 
Name: ___________________________     
Title:                                                              


STATE OF MISSISSIPPI
COUNTY OF _________________




PERSONALLY appeared before me, the undersigned authority in and for the said
county and state, on the ____ day of ____________, 2011, within my jurisdiction,
the within named _______________, who acknowledged that he is ____________ of 
JOSHUA TIMBERLANDS LLC, a Mississippi limited liability company, and that in
such representative capacity, and not individually, after having been duly
authorized by said limited liability company so to do, he executed, signed and
delivered the foregoing instrument, on the day and year thereon mentioned for
the purposed therein expressed and that the matters set forth therein are true
and correct to the best of his knowledge and belief.
           
                                                                                   
_____________________________
                                                                                   
NOTARY PUBLIC


My Commission Expires:


____________________                                                       
           


                                                             
Attachments:    
Exhibit “A”-    Description of the Property
Exhibit “B”-    Special Warranty Exceptions
    




--------------------------------------------------------------------------------




EXHIBIT B-4 TO THE
PURCHASE AGREEMENT
Address New Owner:
Map-Parcel Numbers:
Send Tax Bills To:
 
 
 
This instrument prepared by:
Candace D. Johnson
Adams and Reese LLP
Post Office Box 1348
Mobile, AL 36633



SPECIAL WARRANTY DEED


For And In Consideration of the sum of Ten Dollars ($10.00) cash in hand paid,
and other good and valuable consideration, the receipt and legal sufficiency of
all of which are hereby acknowledged, JOSHUA TIMBERLANDS LLC (“Grantor”), a
Mississippi limited liability company, with a mailing address of c/o Molpus
Timberlands Management, LLC, 158 Bonhomie Road, Hattiesburg, MS 39401, has
bargained and sold, and by these presents does transfer and convey to
__________________________, a ___________________________, (“Grantee”), with a
mailing address at [c/o Rayonier Inc.], 1301 Riverplace Boulevard Jacksonville,
FL 32207 Attn: David P. Kenney, Director Land Asset Management, and to its
successors and assigns, certain land in          County, State of Tennessee,
being more particularly described on Exhibit “A” attached hereto and
incorporated herein by reference (the "Property"), and subject to the
encumbrances of title set forth on said Exhibit “B”.


To Have And To Hold the Property with the appurtenances, estate, title and
interest thereto belonging to the Grantee and its successor and assigns, in fee
simple forever.


Grantor covenants with the Grantee, its successors and assigns, that the
Property is free from all encumbrances made or suffered by Grantor, except to
the extent otherwise set forth on said Exhibit “B”.


Grantor further covenants and binds itself, its successors and assigns to
forever warrant and defend the title to the Property to the said Grantee its
successors and assigns, against the lawful claims of all persons whomsoever
claiming by, through, or under Grantor.




--------------------------------------------------------------------------------




In Witness Whereof, the Grantor has executed this Special Warranty Deed as of
the day of             , 2011.


                            
JOSHUA TIMBERLANDS LLC
BY: ____________________________
Print Name: ______________________
As Its: ___________________________
 















STATE OF __________________
COUNTY OF ________________
}
ss





Before me, a Notary Public in and for said State and County, duly commissioned
and qualified, personally appeared                     , with whom I am
personally acquainted (or proved to me on the basis of satisfactory evidence),
and who, upon oath, acknowledged himself to be the                 of Joshua
Timberlands LLC, a Mississippi limited liability company, and that he executed
the foregoing instrument for the purposes therein contained, as              of
Joshua Timberlands LLC.


Witness my hand and seal, at Office in ________________, this ____ day of
        , 2011.




                                                
Notary Public


My Commission Expires: _______________












--------------------------------------------------------------------------------




STATE OF ________________
COUNTY OF ______________
}
ss
 
The actual consideration or value, whichever is greater, for this transfer is
$_________________.
 
 


_____________________________________
Affiant, ______________________________
 
Subscribed and sworn to before me this ______ day of ______________, 2011.
 
 


_____________________________________
Notary Public
 
 
My Commission Expires: ________________
 
 
 



 




    






--------------------------------------------------------------------------------




EXHIBIT C TO THE
PURCHASE AGREEMENT


FORM OF BILL OF SALE


THIS BILL OF SALE (the “Bill of Sale”) is made on this     day of _______, 2011,
by JOSHUA TIMBERLANDS LLC, a Mississippi limited liability company (“Seller”),
in favor of Rayonier INC, a North Carolina corporation (“Buyer”).


WHEREAS, Seller has agreed to sell to Buyer, and Buyer has agreed to purchase
from Seller, for the consideration and upon the terms and conditions set forth
in that certain Purchase and Sale Agreement, dated as of September 16, 2011 (the
“Purchase Agreement”), between Buyer and Seller, the Personal Property (as such
term is defined in the Purchase Agreement); and


WHEREAS, Seller desires to deliver to Buyer such instruments of sale, transfer,
conveyance, assignment and delivery as are required to vest in Buyer all of the
right, title and interest of Seller in and to the Personal Property;


NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual promises it contains, and for other good and valuable consideration, the
receipt and sufficiency of which Seller acknowledges, Seller agrees for the
benefit of Buyer as follows:
 
1.Defined Terms. Capitalized terms used herein but not otherwise defined in this
Bill of Sale shall have the meanings ascribed to such terms in the Purchase
Agreement.


2.Transfer of Personal Property. Seller hereby sells, transfers, assigns,
conveys, grants and delivers to Buyer all of the right, title and interest of
Seller in and to all of the Personal Property.


3.Purchase Agreement Controls. Nothing in this Bill of Sale shall be deemed to
supersede, enlarge or modify any of the provisions of the Purchase Agreement,
all of which survive the execution and delivery of this Bill of Sale as provided
and subject to the limitations set forth in the Purchase Agreement. If any
conflict exists between the terms of this Bill of Sale and the terms of the
Purchase Agreement, the terms of the Purchase Agreement shall govern and
control.
4.Disclaimer. NO REPRESENTATIONS OR WARRANTIES ARE MADE IN THIS BILL OF SALE,
INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE.
5.Successors and Assigns. This Bill of Sale shall be binding upon Seller and its
successors and assigns inure to the benefit of Buyer and its successors and
assigns.
6.Governing Law. This Bill of Sale shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
of the conflict of law rules thereof to the extent such rules would require or
permit the application of the laws of another jurisdiction to this Bill of Sale.


7.Effective Time. This Bill of Sale shall be effective as of the Effective Time.
8.Amendment and Waiver. This Bill of Sale may not be amended or modified in any
manner other than by an agreement in writing signed by Seller and Buyer or their
respective successors or permitted assigns. No waiver under this Bill of Sale
shall be valid or binding unless set forth in a writing duly executed and
delivered by the party against whom enforcement of such waiver is sought.
Neither the waiver by Seller




--------------------------------------------------------------------------------




or Buyer of a breach or default under any of the provisions of this Bill of
Sale, nor the failure by Seller or Buyer, on one or more occasions, to enforce
any of the provisions of this Bill of Sale or to exercise any right or privilege
hereunder, shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder.
9.Notice. Any notice given pursuant to this Bill of Sale shall be given in the
same manner as stated in Section 11.1 of the Purchase Agreement.








[Signature page follows]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed and
delivered as of the date first above written.
 
 
 
 



JOSHUA TIMBERLANDS LLC


                            
By:  Phemus Corporation, its managing member
 
By:  ________________________________
Name:
Title:
 
By:  ________________________________
Name:
Title:




























--------------------------------------------------------------------------------




EXHIBIT E-1 TO THE
PURCHASE AGREEMENT




ESTOPPEL CERTIFICATE
This ESTOPPEL CERTIFICATE (this “Certificate”), is made this ___ day of
____________________, 2011, by and among H. LESLIE TAYLOR PROPERTIES, LTD., an
Alabama limited partnership and REGIONS BANK, a ________________________, as
successor in interest to AmSouth Bank N.A. (as a co-executor of Emanuel
Davidson's Last Will and Testament) (collectively, “Grantor”) and JOSHUA
TIMBERLANDS, LLC, a Mississippi limited liability company (“Grantee”) in favor
of RAYONIER INC., a North Carolina corporation (“Rayonier”) and its affiliates
and their respective lenders (collectively, the “Benefitted Parties”).
WHEREAS, H. Leslie Taylor Properties, Ltd. and Regions Bank are the Grantor, as
successor-in-interest, and Joshua Timberlands, LLC is the Grantee, as assignee,
under that certain Agreement affecting certain real property situated in Baldwin
County, Alabama, dated January 1, 1958 among Emanuel Davidson, Louise T.
Davidson, H. Leslie Taylor and Leah Taylor, as grantors, and Scott Paper
Company, as grantee, a portion of which was recorded in Deed Book 273, Page 457
in the Office of the Probate Judge in Baldwin County, Alabama, as amended as
described on Exhibit A hereto (collectively with all amendments thereto, the
“Agreement”); and
WHEREAS, Grantee proposes to assign its interest in the Agreement to Rayonier or
its indirect subsidiary.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby confirmed, Grantor hereby certifies to the Benefitted Parties
the following:
1.    The Agreement is in full force and effect and has not been modified except
as set forth on Exhibit A. The Agreement represents the entire agreement between
Grantor and Grantee with respect to the Lands (as defined in the Agreement).
2.    Grantee is in compliance with the terms and conditions of the Agreement.
3.    There is no existing default under the Agreement by any party thereto and
there are no conditions which with the passage of time or giving of notice or
both would become a default.
4.    Grantor has no defenses, offsets or counterclaims against enforcement of
the obligations to be performed under the Agreement by Grantor.
5.    The term of the Agreement expires December 31, 2017.
6.    The total accumulated quantity, stated in cords, of all timber and other
forest products authorized to be cut, removed or otherwise used from the Lands
under the Agreement since the commencement of the Agreement through December 31,
2010 is 590,435 cords. The total accumulated quantity, stated in cords, of all
timber and other forest products paid for under the Agreement since the
commencement of the Agreement through December 31, 2010 is 590,435 cords. The
total accumulated quantity, stated in cords, of all timber and other forest
products actually cut, removed or otherwise used from the Lands under the
Agreement since the commencement of the Agreement through December 31, 2010 is
430,073 cords, resulting in a cumulative difference of such timber and other
forest products actually cut, removed or otherwise used




--------------------------------------------------------------------------------




from the Lands in relation to the total quantity paid for during such period of
160,362 cords.
7.    The current price per cord for calendar year 2011 under the Agreement is
$28.10. The total aggregate amount owed for calendar year 2011 under the
Agreement for timber authorized to be cut is $28.10 x 11,111 cords =
$312,219.10, which amount has been fully paid by Grantee.
8.    Ad valorem taxes, governmental fire protection charges and other
assessments or charges reimbursable by Grantee under the Agreement have been
paid through _____________, 2011. The amount of such taxes, charges and
assessments that were paid by Grantee for calendar year 2010 was $_____________.
All monetary obligations of Grantee under the Agreement are current.
9.    All notices or communications to be given to Grantor under the Agreement
shall be sent to the following address:
__________________________
__________________________
__________________________




Grantor makes the above statements for the benefit of the Grantee and the
Benefitted Parties, knowing that they will rely on them.
Dated: ________________, 2011.
[Signature Pages Follow]




--------------------------------------------------------------------------------




GRANTOR:
H. LESLIE TAYLOR PROPERTIES, LTD.
By:          
Name:             
As its:             


REGIONS BANK, as a co-executor of Emanuel Davidson's Last Will and Testament
By:          
Name:             
As its:             






--------------------------------------------------------------------------------




GRANTEE:
JOSHUA TIMBERLANDS, LLC
By:  Phemus Corporation, its managing member
 
By:  ________________________________
Name:
Title:
 
By:  ________________________________
Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT E-1 TO THE
PURCHASE AGREEMENT


EXHIBIT A
That certain Agreement dated January 1, 1958 among Emanuel Davidson, Louise T.
Davidson, H. Leslie Taylor and Leah Taylor, as grantors (collectively, the
“Original Grantors”), and Scott Paper Company (“Scott”), as grantee, a portion
of which was recorded in Deed Book 273, Page 457 in the Office of the Probate
Judge in Baldwin County, Alabama (“Land Records”), as amended by that certain
Modification Agreement dated March 7, 1963 among Original Grantors and Scott
which was recorded in Deed Book 329, Page 277 in the Land Records, as amended by
that Certain Agreement dated July 14, 1983 among Emanuel Davidson, Louise T.
Davidson, First National Bank of Mobile (as executor and trustee under the Last
Will and Testament of H. Leslie Taylor) and Scott, as amended by that certain
Letter dated October 6, 1988 from AmSouth Bank N.A. (as a co-executor of Emanuel
Davidson's Last Will and Testament) to Scott, as extended by that certain Letter
dated December 21, 1994 from Scott to Emanuel Davidson and Louise T. Davidson,
as affected by that certain Letter dated September 28, 1999 from Adams and
Reese, LLP on behalf of Kimberly-Clark Tissue Company (successor by merger to
Scott) and AmSouth Bank N.A., and as assigned to Joshua Timberlands LLC pursuant
to that certain Lease Assignment (Taylor-Davidson Lease) dated September 30,
1999 between Kimberly-Clark Tissue Company and Joshua Timberlands LLC.






--------------------------------------------------------------------------------




EXHIBIT E-2 TO THE
PURCHASE AGREEMENT




ESTOPPEL CERTIFICATE
This ESTOPPEL CERTIFICATE (this “Certificate”), is made this ___ day of
____________________, 2011, by and among LOUISIANA-PACIFIC CORPORATION, a
Delaware corporation (“LP”), KETCHIKAN PULP COMPANY, a Washington corporation
(“Ketchikan”), TIN INC. d/b/a TEMPLE-INLAND, a Delaware corporation (“Tin”), and
JOSHUA TIMBERLANDS, LLC, a Mississippi limited liability company (“Joshua”), in
favor of RAYONIER INC., a North Carolina corporation (“Rayonier”) and its
affiliates and their respective lenders (collectively, the “Benefitted
Parties”).
WHEREAS, LP, Ketchikan and Joshua have entered into a Timber Cutting Contract
dated as of November 7, 2000 relating to immovable properties located in Allen,
Beauregard, Calcasieu and Jefferson Davis Parishes, Louisiana (the “Property”),
as amended by First Amendment to Timber Cutting Contract dated September 19,
2003, as further amended by Second Amendment to Timber Cutting Contract dated
September 11, 2008, and as further amended by Third Amendment to Timber Cutting
Contract dated September 28, 2009, and as assigned in part to Tin pursuant to
(i) that Assignment, Assumption and Consent Agreement dated as of September 13,
2010, (ii) that Assignment, Assumption and Consent Agreement dated as of January
18, 2011 and (iii) that Assignment, Assumption and Consent Agreement dated as of
September 13, 2011 (as so amended and assigned, the “Cutting Contract”); and
WHEREAS, the Cutting Contract is secured by the timber mortgages and security
agreements described on Exhibit A attached hereto (the “Mortgages” and
collectively with the Cutting Contract, the “Agreements”); and
WHEREAS, Joshua proposes to assign its interest in the Agreements to one or more
of Rayonier's indirect subsidiaries (collectively, the “Successor in Title”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby confirmed, LP and Ketchikan hereby certify to Joshua and the
Benefitted Parties the following:
1.    The Agreements are in full force and effect and have not been modified or
assigned except as expressly provided in the Recitals and in Exhibit A. The
Agreements represent the entire agreement between LP, Ketchikan, Tin and Joshua
with respect to the immovable properties described in the Agreements.
2.    Joshua is in compliance with the terms and conditions of the Agreements.
3.    There is no existing default under any of the Agreements by any party
thereto and there are no conditions which with the passage of time or giving of
notice or both would become a default under any of the Agreements.
4.    Neither LP, Ketchikan, nor Tin has any defenses, offsets or counterclaims
against enforcement of the obligations to be performed under any of the
Agreements by LP, Ketchikan, or Tin.




--------------------------------------------------------------------------------




5.    Ketchikan has made the following payments to Joshua pursuant to the
Cutting Contract as of the date hereof:
Advance Deposit:
 
$___________
Pine Pulpwood:
 
$___________
Pine Chip-n-Saw:
 
$___________
Hardwood Pulpwood:
 
$___________
Grade Hardwood Sawtimber:
 
$___________
Hardwood Sawtimber:
 
$___________
Pine Sawtimber:
 
$___________



Tin has made the following payments to Joshua pursuant to the Cutting Contract
as of the date hereof:
Advance Deposit:
 
$___________
Pine Pulpwood:
 
$___________
Pine Chip-n-Saw:
 
$___________
Hardwood Pulpwood:
 
$___________
Grade Hardwood Sawtimber:
 
$___________
Hardwood Sawtimber:
 
$___________
Pine Sawtimber:
 
$___________



6.    Ketchikan has harvested the following amounts of timber pursuant to the
Cutting Contract as of the date hereof:
Pine Pulpwood:
 
$___________
Pine Chip-n-Saw:
 
$___________
Hardwood Pulpwood:
 
$___________
Grade Hardwood Sawtimber:
 
$___________
Hardwood Sawtimber:
 
$___________
Pine Sawtimber:
 
$___________



Tin has harvested the following amounts of timber pursuant to the Cutting
Contract as of the date hereof:
Pine Pulpwood:
 
$___________
Pine Chip-n-Saw:
 
$___________
Hardwood Pulpwood:
 
$___________
Grade Hardwood Sawtimber:
 
$___________
Hardwood Sawtimber:
 
$___________
Pine Sawtimber:
 
$___________







--------------------------------------------------------------------------------




7.    The per ton price for Contract Year 9 (as defined in the Cutting Contract)
is as follows:
Pine Pulpwood:
 
$___________
Pine Chip-n-Saw:
 
$___________
Hardwood Pulpwood:
 
$___________
Grade Hardwood Sawtimber:
 
$___________
Hardwood Sawtimber:
 
$___________
Pine Sawtimber:
 
$___________



8.    As of the date hereof, the Base Price (as defined in the Cutting Contract)
for Pine Sawtimber (as defined in the Cutting Contract) is currently $_______
per ton.


9    As of the date hereof, the Remaining Timber (as defined in the Cutting
Contract) of all Pine Sawtimber volumes remaining on the Property is
______________.


10.    The term of the Cutting Contract expires on ___________ ___, 201__.


LP, Ketchikan, and Tin make the above statements for the benefit of Joshua and
the Benefitted Parties, knowing that they will rely on them.
[Remainder of Page Intentionally Blank]




--------------------------------------------------------------------------------




EXHIBIT E-2 TO THE
PURCHASE AGREEMENT


Dated: ________________, 2011.
LOUISIANA-PACIFIC CORPORATION
By:          
Name:             
As its:             


KETCHIKAN PULP COMPANY
By:          
Name:             
As its:             


TIN INC. d/b/a TEMPLE INLAND
By:          
Name:             
As its:             
    






--------------------------------------------------------------------------------




EXHIBIT A
MORTGAGES
[Timber Mortgages and Extension Agreements to be Added]












--------------------------------------------------------------------------------




EXHIBIT E-3 TO THE
PURCHASE AGREEMENT




ESTOPPEL CERTIFICATE
This ESTOPPEL CERTIFICATE (this “Certificate”), is made this ___ day of
____________________, 2011, by and among BEL MINERAL, LIMITED LIABILITY COMPANY,
a Louisiana limited liability company (“Bel”), and QUATRE MINERAL, LIMITED
LIABILITY COMPANY, a Louisiana limited liability company (“Quatre”), and JOSHUA
TIMBERLANDS, LLC, a Mississippi limited liability company (“Joshua”) in favor of
RAYONIER INC., a North Carolina corporation (“Rayonier”) and its affiliates and
their respective lenders (collectively, the “Benefitted Parties”).
WHEREAS, Bel, Quatre and Joshua have entered into a Release Agreement dated as
of April 1, 2004 relating to immovable properties located in Allen, Beauregard,
Calcasieu and Jefferson Davis Parishes, Louisiana acquired by Griffin Logging,
Inc. from Bel's and Quatre's predecessors in title (the “Agreement”); and
WHEREAS, Joshua proposes to assign its interest in the Agreement to one or more
of Rayonier's indirect subsidiaries (collectively, the “Successor in Title”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby confirmed, Bel and Quatre hereby certify to Joshua and the
Benefitted Parties the following:
1.    The Agreement is in full force and effect and has not been modified or
assigned. The Agreement represents the entire agreement between Bel, Quatre and
Joshua with respect to the immovable properties described in the Agreement.
2.    Joshua is in compliance with the terms and conditions of the Agreement.
3.    There is no existing default under the Agreement by any party thereto and
there are no conditions which with the passage of time or giving of notice or
both would become a default under the Agreement.
4.    Neither Bel nor Quatre has any defenses, offsets or counterclaims against
enforcement of the obligations to be performed under the Agreement by Bel or
Quatre.












--------------------------------------------------------------------------------




Bel and Quatre make the above statements for the benefit of Joshua and the
Benefitted Parties, knowing that they will rely on them.
Dated: ________________, 2011.
BEL MINERAL, LIMITED LIABILITY COMPANY
By:          
Name:             
As its:             


QUATRE MINERAL, LIMITED LIABILITY COMPANY
By:          
Name:             
As its:             




        




--------------------------------------------------------------------------------




EXHIBIT F TO THE
PURCHASE AGREEMENT


ESCROW AGREEMENT
THIS ESCROW AGREEMENT (this “Agreement”) made and entered into this ___ day of
September, 2011, by and among Joshua Timberlands LLC, a Mississippi limited
liability company (“Seller”), Rayonier Inc., a North Carolina corporation
(“Buyer”) and Fidelity National Title Insurance Company, a California
corporation (“Escrow Agent”).
WITNESSETH
WHEREAS, Seller and Buyer have entered into that certain Purchase and Sale
Agreement (the “Sale Agreement”) executed as of September 16, 2011, concerning
certain property located in the States of Alabama, Louisiana, Mississippi and
Tennessee and more particularly described in the Sale Agreement (the
“Property”).
WHEREAS, Buyer and Seller desire that Escrow Agent hold the Deposit as required
under the Sale Agreement, in escrow, pursuant to the terms hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
whereof is hereby acknowledged, the parties covenant and agree as follows:
1.    Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Sale Agreement.
2.    Seller and Buyer hereby appoint Escrow Agent as escrow agent under the
Sale Agreement, and Escrow Agent hereby accepts such appointment, all upon the
terms and conditions hereof.
3.    Buyer has delivered and deposited with Escrow Agent, or shall deliver and
deposit, good funds in Escrow Agent's account as follows:
Bank of America, N.A.
Concord, California
ABA No. 0260-0959-3
Fidelity National Title Agency, Inc.
Account No. 1233813955
Notify Pamela Medlin (214) 969-5300
Reference GF# FT 0000031744


the amount of $2,400,000.00, as required by Section 1.5(c) of the Sale
Agreement. Escrow Agent agrees to immediately deposit said funds in a separate
interest bearing commercial bank account with Bank of America, N.A. (or some
other depository institution as mutually directed by Seller and Buyer), or in
such other investment as may be mutually directed by Seller and Buyer) so as to
be available on not less than one (1) business day's notice without penalty and
to hold and disburse said funds, and any interest earned thereon in accordance
with the terms of the Sale Agreement, all of which, together, being herein
called the “Deposit” as hereinafter provided. The Escrow Agent shall not
commingle the Deposit with any funds of the Escrow Agent or others, and shall
promptly advise Seller and Buyer of the number of such account. Buyer shall be
the owner of the account and Deposit for tax purposes, and the Escrow Agent
shall, to the extent reporting is required under applicable law, report the
interest income earned on the Deposit as income of the Buyer.
4.    If the Closing under the Sale Agreement occurs, the Escrow Agent shall
deliver the Deposit




--------------------------------------------------------------------------------




to, or upon the instructions of, Seller on the Closing Date by wire transfer, as
a credit to the Purchase Price.
5.    If the Closing does not occur, the Escrow Agent shall deliver the Deposit
(or any portion thereof) to Seller or Buyer only upon receipt of a written
demand therefor from Seller or Buyer, subject to the following provisions of
this Section 5. If for any reason the Closing does not occur and either Seller
or Buyer makes a written demand upon the Escrow Agent for payment of the Deposit
(or any portion thereof), the Escrow Agent shall give written notice to the
other party of such demand. The party making a demand on the Escrow Agent for
the Deposit (or any portion thereof) shall send, simultaneously, a copy of such
demand to the other party. If the Escrow Agent does not receive a written
objection from the other party to the proposed payment within ten (10) days
after the giving of such notice, the Escrow Agent is hereby authorized to make
such payment. If the Escrow Agent does receive such written objection within
such period, the Escrow Agent shall continue to hold such amount until otherwise
directed by (i) written instructions signed by Seller and Buyer, (ii) a final
non-appealable judgment of a court of competent jurisdiction or (iii) a written
notice from the objecting party withdrawing the objection.
6.    In performing any of its duties under this Agreement, Escrow Agent shall
not be liable for any loss, costs or damage which it may incur in the capacity
of Escrow Agent in good faith, except for any loss, costs or damage arising out
if its negligence, willful misconduct or disregard of this Agreement.
Accordingly, Escrow Agent shall not incur any liability with respect to (i) any
action taken or omitted to be taken in good faith upon advice of counsel given
with respect to any questions relating to duties and responsibilities, or (ii)
to any action taken or omitted to be taken in reliance upon any documents,
including any written notice of instruction provided for in this Agreement, not
only as to its execution and the validity and effectiveness of its provisions,
but also to the truth and accuracy of any information contained therein, which
Escrow Agent shall in good faith believe to be genuine, to be signed or
presented by a proper person or persons and to conform with the provisions of
this Agreement. For its proper actions hereunder, Seller and Buyer indemnify and
hold harmless Escrow Agent against all claims or demands, meritorious or
otherwise, arising under and in connection with this Agreement and Escrow
Agent's performance hereunder, except with respect to actions or omissions taken
or made by the Escrow Agent in bad faith, in disregard of this Agreement, or
involving negligence or willful misconduct on the part of the Escrow Agent.
7.    All notices, requests, demands, and other communications hereunder shall
be in writing, and shall be deemed to have been duly given if delivered in
person, sent by facsimile transmission or sent by overnight courier service
(with all fees prepaid) as follows:
(a)If to Seller, to the following addresses:
________________________
________________________
Attention: _______________     
Facsimile: _______________     
Email:     __________________


With a copy to:


________________________
________________________
Attention: _______________     
Facsimile: _______________     
Email:     __________________








--------------------------------------------------------------------------------




(b)If to Buyer, to the following addresses:
Rayonier Inc.
1301 Riverplace Blvd., Suite 2300
Jacksonville, FL 32207
Attention:  Charlie Margiotta, Senior Vice President
Facsimile:  904-598-2261
Email:   charlie.margiotta@rayonier.com


with a copy to


Rayonier Inc.
1301 Riverplace Blvd., Suite 2300
Jacksonville, FL 32207
Attention:  Michael Herman, Vice President and General Counsel
Facsimile:  904-598-2250
Email:   michael.herman@rayonier.com


and


Bingham McCutchen LLP
One Federal Street
Boston, MA 02110
Attention:  John R. Utzschneider
Facsimile:  617-951-8736
Email:  john.utzschneider@bingham.com


(c)If to Escrow Agent, to the following address:
Fidelity National Title Insurance Company
National Title Services Division
2001 Bryan Street, Suite 1700
Dallas, Texas  75201
Attention: G. Timothy Hardin, Commercial Sales Manager and Counsel
Telephone: 214-220-1830
Facsimile: 214-969-5348
Email: THardin@fnf.com


Any such notice, request, demand or other communication shall be deemed to be
given and effective if delivered in person, on the date delivered, if sent by
overnight courier service, on the first Business Day after the date sent as
evidenced by the date of the bill of lading, or if sent by facsimile
transmission, on the date transmitted; and shall be deemed received if delivered
in person, on the date of personal delivery, if sent by overnight courier
service, on the first Business Day after the date sent, or if by facsimile
transmission, on the date of confirmation of receipt (including electronic
confirmation). Any party sending a notice, request, demand or other
communication by facsimile transmission shall also send a hard copy of such
notice, request, demand or other communication by one of the other means of
providing notice set forth in this Section 7. Any notice, request, demand or
other communication shall be given to such other representative or at such other
address as a party may furnish to the other parties in writing pursuant to this
Section 7.
8.    In an event of a dispute between any of the parties hereto, Escrow Agent
shall have the right to tender unto the registry or custody of any court of
competent jurisdiction all money in its hands held under




--------------------------------------------------------------------------------




the terms of this Agreement, together with such legal pleading as is appropriate
and thereupon be discharged.
9.    This Agreement shall terminate upon the disbursement by Escrow Agent of
the Deposit in accordance with the terms of this Agreement.
10.    The effective date of this Agreement shall be the date upon which Escrow
Agent receives the initial escrow deposit in its account. Escrow Agent shall
confirm such in writing to Seller and to Buyer.
11.    The escrow fee, if any, charged by the Escrow Agent shall be borne solely
by Seller.
12.    Seller and Buyer shall have the power at any time by mutual consent to
remove Escrow Agent as escrow agent by written notice. Such removal shall take
effect upon delivery of the Deposit held hereunder to a successor escrow agent
designated in joint written instructions signed by Seller and Buyer. Escrow
Agent shall deliver the Escrow Fund held hereunder without unreasonable delay
after receiving designation of such successor escrow agent.
13.    This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and all of which together shall comprise
but a single instrument. This Agreement shall be governed by the law of the
State of New York without giving effect to its conflicts of law principles and
shall bind and inure to the benefit of the parties to this Agreement and their
respective successors and assigns.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party hereto has executed, or caused this Agreement to
be executed on its behalf, as of the day and year first written above.
SELLER:
JOSHUA TIMBERLANDS LLC
By:  Phemus Corporation, its managing member
 
By:  ________________________________
Name:
Title:
 
By:  ________________________________
Name:
Title:




BUYER:
RAYONIER INC.
By:  __________________________________
Name:    ________________________________
Title:    ________________________________
ESCROW AGENT:
FIDELITY NATIONAL TITLE INSURANCE COMPANY
By:  __________________________________
Name:    ________________________________
Title:    ________________________________




        




--------------------------------------------------------------------------------




EXHIBIT G TO THE
PURCHASE AGREEMENT


FORM OF GUARANTY
THIS IS A GUARANTY (this “Guaranty”) dated as of the [__] day of [______], 2011,
by [______________], a [_____________] (the “Guarantor”), in favor of Rayonier
Inc., a [__________] corporation (“Buyer”), and by which the Guarantor, for good
and valuable consideration (the receipt, adequacy and sufficiency of which are
hereby acknowledged), hereby agrees as follows:
1.Description of the Guarantor. The Guarantor is [__________] of Joshua
Timberlands, LLC, a Mississippi limited liability company (“Seller”). Seller and
Buyer have entered into a Purchase and Sale Agreement dated as of September 16,
2011 (the “Purchase Agreement”) pursuant to which Seller will sell to Buyer
approximately [_____] acres of timberland located in Alabama, Mississippi,
Louisiana and Tennessee, the timber thereon and related personal property. The
Seller's delivery of this Guaranty is a condition precedent to Buyer's
obligation to consummate the transactions contemplated by the Purchase
Agreement. The Guarantor (being [___________] of Seller and, thus, directly
benefited by Buyer's entering into, consummating and performing the Purchase
Agreement), expressly acknowledges and agrees that it has received full and
adequate consideration for its execution, delivery and performance of this
Guaranty. The Guarantor further acknowledges and agrees that (i) its execution
of this Guaranty is not conditioned on any other Person's executing this
Guaranty or any other guaranty and (ii) its decision to execute this Guaranty
was not based upon any representations, warranties, facts, materials or
statements made or provided by, or on behalf of, Buyer, except those in the
Purchase Agreement or the Ancillary Agreements, or of Seller. Capitalized terms
used in this Guaranty and not otherwise defined herein have the meaning ascribed
to them in the Purchase Agreement.


2.Guaranty. Guarantor hereby unconditionally guarantees to Buyer and each Buyer
Indemnitee the payment and performance in full of each post-closing obligation
of any nature of Seller under the Purchase Agreement and the Ancillary
Agreements (each, a “Guaranteed Obligation”), including any obligations under
the indemnification provisions of Article VII of the Purchase Agreement relating
to any pre-closing obligations of the Seller, when and as such Guaranteed
Obligation becomes due and payable or is otherwise required to be performed.
Guarantor agrees that if Seller fails to pay or perform any Guaranteed
Obligation when and as such Guaranteed Obligation is due and payable or is
otherwise required to be performed as set forth in the Purchase Agreement or any
Ancillary Agreement, then Guarantor will make such payment of such Guaranteed
Obligation by wire transfer of immediately available funds to the applicable
Buyer or Buyer Indemnitee, as the case may be, or otherwise perform, by itself
or through one of its affiliated entities, such Guaranteed Obligation if such
Guaranteed Obligation does not entail the payment of money. This Guaranty is an
absolute, unconditional and continuing guaranty of the full and punctual payment
and performance by the Seller of the Guaranteed Obligations and not of their
collectability only, and is in no way conditioned upon any requirement that
Buyer or any Buyer Indemnitee first attempt to collect any of the Guaranteed
Obligations from Seller or resort to any security or other means of obtaining
payment of the Guaranteed Obligations that Buyer or any Buyer Indemnitee now has
or may acquire after the date hereof, or upon any other contingency whatsoever.
For so long as the Guaranteed Obligations remain outstanding, Buyer or any Buyer
Indemnitee may require payments or performance by Guarantor hereunder on any
number of occasions subject to the terms hereof. Notwithstanding anything in
this Guaranty to the contrary, the Guarantor's obligations under this Guaranty
shall be limited as follows: (i) the Guarantor's liability shall be limited to
the time limitations on Seller's indemnity obligations set forth in Section
7.1(a) and the limitations on the amount of




--------------------------------------------------------------------------------




Seller's liability set forth in Section 7.2(c) of the Purchase Agreement and
(ii) the Guarantor's liabilities and obligations under this Guaranty with
respect to any particular Guaranteed Obligation shall expire and the Guaranty
shall be null and void with respect to such Guaranteed Obligation if a claim has
not been made under this Guaranty with respect to such Guaranteed Obligation
prior to the earlier of (a)  four (4) years from the Closing Date or (b) any
earlier time period provided in Section 7.1 of the Purchase Agreement by which
the Buyer or a Buyer Indemnitee must make a claim for indemnification with
respect to such Guaranteed Obligation. For the sake of clarity, the Guarantor
shall have no further liabilities or obligations under this Guaranty from and
after the fourth (4th) anniversary of the Closing Date with respect to any
claims for which demand is not made under this Guaranty prior to such 4th
anniversary of the Closing Date. If the Buyer has made a timely demand under
this Guaranty with respect to a Guaranteed Obligation, then the Guarantor's
obligations with respect to such Guaranteed Obligation shall remain outstanding
until such Guaranteed Obligation has been fully paid or performed.


3.Certain Waivers. Guarantor waives, to the fullest extent permitted by law,
promptness, diligence, presentment, demand, protest, notice of acceptance,
notice of Guaranteed Obligations incurred and all other notices of any kind,
other than demand for payment or performance hereunder, and, subject to Section
4 below, all defenses which may be available by virtue of any valuation, stay,
moratorium Law or other similar Law now or hereafter in effect, any right to
require the marshalling of Guarantor's assets or any other Person primarily or
secondarily liable with respect to any Guaranteed Obligation, and all suretyship
defenses generally. Without limiting the generality of the foregoing but subject
to the terms of Section 2 above, Guarantor agrees that its obligations hereunder
shall not be released or discharged, in whole or in part, or otherwise affected
by, (i) subject to Section 4 below, the failure of Buyer or any Buyer Indemnitee
to assert any claim or demand or to enforce any right or remedy against Seller
or any other Person primarily or secondarily liable with respect to any of the
Guaranteed Obligations (except to the extent that such failure operates as an
express and complete bar under the Purchase Agreement or Section 2 above);
(ii) any extensions, compromises, consolidations or renewals of any of the
Guaranteed Obligations; (iii) any change in the time, place or manner of payment
of any of the Guaranteed Obligations or any rescissions, waivers, compromises,
consolidations, amendments or modifications of any of the terms or provisions of
the Purchase Agreement or any Ancillary Agreement; (iv) the addition,
substitution or release of any Person primarily or secondarily liable for any of
the Guaranteed Obligations; or (v) subject to Section 4 below, any other act or
omission which might in any manner or to any extent vary the risk of Guarantor
or otherwise operate as a release or discharge of Guarantor, all of which may be
done without notice to Guarantor.


4.Certain Defenses. Notwithstanding anything to the contrary contained herein,
but without in any way affecting Guarantor's waiver of suretyship defenses
generally pursuant to Section 3, Guarantor shall be entitled to rely on, assert
and have the benefit of any defense to the payment or performance of any
Guaranteed Obligation that Seller is entitled to rely on, assert and have the
benefit of pursuant to the Purchase Agreement or applicable Law, other than any
defense that is personal to Seller such as lack of capacity or authority of
Seller or discharge in bankruptcy.


5.Authorization; Binding Effect. Guarantor represents and warrants that the
execution, delivery and performance of this Guaranty and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
corporate action of Guarantor and no other corporate proceedings on the part of
Guarantor are necessary, or will be necessary, for Guarantor to authorize this
Guaranty or consummate the transactions contemplated hereby. This Guaranty has
been duly and validly executed and delivered by Guarantor and is a legal, valid
and binding obligation




--------------------------------------------------------------------------------




of Guarantor enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar Laws of general applicability relating to or affecting creditors' rights
and to general equity principles.


6.Effectiveness; Termination. This Guaranty shall be effective upon, and neither
Guarantor nor Buyer shall have any right, liability or obligation hereunder
until, the Effective Time. Upon effectiveness, the obligations of Guarantor
under this Guaranty shall continue in full force and effect until the Guaranteed
Obligations are finally paid and satisfied in full or as otherwise expressly
provided in this Guaranty; provided, however, that this Guaranty shall continue
to be effective or shall be reinstated, as the case may be, if at any time
payment or other satisfaction of any Guaranteed Obligation is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency or
reorganization of Seller or Guarantor, or otherwise, as though such payment had
not been made or other satisfaction occurred. No invalidity, irregularity or
unenforceability by reason of the federal bankruptcy code or any insolvency or
other similar Law, or any Law or order of any Governmental Authority purporting
to reduce, amend or otherwise affect the Guaranteed Obligations shall impair,
affect or be a defense to or claim against the obligations of Guarantor under
this Guaranty. This Guaranty shall terminate upon the satisfactory discharge of
each and every Guaranteed Obligation as provided for in Section 2 above, subject
to the proviso set forth in the second sentence set forth above.


7.Miscellaneous.


(a)Notices. Any notice or other communication provided for hereunder will be in
writing and may be (i) served by personal delivery, (ii) made by facsimile
transmission, or (iii) sent by overnight courier service (with all fees prepaid)
to the receiving parties as follows:


If to Guarantor:






with a copy to:






If to Buyer:        Rayonier Inc.
1301 Riverplace Blvd., Suite 2300
Jacksonville, FL 32207
Attention:  Chief Financial Officer
Facsimile:  904-357-9101


with a copy to:
 
Rayonier Inc.
1301 Riverplace Blvd., Suite 2300
Jacksonville, FL 32207
Attention:  Michael Herman, Vice President and General Counsel
Facsimile:  904.598.2250


and




--------------------------------------------------------------------------------






Bingham McCutchen LLP
One Federal Street
Boston, MA 02110
Attn: John R. Utzschneider, Esq.
Fax: 617.951.8736


Any such notice or communication shall be deemed to be given, if delivered in
person, on the date delivered, if made by facsimile transmission, on the date
transmitted, or, if sent by overnight courier service, on the date sent as
evidenced by the bill of lading; and shall be deemed received, if delivered in
person, on the date of personal delivery, if made by facsimile transmission,
upon confirmation of receipt (including electronic confirmation), or if sent by
overnight courier, on the first business day after the day sent. Any party
sending a notice or other communication by facsimile transmission shall also
send a hard copy of such notice or other communication by one of the other means
of providing notice set forth in this Section 7(a). Any notice or other
communication shall also be given to such other representative or at such other
addresses a party to this Guaranty may furnish to the other parties pursuant to
this Section 7(a).
(b)Captions; Construction. Titles and captions of or in this Guaranty are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend or describe the scope of this Guaranty or the intent of any of its
provisions. The parties agree: (i) that “this Guaranty” includes any amendment
or other modification and supplement; and (ii) that “including” and other words
or phrases of inclusion, if any, shall not be construed as terms of limitation,
so that references to “included” matters shall be regarded as non‑exclusive,
non‑characterizing illustrations.


(c)Successors in Interest. This Guaranty is binding upon the parties to this
Guaranty and their respective legal representatives, successors and assigns but
only inures to the benefit of the parties to this Guaranty and the Buyer
Subsidiaries and any Buyer Indemnitees, and any reference (i) to the Guarantor
shall also be a reference to Guarantor's legal representative, successor or
permitted assign and (ii) to the Buyer shall also be a reference to the Buyer
Subsidiaries and their respective legal representatives, successors and
permitted assigns. The Guarantor shall not be permitted to assign any of the
obligations under this Guaranty without the prior written consent of the Buyer,
which may be withheld at its sole discretion. The Buyer and Buyer Subsidiaries
shall not be permitted to assign any of their respective rights under this
Guaranty without the prior written consent of Guarantor, which may be withheld
at its sole discretion.


(d)Severability. In the event that any court of competent jurisdiction shall
determine that any provision of this Guaranty is invalid, such determination
shall not affect the validity of any other provision of this Guaranty, which
shall remain in full force and effect and which shall be construed as to be
valid under applicable Law.


(e)Waiver. The failure of Buyer at any time or times to require performance of
any provision of this Guaranty shall in no manner affect the right to enforce
the same. No waiver by Buyer or Guarantor of any provision (or of a breach of
any provision) of this Guaranty, whether by conduct or otherwise, in any one or
more instances shall be deemed or construed either as a further or continuing
waiver of any such provision or breach or as a waiver of any other provision (or
of a breach of any other provision) of this Guaranty. No waiver under this
Guaranty shall be valid or binding unless set forth in a writing duly executed
and delivered by each Party against whom enforcement of such waiver is sought.


(f)Amendment. This Guaranty may not be amended or modified in any manner other
than by an agreement in writing signed by the parties hereto or their respective
successors or permitted assigns.






--------------------------------------------------------------------------------




(g)CHOICE OF LAW AND VENUE. THIS GUARANTY SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, CONSTRUCTION, INTERPRETATION AND EFFECT, BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. EACH OF THE PARTIES HEREBY
(I) IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK IN NEW YORK CITY AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA IN
AND FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING ARISING OUT OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS GUARANTY, (II) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH
PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT,
AND (III) AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS GUARANTY OR
ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY IN ANY COURT OTHER THAN A
NEW YORK STATE COURT IN AND FOR NEW YORK CITY OR FEDERAL COURT IN THE SOUTHERN
DISTRICT OF NEW YORK. EACH OF THE PARTIES HEREBY CONSENTS TO AND GRANTS ANY SUCH
COURT JURISDICTION OVER THE PERSON OF SUCH PARTY AND OVER THE SUBJECT MATTER OF
ANY SUCH DISPUTE AND AGREES THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN
SECTION 7(a), OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID
AND SUFFICIENT SERVICE THEREOF ON SUCH PARTY.


(h)WAIVER OF JURY TRIAL. EACH PARTY HEREBY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS GUARANTY IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HEREBY
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) SUCH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS Guaranty BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH IN THIS SECTION.


[Signatures are on following page]






--------------------------------------------------------------------------------






DULY EXECUTED under seal and delivered by the Guarantor on the date first above
written, effective as specified in this Guaranty.


[GUARANTOR]






By:                         
Name:
Title:




By:                         
Name:
Title:




Agreed and accepted by Buyer on ________ __, 2011, effective as specified in
this Guaranty.


RAYONIER INC.






By:                         
Name:
Title:












--------------------------------------------------------------------------------




SCHEDULE A
The Title Policies shall be issued by the Title Company in an aggregate amount
equal to the Purchase Price (allocated to the Property by county and/or state as
provided in Section 1.5(b), as applicable) on the 2006 ALTA owner's title
insurance policy form. The Title Policies shall insure Buyer's fee simple
interest in the Owned Real Property and leasehold interest in the Timber Lease
subject only to the Permitted Exceptions, without taking exception for any
defect, lien, encumbrance, adverse claim or other matter created, first
appearing in the public records or attaching subsequent to the effective date of
the most recent Title Commitment reviewed and approved by Buyer under Section
1.6(b) other than matters approved by Buyer under Section 5.2. Responsibility
for the premiums and other charges associated with the Title Policies shall be
allocated between the parties in accordance with Section 5.10(c) of the
Agreement.
The Title Policies shall include:
(a) The following endorsements, each in form and substance reasonably acceptable
to Buyer: (i) owner's aggregation/tie-in endorsement in the form attached as
Schedule A-1 or equivalent; (ii) multiple tax parcel endorsement (ALTA Form 18.1
or equivalent); (iii) leasehold owner's endorsement in respect of Timber Lease;
and (iv) environmental lien endorsement (ALTA Form 8.2-06 or equivalent);
provided, however, that Buyer shall not be entitled to require any coverage
under the foregoing endorsement set forth in clause (iii) to the extent such
coverage is not available in the State of Alabama from the Title Company or
another nationally recognized title insurance company (in accordance with
commercial standards applicable to the national title insurance industry);
(b) The Title Policies shall include reinsurance and/or co-insurance reasonably
acceptable to Buyer issued by and allocated among the Title Company, Fidelity
National Title Insurance Company, and their affiliated title insurance
companies;
(c) The Title Policies shall include any other endorsements, affirmative
coverage and/or modifications to the general exceptions (in addition to the ones
described below in this Schedule A) that are reasonably requested by Buyer to
address particular Title Objections (unless such Title Objection constitutes a
Permitted Exception under the Agreement, including pursuant to Section 1.4(j) or
1.6(b) of the Agreement); and
(d) The Title Policies shall not take any exception for (or otherwise fail to
insure) lack of right of access except for parcels specifically noted on Section
1.4(l) of the Seller's Disclosure Letter as having no legal, historical or
verbal access unless such lack of access constitutes a Permitted Exception under
the Agreement, including pursuant to Section 1.4(j) or 1.6(b) of the Agreement.
Except as expressly set forth in Items 1 through 9 below in this Schedule A, the
Title Policies shall not contain any standard or general exceptions (including,
but not limited, to in respect of mechanics' or material liens', gap matters,
parties in possession or riparian rights). The Title Policies shall also include
the affirmative coverages described in Items 2, 3(a) and 3(c) below.
1.    Taxes for 2011 and subsequent years, which are not yet due and payable.
2.    Rights of tenants, as tenants only, under the leases, licenses or
agreements listed on a schedule to the applicable Title Policy (which schedule
shall only include the specific Real Property Leases affecting the applicable
Property being insured under the Title Policy). The Title Company insures
against loss or damage resulting from the exercise of any rights of first
refusal or options to purchase any portion of the Property in the leases,
licenses or agreements.
3.    (a)    Boundary line disputes, overlaps, encroachments, prescriptive
easements and any other similar




--------------------------------------------------------------------------------




matters not of record, which would be disclosed by an accurate survey and
inspection of the Property; however, this exception does not limit the insurance
for (i) the lack of right of access in Covered Risk 4 of the Title Policy,
except for the parcels specifically noted as not having a right of access in
this Schedule B (provided that Schedule B shall only include the parcels listed
on Section 1.4(l) of the Seller's Disclosure Letter as having no legal,
historical or verbal access unless such lack of access is treated as a Permitted
Exception under Section 1.4(j) or 1.6(b) of the Agreement); and (ii) those risks
covered in Item 3(c) below.
(b)    Easements and rights of way for existing public and private roads or
pathways, railroads, public or private utility lines, pipes and conduits of any
type, utility agreements or other real estate servitudes and any other similar
matters: (i) that are not recorded in the Public Records (as defined in the
Title Policies) and would be disclosed by an accurate survey and inspection of
the Land, or (ii) that are recorded in the Public Records and specifically
described in Schedule B-Part I to the Title Policy.
(c)    the Title Company insures against loss or damage to the Buyer arising
from:
i.
the prevention of Buyer's commercial growing, management or harvesting and
removal of timber on the Land resulting from the exercise of rights under any
such easement, reservation or right-of-way that is recorded in the Public
Records;

ii.
any such easement, reservation or right-of-way causing a forfeiture or reversion
of title;

iii.
any such easement, reservation or right-of-way containing any right of first
refusal or option to purchase any portion of the Property or the right of prior
approval of a future purchaser or occupant; or

iv.
a lack of a right to cross any such easement, reservation or right-of-way
recorded in the Public Records by Buyer's employees, contractors, agents or
vehicles, except this coverage does not apply to easements for railroad
purposes.

4.    All grants or reservations of minerals, including, but not limited to,
coal, lignite, oil, gas, sand, gravel and other minerals, appearing in the
Public Records whether listed in Schedule B of the Title Policy or not.
5.    No insurance is afforded as to the accuracy of any acreage recitation
contained in the legal description of the Property.
6.    Riparian rights of others with respect to waterways situated on or
adjacent to the Property.
7.    All rights of the state where the insured property is located and the
United States of America, (if any) in and to any navigable waterways situated on
or about the Property, including any claim to land formerly or presently
comprising the shores or bottom of navigable waters.
8.    The right, if any, of neighboring riparian owners or the public to use any
public waters or the rights of the public to use the beaches or shores for
recreational purposes.
9.    Any claim to land arising from the change of boundaries due to artificial
accretion or filled lands.
Notwithstanding the foregoing to the contrary, to the extent the modified
general exception language required in the foregoing Items 1, 4, 7 or 9, as
applicable, is not available in a particular state from the Title Company or
another nationally recognized title insurance company (in accordance with
commercial standards applicable to the national title insurance industry), the
Title Policies shall be deemed to be in compliance with the requirements under
this Schedule A with respect to the modified general exception language required
in Items 1, 4, 7 or 9, as applicable, if the general exception language set
forth in the applicable Title Commitment corresponding to such Item is contained
in the Title Policy for the applicable state.




--------------------------------------------------------------------------------






[headerschedulea.jpg]
OWNER'S AGGREGATION ENDORSEMENT


File No.


Attached to and forming part of Policy No.              of Fidelity National
Title Insurance Company.


The following policies are issued in conjunction with one another:


1.
Section 8(a)(i) of the Conditions of this policy is amended to read “the
Aggregate Amount of Insurance.”

2.
For purposes of this endorsement, the “Aggregate Amount of Insurance” is defined
as the lesser of:

a.
the aggregate of the Amount of Insurance under this policy and the other
policies identified above; or

b.
one hundred fifty percent (150%) of the Amount of Insurance stated in Schedule A
of this policy.

3.
At no time shall the Aggregate Amount of Insurance under this policy and the
other policies identified above exceed $ .00.

4.
Subject to the provisions of Section 10 of the Conditions of the policies, all
payments made by the Company under this policy or any of the other policies
identified above, except the payments made for costs, attorneys' fees, and
expenses, shall reduce the aggregate Amount of Insurance by the amount of the
payment.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.




IN WITNESS WHEREOF the Company has caused its corporate name and seal to be
hereunto affixed by its authorized officers on the _______ day of
___________, 2006.
[signatureschedulea.jpg]


